 



Exhibit 10.3
EXECUTION VERSION
Second Amended and Restated
Agreement of Limited Partnership
Quest Midstream Partners, L.P.
November 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I.
       
     Definitions
       
Section 1.1 Definitions
    1  
Section 1.2 Construction
    24  
 
       
ARTICLE II.
       
Organization
       
Section 2.1 Formation
    24  
Section 2.2 Name
    25  
Section 2.3 Registered Office; Registered Agent; Principal Office; Other Offices
    25  
Section 2.4 Purpose and Business
    25  
Section 2.5 Powers
    25  
Section 2.6 Power of Attorney
    26  
Section 2.7 Term
    27  
Section 2.8 Title to Partnership Assets
    27  
 
       
ARTICLE III.
       
Rights of Limited Partners
       
Section 3.1 Limitation of Liability
    27  
Section 3.2 Management of Business
    28  
Section 3.3 Outside Activities of the Limited Partners
    28  
Section 3.4 Rights of Limited Partners
    28  
 
       
ARTICLE IV.
       
Certificates; Record Holders; Transfer of Partnership Interests;
       
Redemption of Partnership Interests
       
Section 4.1 Certificates
    29  
Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates
    29  
Section 4.3 Record Holders
    30  
Section 4.4 Transfer Generally
    31  
Section 4.5 Registration and Transfer of Limited Partner Interests
    31  
Section 4.6 Transfer of the General Partner’s General Partner Interest
    32  
Section 4.7 Transfer of Incentive Distribution Rights
    33  
Section 4.8 Restrictions on Transfers
    33  
Section 4.9 Citizenship Certificates; Non-citizen Assignees
    35  
Section 4.10 Redemption of Partnership Interests of Non-citizen Assignees
    35  
Section 4.11 Taxation Certifications; Ineligible Assignees
    37  
Section 4.12 Redemption of Partnership Interests of Ineligible Assignees
    38  
 
       
ARTICLE V.
       
Capital Contributions and Issuance of Partnership Interests
       
Section 5.1 Organizational Contributions
    39  

 



--------------------------------------------------------------------------------



 



              Page  
Section 5.2 Contributions by QRC and the General Partner
    39  
Section 5.3 Contributions by Initial Limited Partners and Second Round Private
Purchasers
    40  
Section 5.4 Interest and Withdrawal
    40  
Section 5.5 Capital Accounts
    40  
Section 5.6 Issuances of Additional Partnership Securities
    43  
Section 5.7 Conversion of Class A Subordinated Units
    45  
Section 5.8 Conversion of Class B Subordinated Units
    45  
Section 5.9 Limited Preemptive Right
    47  
Section 5.10 Splits and Combinations
    47  
Section 5.11 Fully Paid and Non-Assessable Nature of Limited Partner Interests
    48  
Section 5.12 Issuance of Class C Units in Connection with Reset of Incentive
Distribution Rights
    48  
 
       
ARTICLE VI.
       
Allocations and Distributions
       
Section 6.1 Allocations for Capital Account Purposes
    50  
Section 6.2 Allocations for Tax Purposes
    58  
Section 6.3 Requirement and Characterization of Distributions; Distributions to
Record Holders
    61  
Section 6.4 Distributions of Available Cash from Operating Surplus
    62  
Section 6.5 Distributions of Available Cash from Capital Surplus
    65  
Section 6.6 Adjustment of Minimum Quarterly Distribution and Target Distribution
Levels
    65  
Section 6.7 Special Provisions Relating to the Holders of Subordinated Units and
Class C Units
    65  
Section 6.8 Special Provisions Relating to the Holders of Incentive Distribution
Rights
    67  
Section 6.9 Entity-Level Taxation
    67  
 
       
ARTICLE VII.
       
Management and Operation of Business
       
Section 7.1 Management
    68  
Section 7.2 Certificate of Limited Partnership
    70  
Section 7.3 Restrictions on the General Partner’s Authority
    70  
Section 7.4 Reimbursement of the General Partner
    71  
Section 7.5 Outside Activities
    71  
Section 7.6 Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members
    72  
Section 7.7 Indemnification
    73  
Section 7.8 Liability of Indemnitees
    75  
Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties
    75  
Section 7.10 Other Matters Concerning the General Partner
    77  
Section 7.11 Purchase or Sale of Partnership Securities
    77  
Section 7.12 Registration Rights of the General Partner and its Affiliates
    78  
Section 7.13 Reliance by Third Parties
    81  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VIII.
       
Books, Records, Accounting and Reports
       
Section 8.1 Records and Accounting
    82  
Section 8.2 Fiscal Year
    82  
Section 8.3 Reports
    82  
 
       
ARTICLE IX.
       
Tax Matters
       
Section 9.1 Tax Returns and Information
    83  
Section 9.2 Tax Elections
    83  
Section 9.3 Tax Controversies
    83  
Section 9.4 Withholding
    83  
 
       
ARTICLE X.
       
Admission of Partners
       
Section 10.1 Admission of Initial Limited Partners
    84  
Section 10.2 Admission of Limited Partners
    84  
Section 10.3 Admission of Successor General Partner
    85  
Section 10.4 Amendment of Agreement and Certificate of Limited Partnership
    85  
 
       
ARTICLE XI.
       
Withdrawal or Removal of Partners
       
Section 11.1 Withdrawal of the General Partner
    85  
Section 11.2 Removal of the General Partner
    87  
Section 11.3 Interest of Departing General Partner and Successor General Partner
    87  
Section 11.4 Termination of Subordination Period, Conversion of Subordinated
Units and Extinguishment of Cumulative Common Unit Arrearages
    89  
Section 11.5 Withdrawal of Limited Partners
    89  
 
       
ARTICLE XII.
       
Dissolution and Liquidation
       
Section 12.1 Dissolution
    89  
Section 12.2 Continuation of the Business of the Partnership After Dissolution
    90  
Section 12.3 Liquidator
    90  
Section 12.4 Liquidation
    91  
Section 12.5 Cancellation of Certificate of Limited Partnership
    92  
Section 12.6 Return of Contributions
    92  
Section 12.7 Waiver of Partition
    92  
Section 12.8 Capital Account Restoration
    92  
 
       
ARTICLE XIII.
       
Amendment of Partnership Agreement; Meetings; Record Date
       
Section 13.1 Amendments to be Adopted Solely by the General Partner
    92  
Section 13.2 Amendment Procedures
    94  
Section 13.3 Amendment Requirements
    94  
Section 13.4 Special Meetings
    95  
Section 13.5 Notice of a Meeting
    95  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 13.6 Record Date
    95  
Section 13.7 Adjournment
    96  
Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes
    96  
Section 13.9 Quorum and Voting
    96  
Section 13.10 Conduct of a Meeting
    97  
Section 13.11 Action Without a Meeting
    97  
Section 13.12 Right to Vote and Related Matters
    98  
 
       
ARTICLE XIV.
       
Merger, Consolidation or Conversion
       
Section 14.1 Authority
    98  
Section 14.2 Procedure for Merger, Consolidation or Conversion
    98  
Section 14.3 Approval by Limited Partners
    100  
Section 14.4 Certificate of Merger
    101  
Section 14.5 Effect of Merger, Consolidation or Conversion
    102  
 
       
ARTICLE XV.
       
Right to Acquire Limited Partner Interests
       
Section 15.1 Right to Acquire Limited Partner Interests
    103  
 
       
ARTICLE XVI.
       
General Provisions
       
Section 16.1 Addresses and Notices
    104  
Section 16.2 Further Action
    105  
Section 16.3 Binding Effect
    105  
Section 16.4 Integration
    105  
Section 16.5 Creditors
    105  
Section 16.6 Waiver
    105  
Section 16.7 Third-Party Beneficiaries
    105  
Section 16.8 Counterparts
    106  
Section 16.9 Applicable Law
    106  
Section 16.10 Invalidity of Provisions
    106  
Section 16.11 Consent of Partners
    106  
Section 16.12 Facsimile Signatures
    106  

iv



--------------------------------------------------------------------------------



 



Second Amended and Restated
Agreement of Limited Partnership
of
Quest Midstream Partners, L.P.
     This Second Amended and Restated Agreement of Limited Partnership of Quest
Midstream Partners, L.P., dated as of November 1, 2007, is entered into by and
between Quest Midstream GP, LLC, a Delaware limited liability company, as the
General Partner, and the Limited Partners identified on Schedule A hereof, and
any other Persons who become Partners in the Partnership or parties hereto as
provided herein. In consideration of the covenants, conditions and agreements
contained herein, the parties hereto hereby agree to amend and restate the First
Amended and Restated Agreement of Limited Partnership of Quest Midstream
Partners, L.P. as follows:
RECITALS
     WHEREAS, on December 22, 2006, the General Partner, the Organizational
Limited Partner, the existing Limited Partners and the new Limited Partners
entered into that First Amended and Restated Agreement of Limited Partnership of
the Partnership; and
     WHEREAS, the General Partner and holders of a Unit Majority desire to amend
and restate the First Amended and Restated Agreement of Limited Partnership of
the Partnership in order to add additional Limited Partners and to make other
changes to the First Amended and Restated Agreement of Limited Partnership of
the Partnership;
     NOW, THEREFORE, BE IT RESOLVED, the General Partner and holders of a Unit
Majority hereby amend and restate in its entirety the First Amended and Restated
Agreement of Limited Partnership of the Partnership with this Second Amended and
Restated Agreement of Limited Partnership of the Partnership.
ARTICLE I.
Definitions
     Section 1.1 Definitions.
     The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement.
     “Acquisition” means any transaction in which any Group Member acquires
(through an asset acquisition, merger, stock acquisition or other form of
investment) control over all or a portion of the assets, properties or business
of another Person for the purpose of increasing the operating capacity or
revenues of the Partnership Group from the operating capacity or revenues of the
Partnership Group existing immediately prior to such transaction; provided,
however, that any acquisition of properties or assets of another Person that is
made solely for temporary investment purposes shall not constitute an
Acquisition.

1



--------------------------------------------------------------------------------



 



     “Additional Book Basis” means the portion of any remaining Carrying Value
of an Adjusted Property that is attributable to positive adjustments made to
such Carrying Value as a result of Book-Up Events. For purposes of determining
the extent that Carrying Value constitutes Additional Book Basis:
     (a) Any negative adjustment made to the Carrying Value of an Adjusted
Property as a result of either a Book-Down Event or a Book-Up Event shall first
be deemed to offset or decrease that portion of the Carrying Value of such
Adjusted Property that is attributable to any prior positive adjustments made
thereto pursuant to a Book-Up Event or Book-Down Event.
     (b) If Carrying Value that constitutes Additional Book Basis is reduced as
a result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall be treated as Additional Book Basis; provided,
that the amount treated as Additional Book Basis pursuant hereto as a result of
such Book-Down Event shall not exceed the amount by which the Aggregate
Remaining Net Positive Adjustments after such Book-Down Event exceeds the
remaining Additional Book Basis attributable to all of the Partnership’s
Adjusted Property after such Book-Down Event (determined without regard to the
application of this clause (b) to such Book-Down Event).
     “Additional Book Basis Derivative Items” means any Book Basis Derivative
Items that are computed with reference to Additional Book Basis. To the extent
that the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period.
     “Adjusted Capital Account” means the Capital Account maintained for each
Partner as of the end of each fiscal year of the Partnership, (a) increased by
any amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such fiscal year, are reasonably expected to be allocated to such Partner in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such fiscal year, are reasonably expected to be made to
such Partner in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Partner’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Section 6.1(d)(i)
or Section 6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. The
“Adjusted Capital Account” of a Partner in respect of a General Partner Unit, a
Common Unit, a Subordinated Unit, a Class C Unit or an Incentive Distribution
Right or any other Partnership

2



--------------------------------------------------------------------------------



 



Interest shall be the amount that such Adjusted Capital Account would be if such
General Partner Unit, Common Unit, Subordinated Unit, Class C Unit, Incentive
Distribution Right or other Partnership Interest were the only interest in the
Partnership held by such Partner from and after the date on which such General
Partner Unit, Common Unit, Subordinated Unit, Class C Unit, Incentive
Distribution Right or other Partnership Interest was first issued.
     “Adjusted Operating Surplus” means, with respect to any period, Operating
Surplus generated with respect to such period (a) less (i) any net increase in
Working Capital Borrowings with respect to such period and (ii) any net decrease
in cash reserves for Operating Expenditures with respect to such period not
relating to an Operating Expenditure made with respect to such period, and
(b) plus (i) any net decrease in Working Capital Borrowings with respect to such
period, (ii) any net decrease made in subsequent periods in cash reserves for
Operating Expenditures initially established with respect to such period to the
extent such decrease results in a reduction in Adjusted Operating Surplus in
subsequent periods under clause (a) above and (iii) any net increase in cash
reserves for Operating Expenditures with respect to such period to the extent
such reserve is required by any debt instrument for the repayment of principal,
interest or premium. Adjusted Operating Surplus does not include that portion of
Operating Surplus included in clause (a)(i) of the definition of Operating
Surplus.
     “Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d)(i) or Section 5.5(d)(ii).
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. For the avoidance of doubt, as of the Closing Date, the Initial
Private Purchasers are not “Affiliates” of the Partnership Group.
     “Aggregate Quantity of Class C Units” has the meaning assigned to such term
in Section 5.12(a).
     “Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.
     “Agreed Allocation” means any allocation, other than a Required Allocation,
of an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).
     “Agreed Value” of any Contributed Property means the fair market value of
such property or other consideration at the time of contribution as determined
by the General Partner. The General Partner shall use such method as it
determines to be appropriate to allocate the aggregate Agreed Value of
Contributed Properties contributed to the Partnership in a single or integrated
transaction among each separate property on a basis proportional to the fair
market value of each Contributed Property.

3



--------------------------------------------------------------------------------



 



     “Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of Quest Midstream Partners, L.P., as it may be amended,
supplemented or restated from time to time.
     “Approved Working Capital Facility” means a credit facility or other
arrangement entered into by one or more of the Group Members subsequent to the
Closing Date that will provide the Partnership with an ability to make
borrowings used solely for working capital purposes or to pay distributions to
the Limited Partners; provided that the terms and conditions of such facility
shall be approved by the Investor Representatives.
     “Associate” means, when used to indicate a relationship with any Person,
(a) any corporation or organization of which such Person is a director, officer
or partner or is, directly or indirectly, the owner of 20% or more of any class
of voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person. For the avoidance of doubt, as of the
Closing Date, the Initial Private Purchasers are not “Associates” of the
Partnership Group.
     “Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
     (a) the sum of (i) all cash and cash equivalents of the Partnership Group
(or the Partnership’s proportionate share of cash and cash equivalents in the
case of Subsidiaries that are not wholly owned) on hand at the end of such
Quarter, and (ii) all additional cash and cash equivalents of the Partnership
Group (or the Partnership’s proportionate share of cash and cash equivalents in
the case of Subsidiaries that are not wholly owned) on hand on the date of
determination of Available Cash with respect to such Quarter resulting from
Working Capital Borrowings made subsequent to the end of such Quarter, less
     (b) the amount of any cash reserves established by the General Partner to
(i) provide for the proper conduct of the business of the Partnership Group
(including reserves for future capital expenditures and for anticipated future
credit needs of the Partnership Group) subsequent to such Quarter, (ii) comply
with applicable law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which any Group Member is a party
or by which it is bound or its assets are subject or (iii) provide funds for
distributions under Section 6.4 or Section 6.5 in respect of any one or more of
the next four Quarters; provided, however, that the General Partner may not
establish cash reserves pursuant to (iii) above if the effect of such reserves
would be that the Partnership is unable to distribute the Minimum Quarterly
Distribution on all Common Units, plus any Cumulative Common Unit Arrearage on
all Common Units, with respect to such Quarter; and, provided further, that
disbursements made by a Group Member or cash reserves established, increased or
reduced after the end of such Quarter but on or before the date of determination
of Available Cash with respect to such Quarter shall be deemed to have been
made, established, increased or reduced, for purposes of determining Available
Cash, within such Quarter if the General Partner so determines.

4



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, “Available Cash” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.
     “Bluestem” means Bluestem Pipeline, LLC, a Delaware limited liability
company, the membership interests of which were acquired by the Partnership
pursuant to the Contribution Agreement, and any successors thereto.
     “Board of Directors” means, with respect to the Board of Directors of the
General Partner, its board of directors or managers, as applicable, if a
corporation or limited liability company, or if a limited partnership, the board
of directors or board of managers of the general partner of the General Partner.
     “Book Basis Derivative Items” means any item of income, deduction, gain or
loss included in the determination of Net Income or Net Loss that is computed
with reference to the Carrying Value of an Adjusted Property (e.g.,
depreciation, depletion, or gain or loss with respect to an Adjusted Property).
     “Book-Down Event” means an event that triggers a negative adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
     “Book-Tax Disparity” means with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.
     “Book-Up Event” means an event that triggers a positive adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
     “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America or the State of Oklahoma shall not be regarded as a Business Day.
     “Capital Account” means the capital account maintained for a Partner
pursuant to Section 5.5. The “Capital Account” of a Partner in respect of a
General Partner Unit, a Common Unit, a Subordinated Unit, a Class C Unit, an
Incentive Distribution Right or any Partnership Interest shall be the amount
that such Capital Account would be if such General Partner Unit, Common Unit,
Subordinated Unit, Class C Unit, Incentive Distribution Right or other
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such General Partner Unit, Common Unit,
Subordinated Unit, Class C Unit, Incentive Distribution Right or other
Partnership Interest was first issued.
     “Capital Contribution” means any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership.

5



--------------------------------------------------------------------------------



 



     “Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition of existing, or the
construction of new, capital assets (including gathering lines, treating
facilities, processing plants, fractionation facilities, pipelines, terminals,
docks, truck racks, tankage and other storage, distribution or transportation
facilities and related or similar midstream assets) or (c) capital contributions
by a Group Member to a Person that is not a Subsidiary in which a Group Member
has an equity interest to fund such Group Member’s pro rata share of the cost of
the acquisition of existing, or the construction of new, capital assets
(including gathering lines, treating facilities, processing plants,
fractionation facilities, pipelines, terminals, docks, truck racks, tankage and
other storage, distribution or transportation facilities and related or similar
midstream assets) by such Person, in each case if such addition, improvement,
acquisition or construction is made to increase the operating capacity or
revenues of the assets of the Partnership Group, in the case of clauses (a) and
(b), or such Person, in the case of clause (c), from the operating capacity or
revenues of the Partnership Group or such Person, as the case may be, existing
immediately prior to such addition, improvement, acquisition or construction;
provided, however, that any such addition, improvement, acquisition or
construction that is made solely for temporary investment purposes shall not
constitute a Capital Improvement.
     “Capital Surplus” has the meaning assigned to such term in Section 6.3(a).
     “Carrying Value” means (a) with respect to a Contributed Property, the
Agreed Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Partners’ Capital
Accounts in respect of such Contributed Property, and (b) with respect to any
other Partnership property, the adjusted basis of such property for federal
income tax purposes, all as of the time of determination. The Carrying Value of
any property shall be adjusted from time to time in accordance with
Section 5.5(d)(i) and Section 5.5(d)(ii) and to reflect changes, additions or
other adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.
     “Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.
     “Certificate” means (a) a certificate (i) substantially in the form of
Exhibit A to this Agreement, (ii) issued in global form in accordance with the
rules and regulations of the Depositary or (iii) in such other form as may be
adopted by the General Partner, issued by the Partnership evidencing ownership
of one or more Common Units or (b) a certificate, in such form as may be adopted
by the General Partner, issued by the Partnership evidencing ownership of one or
more other Partnership Securities.
     “Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

6



--------------------------------------------------------------------------------



 



     “Citizenship Certification” means a properly completed certificate in such
form as may be specified by the General Partner by which a Limited Partner
certifies that he (and if he is a nominee holding for the account of another
Person, that to the best of his knowledge such other Person) is an Eligible
Citizen.
     “claim” (as used in Section 7.12(d)) has the meaning assigned to such term
in Section 7.12(d).
     “Class A Subordinated Unit” means a Partnership Security representing a
fractional part of the Partnership Interests of all Limited Partners and having
the rights and obligations specified with respect to Class A Subordinated Units
in this Agreement.
     “Class B Subordinated Unit” means a Partnership Security representing a
fractional part of the Partnership Interests of all Limited Partners and having
the rights and obligations specified with respect to Class B Subordinated Units
in this Agreement.
     “Class C Unit” means a Partnership Security representing a fractional part
of the Partnership Interests of all Limited Partners and having the rights and
obligations specified with respect to Class C Units in this Agreement.
     “Closing Date” means the date on which the transactions contemplated by the
Purchase Agreement were consummated.
     “Closing Price” has the meaning assigned to such term in Section 15.1(a).
     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.
     “Combined Interest” has the meaning assigned to such term in
Section 11.3(a).
     “Commences Commercial Service” refers to the date a Capital Improvement is
first put into commercial service following completion of construction and
testing.
     “Commission” means the United States Securities and Exchange Commission.
     “Commodity Hedge Contract” means any commodity exchange, swap, forward,
cap, floor, collar or other similar agreement or arrangement entered into for
the purpose of hedging the Partnership Group’s exposure to fluctuations in the
price of hydrocarbons (including liquefied natural gas or liquefied petroleum
gas) in their operations and not for speculative purposes.
     “Common Unit” means a Partnership Security representing a fractional part
of the Partnership Interests of all Limited Partners and having the rights and
obligations specified with respect to Common Units in this Agreement. The term
“Common Unit” does not include a Subordinated Unit or Class C Unit prior to its
conversion into a Common Unit pursuant to the terms hereof.

7



--------------------------------------------------------------------------------



 



     “Common Unit Arrearage” means, with respect to any Common Unit, whenever
issued, as to any Quarter within the Subordination Period, the excess, if any,
of (a) the Minimum Quarterly Distribution with respect to a Common Unit in
respect of such Quarter over (b) the sum of all Available Cash distributed with
respect to a Common Unit in respect of such Quarter pursuant to
Section 6.4(a)(i).
     “Conflicts Committee” means a committee of the Board of Directors of the
General Partner composed entirely of two or more directors, each of whom (a) is
not a security holder, officer or employee of the General Partner, (b) is not an
officer, director or employee of any Affiliate of the General Partner, (c) is
not a holder of any ownership interest in the Partnership Group other than
Common Units and (d) meets the independence standards required of directors who
serve on an audit committee of a board of directors established by the
Securities Exchange Act and the rules and regulations of the Commission
thereunder and by the Nasdaq Global Market.
     “Contributed Property” means each property or other asset, in such form as
may be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.
     “Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, Bluestem and the other parties named therein, together with the
additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.
     “Converted Common Units” has the meaning assigned to such term in
Section 6.1(d)(x)(B).
     “Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of
(a) the sum resulting from adding together the Common Unit Arrearage as to an
Initial Common Unit for each of the Quarters within the Subordination Period
ending on or before the last day of such Quarter over (b) the sum of any
distributions theretofore made pursuant to Section 6.4(a)(ii) and the second
sentence of Section 6.5 with respect to an Initial Common Unit (including any
distributions to be made in respect of the last of such Quarters).
     “Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xi).
     “Current Market Price” has the meaning assigned to such term in
Section 15.1(a).
     “Delaware Act” means the Delaware Revised Uniform Limited Partnership Act,
6 Del C. Section 17-101, et seq., as amended, supplemented or restated from time
to time, and any successor to such statute.

8



--------------------------------------------------------------------------------



 



     “Departing General Partner” means a former General Partner from and after
the effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2.
     “Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.
     “Economic Risk of Loss” has the meaning set forth in Treasury
Regulation Section 1.752-2(a).
     “Eligible Citizen” means a Person qualified to own interests in real
property in jurisdictions in which any Group Member does business or proposes to
do business from time to time, and whose status as a Limited Partner the General
Partner determines does not or would not subject such Group Member to a
significant risk of cancellation or forfeiture of any of its properties or any
interest therein.
     “Eligible Holder” means a Person either (a) subject to United States
federal income taxation on the income generated by the Partnership or (b) in the
case of entities that are pass through entities for United States federal income
tax purposes, all of whose beneficial owners are subject to United States
federal income taxation on the income generated by the Partnership.
     “Estimated Incremental Quarterly Tax Amount” has the meaning assigned to
such term in Section 6.9.
     “Event of Withdrawal” has the meaning assigned to such term in
Section 11.1(a).
     “Expansion Capital Expenditures” means cash expenditures for Acquisitions
or Capital Improvements, and shall not include Maintenance Capital Expenditures
or Investment Capital Expenditures. Expansion Capital Expenditures shall include
interest (and related fees) on debt incurred and distributions on equity issued,
in each case, to finance the construction or development of a Capital
Improvement and paid during the period beginning on the date that the
Partnership enters into a binding commitment to commence construction or
development of a Capital Improvement and ending on the earlier to occur of the
date that such Capital Improvement Commences Commercial Service or the date that
such Capital Improvement is abandoned or disposed of. Debt incurred or equity
issued to fund such construction or development period interest payments
(including periodic net payments under related interest rate swap agreements) or
such construction or development period distributions on equity paid during such
period, shall also be deemed to be debt or equity, as the case may be, issued to
finance the construction or development of a Capital Improvement.
     “FERC ” means the Federal Energy Regulatory Commission.
     “FERC Notice” means the giving of notice by the Partnership to the Limited
Partners in the manner specified in Section 16.1 that the Partnership is
implementing procedures pursuant to this Agreement to require a Limited Partner
or a transferee of a Limited Partner Interest to certify that such Person is a
Eligible Holder.

9



--------------------------------------------------------------------------------



 



     “Final Subordinated Units” has the meaning assigned to such term in
Section 6.1(d)(x)(A).
     “First Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(E).
     “First Target Distribution” means $0.4675 per Unit per Quarter, subject to
adjustment in accordance with Section 5.12, Section 6.6 and Section 6.9.
     “Fully Diluted Basis” means, when calculating the number of Outstanding
Units for any period, a basis that includes, in addition to the Outstanding
Units, all Partnership Securities and options, rights, warrants and appreciation
rights relating to an equity interest in the Partnership (a) that are
convertible into or exercisable or exchangeable for Units that are senior to or
pari passu with the Subordinated Units, (b) whose conversion, exercise or
exchange price is less than the Current Market Price on the date of such
calculation, (c) that may be converted into or exercised or exchanged for such
Units prior to or during the Quarter immediately following the end of the period
for which the calculation is being made without the satisfaction of any
contingency beyond the control of the holder other than the payment of
consideration and the compliance with administrative mechanics applicable to
such conversion, exercise or exchange and (d) that were not converted into or
exercised or exchanged for such Units during the period for which the
calculation is being made; provided, however, that for purposes of determining
the number of Outstanding Units on a Fully Diluted Basis when calculating
whether the Subordination Period has ended or Subordinated Units are entitled to
convert into Common Units pursuant to Section 5.8, such Partnership Securities,
options, rights, warrants and appreciation rights shall be deemed to have been
Outstanding Units only for the four Quarters that comprise the last four
Quarters of the measurement period; provided, further, that if consideration
will be paid to any Group Member in connection with such conversion, exercise or
exchange, the number of Units to be included in such calculation shall be that
number equal to the difference between (i) the number of Units issuable upon
such conversion, exercise or exchange and (ii) the number of Units that such
consideration would purchase at the Current Market Price.
     “General Partner” means Quest Midstream GP, LLC, a Delaware limited
liability company, and its successors and permitted assigns that are admitted to
the Partnership as general partner of the Partnership, in its capacity as
general partner of the Partnership (except as the context otherwise requires).
     “General Partner Interest” means the ownership interest of the General
Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it), which is evidenced by
General Partner Units, and includes any and all benefits to which the General
Partner is entitled as provided in this Agreement, together with all obligations
of the General Partner to comply with the terms and provisions of this
Agreement.
     “General Partner Unit” means a fractional part of the General Partner
Interest having the rights and obligations specified in this Agreement with
respect to the General Partner Interest. A General Partner Unit is not a Unit.

10



--------------------------------------------------------------------------------



 



     “Group” means a Person that with or through any of its Affiliates or
Associates has any contract, arrangement, understanding or relationship for the
purpose of acquiring, holding, voting (except voting pursuant to a revocable
proxy or consent given to such Person in response to a proxy or consent
solicitation made to 10 or more Persons), exercising investment power or
disposing of any Partnership Interests with any other Person that beneficially
owns, or whose Affiliates or Associates beneficially own, directly or
indirectly, Partnership Interests.
     “Group Member” means a member of the Partnership Group.
     “Group Member Agreement” means the partnership agreement of any Group
Member, other than the Partnership, that is a limited or general partnership,
the limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
     “Holder” as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a).
     “IDR Reset Election” has the meaning assigned to such term in
Section 5.12(a).
     “Incentive Distribution Right” means a non-voting Limited Partner Interest
issued to the General Partner in connection with the transfer of all of its
interests in Bluestem to the Partnership pursuant to the Contribution Agreement,
which Limited Partner Interest will confer upon the holder thereof only the
rights and obligations specifically provided in this Agreement with respect to
Incentive Distribution Rights (and no other rights otherwise available to or
other obligations of a holder of a Partnership Interest). Notwithstanding
anything in this Agreement to the contrary, the holder of an Incentive
Distribution Right shall not be entitled to vote such Incentive Distribution
Right on any Partnership matter except as may otherwise be required by law.
     “Incentive Distributions” means any amount of cash distributed to the
holders of the Incentive Distribution Rights pursuant to Section 6.4(a)(v)(B),
Section 6.4(a)(vi)(B), Section 6.4(a)(vii)(B), Section 6.4(b)(iii)(B),
Section 6.4(b)(iv)(B), Section 6.4(b)(v)(B) and Section 6.4(c).
     “Incremental Income Tax” has the meaning assigned to such term in
Section 6.9.
     “Indemnified Persons” has the meaning assigned to such term in
Section 7.12(d).
     “Indemnitee” means (a) the General Partner, (b) any Departing General
Partner, (c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a member, partner,
director, officer, fiduciary or trustee of any Group Member, the General Partner
or any Departing General Partner or any Affiliate of any Group Member, the
General Partner or any Departing General Partner, (e) any Person who is or

11



--------------------------------------------------------------------------------



 



was serving at the request of the General Partner or any Departing General
Partner or any Affiliate of the General Partner or any Departing General Partner
as an officer, director, member, partner, fiduciary or trustee of another
Person; provided that a Person shall not be an Indemnitee by reason of
providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, and (f) any Person the General Partner designates as an “Indemnitee”
for purposes of this Agreement.
     “Ineligible Assignee” means a Person whom the General Partner has
determined is not an Eligible Holder.
     “Initial Common Units” means the Common Units sold pursuant to the Purchase
Agreement.
     “Initial Limited Partner” means QRC and each of the Initial Private
Purchasers, in each case upon being admitted to the Partnership in accordance
with Section 10.1 (with respect to the Common Units, Subordinated Units and
Incentive Distribution Rights, if any, received by them pursuant to
Section 5.2).
     “Initial Private Purchaser” means each Person named as a purchaser in
Schedule I to the Purchase Agreement who purchased Common Units pursuant
thereto.
     “Initial Public Offering” means the initial public offering of Common Units
by the Partnership that results in the Common Units being listed for trading on
the New York Stock Exchange or the Nasdaq Stock Market.
     “Initial Unit Price” means (a) with respect to the Initial Common Units,
$20.00, less any indemnification proceeds received by the Initial Private
Purchasers pursuant to Article VI of the Purchase Agreement, (b) with respect to
the Second Round Common Units, $20.00, less any indemnification proceeds
received by the Second Round Private Purchasers pursuant to Article VI of the
Second Round Purchase Agreement, or (c) with respect to any other class or
series of Units, the price per Unit at which such class or series of Units is
initially sold by the Partnership, as determined by the General Partner, in each
case adjusted as the General Partner determines to be appropriate to give effect
to any distribution, subdivision or combination of Units; provided, however, if
the Initial Public Offering has occurred, the Initial Unit Price with respect to
all Common Units shall be the initial public offering price per Common Unit at
which the Underwriters agreed to offer such Common Units for sale to the public
as set forth on the cover page of the final prospectus filed pursuant to
Rule 424(b) of the rules and regulations of the Commission with respect to such
Initial Public Offering.
     “Interim Capital Transactions” means the following transactions if they
occur prior to the Liquidation Date: (a) borrowings, refinancings or refundings
of indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account in the ordinary course of business) by any Group
Member and sales of debt securities of any Group Member; (b) sales of equity
interests of any Group Member; (c) sales or other voluntary or involuntary
dispositions of any assets of any Group Member other than (i) sales or other
dispositions of production, inventory, accounts receivable and other assets in
the ordinary course of business, and (ii) sales or other dispositions of assets
as part of normal retirements or replacements; (d) the termination of Commodity
Hedge Contracts or interest rate swap agreements prior to the

12



--------------------------------------------------------------------------------



 



termination date otherwise specified therein; (e) capital contributions
received; or (f) corporate reorganizations or restructurings.
     “Investment Capital Expenditures” means capital expenditures other than
Maintenance Capital Expenditures and Expansion Capital Expenditures.
     “Investor Representatives” means the members of the Board of Directors of
GP designated by Swank and ACM or their successors pursuant to the terms of the
Investors’ Rights Agreement.
     “Investors’ Rights Agreement” means the Amended and Restated Investors’
Rights Agreement, dated as of November 1, 2007, by and among the Partnership,
the General Partner, QRC, the Initial Private Purchasers and the Second Round
Private Purchasers.
     “Issue Price” means the price at which a Unit is purchased from the
Partnership, net of any sales commission or underwriting discount charged to the
Partnership.
     “Limited Partner” means, unless the context otherwise requires, each
Initial Limited Partner, each additional Person that becomes a Limited Partner
pursuant to the terms of this Agreement and any Departing General Partner upon
the change of its status from General Partner to Limited Partner pursuant to
Section 11.3, in each case, in such Person’s capacity as limited partner of the
Partnership; provided, however, that when the term “Limited Partner” is used
herein in the context of any vote or other approval, including Article XIII and
Article XIV, such term shall not, solely for such purpose, include any holder of
an Incentive Distribution Right (solely with respect to its Incentive
Distribution Rights and not with respect to any other Limited Partner Interest
held by such Person) except as may otherwise be required by law.
     “Limited Partner Interest” means the ownership interest of a Limited
Partner in the Partnership, which may be evidenced by Common Units, Class C
Units, Subordinated Units, Incentive Distribution Rights or other Partnership
Securities or a combination thereof or interest therein, and includes any and
all benefits to which such Limited Partner is entitled as provided in this
Agreement, together with all obligations of such Limited Partner to comply with
the terms and provisions of this Agreement; provided, however, that when the
term “Limited Partner Interest” is used herein in the context of any vote or
other approval, including Article XIII and Article XIV, such term shall not,
solely for such purpose, include any Incentive Distribution Right except as may
otherwise be required by law.
     “Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.
     “Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

13



--------------------------------------------------------------------------------



 



     “Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to the capital assets owned by any
Group Member or for the acquisition of existing, or the construction of new,
capital assets) if such expenditures are made to maintain, including over the
long term, the operating capacity or revenues of the Partnership Group.
Maintenance Capital Expenditures shall not include (a) Expansion Capital
Expenditures or (b) Investment Capital Expenditures.
     “Merger Agreement” has the meaning assigned to such term in Section 14.1.
     “Midstream Services and Gas Dedication Agreement” means that certain
Midstream Services and Gas Dedication Agreement dated the Closing Date by and
between Bluestem and QRC.
     “Minimum Quarterly Distribution” means $0.425 per Unit per Quarter (or with
respect to the Second Round Common Units for the period commencing on
November 1, 2007 and ending on December 31, 2007, it means the product of $0.425
multiplied by a fraction of which the numerator is the number of days in such
period and of which the denominator is 92), subject to adjustment in accordance
with Section 5.12, Section 6.6 and Section 6.9.
     “National Securities Exchange” means the New York Stock Exchange and the
Nasdaq Stock Market.
     “Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 5.5(d)(ii)) at the time such property is distributed,
reduced by any indebtedness either assumed by such Partner upon such
distribution or to which such property is subject at the time of distribution,
in either case, as determined under Section 752 of the Code.
     “Net Income” means, for any taxable year, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain, Net Termination Loss or
Required Sale Gain) for such taxable year over the Partnership’s items of loss
and deduction (other than those items taken into account in the computation of
Net Termination Gain or Net Termination Loss) for such taxable year. The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d); provided, that the determination of the items that have been
specially allocated under Section 6.1(d) shall be made as if Section 6.1(d)(xii)
were not in this Agreement.
     “Net Loss” means, for any taxable year, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain, Net Termination Loss or
Required Sale Gain) for such taxable year over the Partnership’s items of income
and gain (other than those items taken into account in the computation of Net
Termination Gain or Net Termination Loss) for such taxable year. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.5(b) and

14



--------------------------------------------------------------------------------



 



shall not include any items specially allocated under Section 6.1(d); provided,
that the determination of the items that have been specially allocated under
Section 6.1(d) shall be made as if Section 6.1(d)(xii) were not in this
Agreement.
     “Net Positive Adjustments” means, with respect to any Partner, the excess,
if any, of the total positive adjustments over the total negative adjustments
made to the Capital Account of such Partner pursuant to Book-Up Events and
Book-Down Events.
     “Net Termination Gain” means, for any taxable year, the sum, if positive,
of all items of income, gain, loss or deduction recognized by the Partnership
after the Liquidation Date (other than items taken into account in the
computation of Required Sale Gain). The items included in the determination of
Net Termination Gain shall be determined in accordance with Section 5.5(b) and
shall not include any items of income, gain or loss specially allocated under
Section 6.1(d).
     “Net Termination Loss” means, for any taxable year, the sum, if negative,
of all items of income, gain, loss or deduction recognized by the Partnership
after the Liquidation Date (other than items taken into account in the
computation of Required Sale Gain). The items included in the determination of
Net Termination Loss shall be determined in accordance with Section 5.5(b) and
shall not include any items of income, gain or loss specially allocated under
Section 6.1(d).
     “Non-citizen Assignee” means a Person whom the General Partner has
determined does not constitute an Eligible Citizen and as to whose Partnership
Interest the General Partner has become the Limited Partner, pursuant to
Section 4.9.
     “Nonrecourse Built-in Gain” means with respect to any Contributed
Properties or Adjusted Properties that are subject to a mortgage or pledge
securing a Nonrecourse Liability, the amount of any taxable gain that would be
allocated to the Partners pursuant to Section 6.2(b)(i)(A),
Section 6.2(b)(ii)(A), and Section 6.2(b)(iii) if such properties were disposed
of in a taxable transaction in full satisfaction of such liabilities and for no
other consideration.
     “Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury
Regulation Section 1.704-2(b), are attributable to a Nonrecourse Liability.
     “Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).
     “Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).
     “Omnibus Agreement” means that certain Omnibus Agreement, dated as of the
Closing Date, among QRC, the General Partner, the Partnership, Bluestem, and
certain other parties thereto, as such may be amended, supplemented or restated
from time to time.
     “Operating Expenditures” means all Partnership Group cash expenditures (or
the Partnership’s proportionate share of expenditures in the case of
Subsidiaries that are not wholly

15



--------------------------------------------------------------------------------



 



owned), including taxes, reimbursements of the General Partner in accordance
with this Agreement, interest payments, repayment of Working Capital Borrowings,
Maintenance Capital Expenditures and non-Pro Rata repurchases of Units (other
than those made with the proceeds of an Interim Capital Transaction), payments
made in the ordinary course of business under Commodity Hedge Contracts
(excluding payments made in connection with any termination of a Commodity Hedge
Contract prior to its stated expiration or termination date), provided that with
respect to amounts paid in connection with the initial purchase or placing of a
Commodity Hedge Contract, such amount(s) shall be amortized over the expected
term of the applicable Commodity Hedge Contract and, if earlier, upon its
termination, subject to the following:
     (c) Payments (including prepayments and prepayment penalties) of principal
of and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures.
     (d) Operating Expenditures shall not include (i) Expansion Capital
Expenditures (ii) Investment Capital Expenditures, (iii) payment of transaction
expenses (including taxes) relating to Interim Capital Transactions or
(iv) distributions to Partners.
     (e) Where capital expenditures are made in part for Expansion Capital
Expenditures and in part for other purposes, the General Partner, with Special
Approval, shall determine the allocation between the amounts paid for each.
     “Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,
     (f) the sum of (i) $8 million, (ii) all cash receipts of the Partnership
Group (or the Partnership’s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) for the period beginning on the Closing
Date and ending on the last day of such period, but excluding cash receipts from
Interim Capital Transactions (except to the extent specified in Section 6.4),
(iii) all cash receipts of the Partnership Group (or the Partnership’s
proportionate share of cash receipts in the case of Subsidiaries that are not
wholly owned) after the end of such period but on or before the date of
determination of Operating Surplus with respect to such period resulting from
Working Capital Borrowings and (iv) the amount of distributions paid on equity
issued in connection with the construction or development of a Capital
Improvement and paid during the period beginning on the date that the
Partnership enters into a binding commitment to commence construction or
development of such Capital Improvement and ending on the earlier to occur of
the date that such Capital Improvement Commences Commercial Service and the date
that it is abandoned or disposed of (equity issued to fund the construction or
development period interest payments on debt incurred (including periodic net
payments under related interest rate swap agreements), or construction or
development period distributions on equity issued, to finance the construction
or development of a Capital Improvement shall also be deemed to be equity issued
to finance the construction or development of a Capital Improvement for purposes
of this clause (iv)), less

16



--------------------------------------------------------------------------------



 



     (g) the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period and (ii) the amount of
cash reserves established by the General Partner to provide funds for future
Operating Expenditures; provided, however, that disbursements made (including
contributions to a Group Member or disbursements on behalf of a Group Member) or
cash reserves established, increased or reduced after the end of such period but
on or before the date of determination of Available Cash with respect to such
period shall be deemed to have been made, established, increased or reduced, for
purposes of determining Operating Surplus, within such period if the General
Partner so determines.
     Notwithstanding the foregoing, “Operating Surplus” with respect to the
Quarter in which the Liquidation Date occurs and any subsequent Quarter shall
equal zero.
     “Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.
     “Option Closing Date” means the date or dates on which any Common Units are
sold by the Partnership to the Underwriters upon exercise of the Over-Allotment
Option.
     “Outstanding” means, with respect to Partnership Securities, all
Partnership Securities that are issued by the Partnership and reflected as
outstanding on the Partnership’s books and records as of the date of
determination; provided, however, that if at any time any Person or Group (other
than the General Partner, QRC or their Affiliates) beneficially owns 20% or more
of the Outstanding Partnership Securities of any class then Outstanding, all
Partnership Securities owned by such Person or Group shall not be voted on any
matter and shall not be considered to be Outstanding when sending notices of a
meeting of Limited Partners to vote on any matter (unless otherwise required by
law), calculating required votes, determining the presence of a quorum or for
other similar purposes under this Agreement, except that Units so owned shall be
considered to be Outstanding for purposes of Section 11.1(b)(iv) (such Units
shall not, however, be treated as a separate class of Partnership Securities for
purposes of this Agreement); provided, further, that the foregoing limitation
shall not apply to (i) any Person or Group who acquired 20% or more of the
Outstanding Partnership Securities of any class then Outstanding directly from
the General Partner or its Affiliates, (ii) any Person or Group who acquired 20%
or more of the Outstanding Partnership Securities of any class then Outstanding
directly or indirectly from a Person or Group described in clause (i) provided
that the General Partner shall have notified such Person or Group in writing
that such limitation shall not apply, (iii) any Person or Group who acquired 20%
or more of any Partnership Securities issued by the Partnership with the prior
approval of the Board of Directors or (iv) any Person or Group who acquired an
aggregate of 20% or more of the Outstanding Partnership Securities of any class
then outstanding by virtue of a purchase made from an Initial Private Purchaser
or its Affiliates.
     “Over-Allotment Option” means an over-allotment option granted to the
Underwriters by the Partnership pursuant to an underwriting agreement.
     “Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

17



--------------------------------------------------------------------------------



 



     “Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in
Treasury Regulation Section 1.704-2(i)(2).
     “Partner Nonrecourse Deductions” means any and all items of loss, deduction
or expenditure (including any expenditure described in Section 705(a)(2)(B) of
the Code) that, in accordance with the principles of Treasury
Regulation Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.
     “Partners” means the General Partner and the Limited Partners.
     “Partnership” means Quest Midstream Partners, L.P., a Delaware limited
partnership.
     “Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.
     “Partnership Interest” means an interest in the Partnership, which shall
include the General Partner Interest and Limited Partner Interests.
     “Partnership Minimum Gain” means that amount determined in accordance with
the principles of Treasury Regulation Section 1.704-2(d).
     “Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including Common Units,
Class C Units, Subordinated Units, General Partner Units and Incentive
Distribution Rights.
     “Per Unit Capital Amount” means, as of any date of determination, the
Capital Account, stated on a per Unit basis, underlying any Unit held by a
Person other than the General Partner or any Affiliate of the General Partner
who holds Units.
     “Percentage Interest” means as of any date of determination (a) as to the
General Partner with respect to General Partner Units and as to any Unitholder
with respect to Units, the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of General Partner Units held by the General Partner or
the number of Units held by such Unitholder, as the case may be, by (B) the
total number of Outstanding Units and General Partner Units, and (b) as to the
holders of other Partnership Securities issued by the Partnership in accordance
with Section 5.6, the percentage established as a part of such issuance. The
Percentage Interest with respect to an Incentive Distribution Right shall at all
times be zero.
     “Person” means an individual or a corporation, firm, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
     “Private Purchasers” mean the Initial Private Purchasers and the Second
Round Private Purchasers, collectively.

18



--------------------------------------------------------------------------------



 



     “Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests and (c) when used with respect to holders of
Incentive Distribution Rights, apportioned equally among all holders of
Incentive Distribution Rights in accordance with the relative number or
percentage of Incentive Distribution Rights held by each such holder.
     “Purchase Agreement” means that certain Purchase Agreement dated as of
December 22, 2006 among the Partnership and the Initial Private Purchasers
providing for the purchase of Common Units from the Partnership.
     “Purchase Date” means the date determined by the General Partner as the
date for purchase of all Outstanding Limited Partner Interests of a certain
class (other than Limited Partner Interests owned by the General Partner and its
Affiliates) pursuant to Article XV.
     “QRC” means Quest Resource Corporation, a Nevada corporation.
     “Quarter” means, unless the context requires otherwise, a fiscal quarter of
the Partnership; provided, however, that the first fiscal quarter of the
Partnership commencing on December 1, 2006 and ending on December 31, 2006,
shall not be considered a “Quarter” of the Partnership for purposes of
distribution of Available Cash pursuant to Article VI hereof.
     “Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
     “Record Date” means the date established by the General Partner or
otherwise in accordance with this Agreement for determining (a) the identity of
the Record Holders entitled to notice of, or to vote at, any meeting of Limited
Partners or entitled to vote by ballot or give approval of Partnership action in
writing without a meeting or entitled to exercise rights in respect of any
lawful action of Limited Partners or (b) the identity of Record Holders entitled
to receive any report or distribution or to participate in any offer.
     “Record Holder” means the Person in whose name a Common Unit is registered
on the books of the Transfer Agent as of the opening of business on a particular
Business Day, or with respect to other Partnership Interests, the Person in
whose name any such other Partnership Interest is registered on the books that
the General Partner has caused to be kept as of the opening of business on such
Business Day.
     “Redeemable Interests” means any Partnership Interests for which a
redemption notice has been given, and has not been withdrawn, pursuant to
Section 4.10 or Section 4.12.
     “Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of December 22, 2006, as amended, among the Partnership and
the Private Purchasers.

19



--------------------------------------------------------------------------------



 



     “Remaining Net Positive Adjustments” means as of the end of any taxable
period, (i) with respect to the Unitholders holding Common Units, Class C Units
or Subordinated Units, the excess of (a) the Net Positive Adjustments of the
Unitholders holding Common Units, Class C Units or Subordinated Units as of the
end of such period over (b) the sum of those Partners’ Share of Additional Book
Basis Derivative Items for each prior taxable period, (ii) with respect to the
General Partner (as holder of the General Partner Units), the excess of (a) the
Net Positive Adjustments of the General Partner as of the end of such period
over (b) the sum of the General Partner’s Share of Additional Book Basis
Derivative Items with respect to the General Partner Units for each prior
taxable period, and (iii) with respect to the holders of Incentive Distribution
Rights, the excess of (a) the Net Positive Adjustments of the holders of
Incentive Distribution Rights as of the end of such period over (b) the sum of
the Share of Additional Book Basis Derivative Items of the holders of the
Incentive Distribution Rights for each prior taxable period.
     “Required Allocations” means (a) any limitation imposed on any allocation
of Net Losses or Net Termination Losses under Section 6.1(b) or
Section 6.1(c)(ii) and (b) any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vii) or Section 6.1(d)(ix).
     “Required Sale” means the right of the Private Purchasers to force a sale
of the Partnership or its assets as more specifically described in the
Investors’ Rights Agreement.
     “Required Sale Gain” means, for any taxable year, the sum, if positive, of
all items of income, gain, loss or deduction recognized by the Partnership upon
a sale of its assets in a Required Sale.
     “Required Sale Loss” means, for any taxable year, the sum, if negative, of
all items of income, gain, loss or deduction recognized by the Partnership upon
a sale of its assets in a Required Sale.
     “Required Sale Premium” means (i) 100% if the Required Sale is completed
within 180 days or less after the Initial Private Purchasers provided notice of
their exercise of their right to a Required Sale in accordance with the
Investors’ Rights Agreement, (ii) 117.5% if the Required Sale is completed no
less than 181 days nor more than 270 days after the Private Purchasers provided
notice of their exercise of their right to a Required Sale in accordance with
the Investors’ Rights Agreement, (iii) 125% if the Required Sale is completed no
less than 271 days nor more than 360 days after the Private Purchasers provided
notice of their exercise of their right to a Required Sale in accordance with
the Investors’ Rights Agreement, (iv) 132.5% if the Required Sale is completed
no less than  361 days nor more than 450 days after the Private Purchasers
provided notice of their exercise of their right to a Required Sale in
accordance with the Investors’ Rights Agreement  and (v) 140% if the Required
Sale is completed more than 450 days after the Private Purchasers provided
notice of their exercise of their right to a Required Sale in accordance with
the Investors’ Rights Agreement.
     “Reset Notice” has the meaning assigned to such term in Section 5.12(b).
     “Residual Gain” or “Residual Loss” means any item of gain or loss, as the
case may be, of the Partnership recognized for federal income tax purposes
resulting from a sale, exchange or

20



--------------------------------------------------------------------------------



 



other disposition of a Contributed Property or Adjusted Property, to the extent
such item of gain or loss is not allocated pursuant to Section 6.2(b)(i)(A) or
Section 6.2(b)(ii)(A), respectively, to eliminate Book-Tax Disparities.
     “Retained Converted Subordinated Unit” has the meaning assigned to such
term in Section 5.5(c)(ii).
     “Second Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(F).
     “Second Round Common Units” means the Common Units sold pursuant to the
Second Round Purchase Agreement.
     “Second Round Private Purchaser” means each Person named as a purchaser in
Schedule I to the Second Round Purchase Agreement who purchased Common Units
pursuant thereto.
     “Second Round Purchase Agreement” means that certain Purchase Agreement
dated as of October 16, 2007, among the Partnership and the Second Round Private
Purchasers providing for the purchase of Common Units from the Partnership.
     “Second Target Distribution” means $0.5325 per Unit per Quarter, subject to
adjustment in accordance with Section 5.12, Section 6.6 and Section 6.9.
     “Securities Act” means the Securities Act of 1933, as amended, supplemented
or restated from time to time and any successor to such statute.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, supplemented or restated from time to time and any successor to such
statute.
     “Share of Additional Book Basis Derivative Items” means in connection with
any allocation of Additional Book Basis Derivative Items for any taxable period,
(i) with respect to the Unitholders holding Common Units, Class C Units or
Subordinated Units, the amount that bears the same ratio to such Additional Book
Basis Derivative Items as the Unitholders’ Remaining Net Positive Adjustments as
of the end of such period bears to the Aggregate Remaining Net Positive
Adjustments as of that time, (ii) with respect to the General Partner (as holder
of the General Partner Units), the amount that bears the same ratio to such
Additional Book Basis Derivative Items as the General Partner’s Remaining Net
Positive Adjustments as of the end of such period bears to the Aggregate
Remaining Net Positive Adjustment as of that time, and (iii) with respect to the
Partners holding Incentive Distribution Rights, the amount that bears the same
ratio to such Additional Book Basis Derivative Items as the Remaining Net
Positive Adjustments of the Partners holding the Incentive Distribution Rights
as of the end of such period bears to the Aggregate Remaining Net Positive
Adjustments as of that time.
     “Special Approval” means approval by a majority of the members of the
Conflicts Committee acting in good faith.

21



--------------------------------------------------------------------------------



 



     “Subordinated Unit” means a Class A Subordinated Unit or a Class B
Subordinated Unit. The term “Subordinated Unit” does not include a Common Unit
or Class C Unit. A Subordinated Unit that is convertible into a Common Unit
shall not constitute a Common Unit until such conversion occurs.
     “Subordination Period” means the period commencing on the Closing Date and
ending on the first to occur of the following dates:
     (h) The first day of any Quarter beginning after the seventh anniversary of
the Closing Date or, if the Initial Public Offering has occurred, the first day
of any Quarter beginning after the fifth anniversary of the closing of the
Initial Public Offering, in either case in respect of which (i)
(A) distributions of Available Cash from Operating Surplus on each of the
Outstanding Common Units, Subordinated Units and General Partner Units and any
other Outstanding Units that are senior or equal in right of distribution to the
Subordinated Units with respect to each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on all Outstanding Common
Units, Subordinated Units and General Partner Units and any other Outstanding
Units that are senior or equal in right of distribution to the Subordinated
Units during such periods and (B) the Adjusted Operating Surplus for each of the
three consecutive, non-overlapping four-Quarter periods immediately preceding
such date equaled or exceeded the sum of the Minimum Quarterly Distribution on
all of the Common Units, Subordinated Units and General Partner Units and any
other Units that are senior or equal in right of distribution to the
Subordinated Units that were Outstanding during such periods on a Fully Diluted
Basis and (ii) there are no Cumulative Common Unit Arrearages; and
     (i) the date on which the General Partner is removed as general partner of
the Partnership upon the requisite vote by holders of Outstanding Units under
circumstances where Cause does not exist and Units held by the General Partner
and its Affiliates are not voted in favor of such removal.
     “Subsidiary” means, with respect to any Person, (a) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
     “Surviving Business Entity” has the meaning assigned to such term in
Section 14.2(b).

22



--------------------------------------------------------------------------------



 



     “Target Distribution” means, collectively, the First Target Distribution,
the Second Target Distribution and the Third Target Distribution.
     “Taxation Certification” means a properly completed certification in such
form as may be specified by the General Partner by which a Limited Partner
certifies that he (and if he is a nominee holding for the account of another
Person, that to the best of his knowledge such other Person) is an Eligible
Holder.
     “Third Liquidation Target Amount” has the meaning assigned to such terms in
Section 6.1(c)(1)(G).
     “Third Target Distribution” means $0.6375 per Unit per Quarter, subject to
adjustment in accordance with Section 5.12, Section 6.6 and Section 6.9.
     “Trading Day” has the meaning assigned to such term in Section 15.1(a).
     “transfer” has the meaning assigned to such term in Section 4.4(a).
     “Transfer Agent” means such bank, trust company or other Person (including
the General Partner or one of its Affiliates) as shall be appointed from time to
time by the General Partner to act as registrar and transfer agent for the
Common Units; provided, that if no Transfer Agent is specifically designated for
any other Partnership Securities, the General Partner shall act in such
capacity.
     “Underwriters” means the underwriters in the Initial Public Offering.
     “Unit” means a Partnership Security that is designated as a “Unit” and
shall include Common Units, Class C Units and Subordinated Units, each a
separate class, but shall not include (i) General Partner Units (or the General
Partner Interest represented thereby) or (ii) Incentive Distribution Rights.
     “Unit Majority” means (i) during the Subordination Period, at least a
majority of the Outstanding Common Units (excluding Common Units owned by the
General Partner and its Affiliates), voting as a class, and at least a majority
of the Outstanding Subordinated Units, voting as a class, and (ii) after the end
of the Subordination Period, at least a majority of the Outstanding Common Units
and Class C Units, if any, voting as a single class.
     “Unitholders” means the holders of Units.
     “Unpaid MQD” has the meaning assigned to such term in Section 6.4(c)(i)(2).
     “Unrealized Gain” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (a) the fair market
value of such property as of such date (as determined under Section 5.5(d)) over
(b) the Carrying Value of such property as of such date (prior to any adjustment
to be made pursuant to Section 5.5(d) as of such date).
     “Unrealized Loss” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (a) the Carrying Value
of such property as of such date

23



--------------------------------------------------------------------------------



 



(prior to any adjustment to be made pursuant to Section 5.5(d) as of such date)
over (b) the fair market value of such property as of such date (as determined
under Section 5.5(d)).
     “Unrecovered Initial Unit Price” means at any time, with respect to a Unit,
the Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an Initial Common Unit or Second Round
Common Unit, as the case may be, and any distributions of cash (or the Net
Agreed Value of any distributions in kind) in connection with the dissolution
and liquidation of the Partnership theretofore made in respect of such Initial
Common Unit or Second Round Common Unit, adjusted as the General Partner
determines to be appropriate to give effect to any distribution, subdivision or
combination of such Units. From and after the closing of the Initial Public
Offering, the Unrecovered Initial Unit Price shall be determined by reference to
the Initial Unit Price per Common Unit in such Initial Public Offering.
     “U.S. GAAP” means United States generally accepted accounting principles
consistently applied.
     “Withdrawal Opinion of Counsel” has the meaning assigned to such term in
Section 11.1(b).
     “Working Capital Borrowings” means borrowings used solely for working
capital purposes or to pay distributions to Partners made pursuant to a credit
facility or other arrangement requiring all such borrowings thereunder to be
reduced to a relatively small amount each year for an economically meaningful
period of time.
     Section 1.2 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include”,
“includes”, “including” or words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof”, “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.
ARTICLE II.
Organization
     Section 2.1 Formation. The General Partner and the Initial Limited Partners
hereby amend and restate the First Amended and Restated Agreement of Limited
Partnership of Quest Midstream Partners, L.P. in its entirety. This amendment
and restatement shall become effective on the date of this Agreement. Except as
expressly provided to the contrary in this Agreement, the rights, duties
(including fiduciary duties), liabilities and obligations of the Partners and
the administration, dissolution and termination of the Partnership shall be
governed by the Delaware Act. All Partnership Interests shall constitute
personal property of the owner thereof for all purposes.

24



--------------------------------------------------------------------------------



 



     Section 2.2 Name. The name of the Partnership shall be “Quest Midstream
Partners, L.P.” The Partnership’s business may be conducted under any other name
or names as determined by the General Partner, including the name of the General
Partner. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purpose of complying with the laws of any jurisdiction that so requires. The
General Partner may change the name of the Partnership at any time and from time
to time and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.
     Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 1209 Orange
Street, Wilmington, Delaware 19801, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be The Corporation Trust Company. The principal office of the Partnership
shall be located at 9520 N. May Avenue, Suite 300, Oklahoma City, Oklahoma
73120, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner shall determine necessary or appropriate. The address of the
General Partner shall be 9520 N. May Avenue, Suite 300, Oklahoma City, Oklahoma
73120, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners.
     Section 2.4 Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) engage directly in, or enter
into or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Partnership pursuant to the agreements relating to such business
activity, and (b) do anything necessary or appropriate to the foregoing,
including the making of capital contributions or loans to a Group Member;
provided, however, that the General Partner shall not cause the Partnership to
engage, directly or indirectly, in any business activity that the General
Partner determines would cause the Partnership to be treated as an association
taxable as a corporation or otherwise taxable as an entity for federal income
tax purposes. To the fullest extent permitted by law, the General Partner, and,
to the extent the approval of the Investor Representatives is required by any
provision of this Agreement, the Investor Representatives shall have no duty or
obligation to propose or approve, and may decline to propose or approve, the
conduct by the Partnership of any business free of any fiduciary or other duty
or obligation whatsoever to the Partnership or any Limited Partner and, in
declining to so propose or approve, shall not be required to act in good faith
or pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity.
     Section 2.5 Powers. The Partnership shall be empowered to do any and all
acts and things necessary or appropriate for the furtherance and accomplishment
of the purposes and business described in Section 2.4 and for the protection and
benefit of the Partnership.

25



--------------------------------------------------------------------------------



 



     Section 2.6 Power of Attorney.
     (a) Each Limited Partner hereby constitutes and appoints the General
Partner and, if a Liquidator shall have been selected pursuant to Section 12.3,
the Liquidator (and any successor to the Liquidator by merger, transfer,
assignment, election or otherwise) and each of their authorized officers and
attorneys-in-fact, as the case may be, with full power of substitution, as his
true and lawful agent and attorney-in-fact, with full power and authority in his
name, place and stead, to:
     (i) execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) all certificates, documents and other instruments
(including this Agreement and the Certificate of Limited Partnership and all
amendments or restatements hereof or thereof) that the General Partner or the
Liquidator determines to be necessary or appropriate to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (B) all certificates,
documents and other instruments that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect, in accordance with its
terms, any amendment, change, modification or restatement of this Agreement;
(C) all certificates, documents and other instruments (including conveyances and
a certificate of cancellation) that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement; (D) all
certificates, documents and other instruments relating to the admission,
withdrawal, removal or substitution of any Partner pursuant to, or other events
described in, Article IV, Article X, Article XI or Article XII; (E) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges of any class or series of Partnership
Securities issued pursuant to Section 5.6; and (F) all certificates, documents
and other instruments (including agreements and a certificate of merger)
relating to a merger, consolidation or conversion of the Partnership pursuant to
Article XIV; and
     (ii) execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments that
the General Partner or the Liquidator determines to be necessary or appropriate
to make, evidence, give, confirm or ratify any vote, consent, approval,
agreement or other action that is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or effectuate the terms or intent of
this Agreement; provided, that when required by Section 13.3 or any other
provision of this Agreement that establishes a percentage of the Limited
Partners or of the Limited Partners of any class or series required to take any
action, the General Partner and the Liquidator may exercise the power of
attorney made in this Section 2.6(a)(ii) only after the necessary vote, consent
or approval of the Limited Partners or of the Limited Partners of such class or
series, as applicable.
Nothing contained in this Section 2.6(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.

26



--------------------------------------------------------------------------------



 



     (b) The foregoing power of attorney is hereby declared to be irrevocable
and a power coupled with an interest, and it shall survive and, to the maximum
extent permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Limited
Partner and the transfer of all or any portion of such Limited Partner’s
Partnership Interest and shall extend to such Limited Partner’s heirs,
successors, assigns and personal representatives. Each such Limited Partner
hereby agrees to be bound by any representation made by the General Partner or
the Liquidator acting in good faith pursuant to such power of attorney; and each
such Limited Partner, to the maximum extent permitted by law, hereby waives any
and all defenses that may be available to contest, negate or disaffirm the
action of the General Partner or the Liquidator taken in good faith under such
power of attorney. Each Limited Partner shall execute and deliver to the General
Partner or the Liquidator, within 15 days after receipt of the request therefor,
such further designation, powers of attorney and other instruments as the
General Partner or the Liquidator may request in order to effectuate this
Agreement and the purposes of the Partnership.
     Section 2.7 Term. The term of the Partnership commenced upon the filing of
the Certificate of Limited Partnership in accordance with the Delaware Act and
shall continue in existence until the dissolution of the Partnership in
accordance with the provisions of Article XII. The existence of the Partnership
as a separate legal entity shall continue until the cancellation of the
Certificate of Limited Partnership as provided in the Delaware Act.
     Section 2.8 Title to Partnership Assets. Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, one or more of its
Affiliates or one or more nominees, as the General Partner may determine. The
General Partner hereby declares and warrants that any Partnership assets for
which record title is held in the name of the General Partner or one or more of
its Affiliates or one or more nominees shall be held by the General Partner or
such Affiliate or nominee for the use and benefit of the Partnership in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use reasonable efforts to cause record title to such
assets (other than those assets in respect of which the General Partner
determines that the expense and difficulty of conveyancing makes transfer of
record title to the Partnership impracticable) to be vested in the Partnership
as soon as reasonably practicable; provided, further, that, prior to the
withdrawal or removal of the General Partner or as soon thereafter as
practicable, the General Partner shall use reasonable efforts to effect the
transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such assets in a manner satisfactory to the General
Partner. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets is held.
ARTICLE III.
Rights of Limited Partners
     Section 3.1 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.

27



--------------------------------------------------------------------------------



 



     Section 3.2 Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. Any action taken by any Affiliate of the General
Partner or any officer, director, employee, manager, member, general partner,
agent or trustee of the General Partner or any of its Affiliates, or any
officer, director, employee, manager, member, general partner, agent or trustee
of a Group Member, in its capacity as such, shall not be deemed to be
participation in the control of the business of the Partnership by a limited
partner of the Partnership (within the meaning of Section 17-303(a) of the
Delaware Act) and shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners under this Agreement.
     Section 3.3 Outside Activities of the Limited Partners. Subject to the
provisions of Section 7.5, which shall continue to be applicable to the Persons
referred to therein, any Limited Partner shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities in
direct competition with the Partnership Group. Neither the Partnership nor any
of the other Partners shall have any rights by virtue of this Agreement in any
business ventures of any Limited Partner.
     Section 3.4 Rights of Limited Partners.
     (a) In addition to other rights provided by this Agreement or by applicable
law, and except as limited by Section 3.4(b), each Limited Partner shall have
the right, for a purpose reasonably related to such Limited Partner’s interest
as a Limited Partner in the Partnership, upon reasonable written demand stating
the purpose of such demand, and at such Limited Partner’s own expense:
     (i) to obtain true and full information regarding the status of the
business and financial condition of the Partnership;
     (ii) promptly after its becoming available, to obtain a copy of the
Partnership’s federal, state and local income tax returns for each year;
     (iii) to obtain a current list of the name and last known business,
residence or mailing address of each Partner;
     (iv) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with copies of the executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments thereto have been
executed;
     (v) to obtain true and full information regarding the amount of cash and a
description and statement of the Net Agreed Value of any other Capital
Contribution by each Partner and that each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and

28



--------------------------------------------------------------------------------



 



     (vi) to obtain such other information regarding the affairs of the
Partnership as is just and reasonable.
     (b) The General Partner may keep confidential from the Limited Partners,
for such period of time as the General Partner deems reasonable, (i) any
information that the General Partner reasonably believes to be in the nature of
trade secrets or (ii) other information the disclosure of which the General
Partner in good faith believes (A) is not in the best interests of the
Partnership Group, (B) could damage the Partnership Group or its business or
(C) that any Group Member is required by law or by agreement with any third
party to keep confidential (other than agreements with Affiliates of the
Partnership the primary purpose of which is to circumvent the obligations set
forth in this Section 3.4).
ARTICLE IV.
Certificates; Record Holders;
Transfer of Partnership Interests;
Redemption of Partnership Interests
     Section 4.1 Certificates. Upon the Partnership’s issuance of Common Units,
Subordinated Units or Class C Units to any Person, the Partnership shall issue,
upon the request of such Person, one or more Certificates in the name of such
Person evidencing the number of such Units being so issued. In addition,
(a) upon the General Partner’s request, the Partnership shall issue to it one or
more Certificates in the name of the General Partner evidencing its General
Partner Units and (b) upon the request of any Person owning Incentive
Distribution Rights or any other Partnership Securities other than Common Units,
Subordinated Units or Class C Units, the Partnership shall issue to such Person
one or more certificates evidencing such Incentive Distribution Rights or other
Partnership Securities other than Common Units, Subordinated Units or Class C
Units. Certificates shall be executed on behalf of the Partnership by the
Chairman of the Board, President or any Executive Vice President, Senior Vice
President or Vice President and the Secretary or any Assistant Secretary of the
General Partner. No Common Unit Certificate shall be valid for any purpose until
it has been countersigned by the Transfer Agent; provided, however, that if the
General Partner elects to issue Common Units in global form, the Common Unit
Certificates shall be valid upon receipt of a certificate from the Transfer
Agent certifying that the Common Units have been duly registered in accordance
with the directions of the Partnership. Subject to the requirements of
Section 6.7(c) and Section 6.7(e), the Partners holding Certificates evidencing
Subordinated Units may exchange such Certificates for Certificates evidencing
Common Units on or after the date on which such Subordinated Units are converted
into Common Units pursuant to the terms of Section 5.8. Subject to the
requirements of Section 6.7(e), the Partners holding Certificates evidencing
Class C Units may exchange such Certificates for Certificates evidencing Common
Units on or after the period set forth in Section 5.12(f) pursuant to the terms
of Section 5.12.
     Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.
     (a) If any mutilated Certificate is surrendered to the Transfer Agent (for
Common Units) or the General Partner (for Partnership Securities other than
Common Units), the appropriate officers of the General Partner on behalf of the
Partnership shall execute, and the

29



--------------------------------------------------------------------------------



 



Transfer Agent (for Common Units) or the General Partner (for Partnership
Securities other than Common Units) shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Securities as the Certificate so surrendered.
     (b) The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent (for Common Units)
shall countersign, a new Certificate in place of any Certificate previously
issued if the Record Holder of the Certificate:
     (i) makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
     (ii) requests the issuance of a new Certificate before the General Partner
has notice that the Certificate has been acquired by a purchaser for value in
good faith and without notice of an adverse claim;
     (iii) if requested by the General Partner, delivers to the General Partner
a bond, in form and substance satisfactory to the General Partner, with surety
or sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
     (iv) satisfies any other reasonable requirements imposed by the General
Partner.
     If a Limited Partner fails to notify the General Partner within a
reasonable period of time after he has notice of the loss, destruction or theft
of a Certificate, and a transfer of the Limited Partner Interests represented by
the Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Limited Partner shall be
precluded from making any claim against the Partnership, the General Partner or
the Transfer Agent for such transfer or for a new Certificate.
     (c) As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.
     Section 4.3 Record Holders. The Partnership shall be entitled to recognize
the Record Holder as the Partner with respect to any Partnership Interest and,
accordingly, shall not be bound to recognize any equitable or other claim to, or
interest in, such Partnership Interest on the part of any other Person,
regardless of whether the Partnership shall have actual or other notice thereof,
except as otherwise provided by law or any applicable rule, regulation,
guideline or requirement of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading. Without limiting the
foregoing, when a Person (such as a broker, dealer, bank, trust company or
clearing corporation or an agent of any of the foregoing) is acting as nominee,
agent or in some other representative capacity for another Person in acquiring
and/or holding Partnership Interests, as between the Partnership on the one
hand, and such other Persons on the other, such representative Person shall be
the Record Holder of such Partnership Interest.

30



--------------------------------------------------------------------------------



 



     Section 4.4 Transfer Generally.
     (a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns its General Partner Units to another Person or by which
a holder of Incentive Distribution Rights assigns its Incentive Distribution
Rights to another Person, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange or any other disposition by law
or otherwise or (ii) by which the holder of a Limited Partner Interest (other
than an Incentive Distribution Right) assigns such Limited Partner Interest to
another Person who is or becomes a Limited Partner, and includes a sale,
assignment, gift, exchange or any other disposition by law or otherwise,
including any transfer upon foreclosure of any pledge, encumbrance,
hypothecation or mortgage.
     (b) No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article IV.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article IV shall be null and void.
     (c) Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner or other owner of the General
Partner of any or all of the shares of stock, membership interests, partnership
interests or other ownership interests in the General Partner.
     Section 4.5 Registration and Transfer of Limited Partner Interests.
     (a) The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests. The
Transfer Agent is hereby appointed registrar and transfer agent for the purpose
of registering Common Units and transfers of such Common Units as herein
provided. The Partnership shall not recognize transfers of Certificates
evidencing Limited Partner Interests unless such transfers are effected in the
manner described in this Section 4.5. Upon surrender of a Certificate for
registration of transfer of any Limited Partner Interests evidenced by a
Certificate, and subject to the provisions of Section 4.5(b), the appropriate
officers of the General Partner on behalf of the Partnership shall execute and
deliver, and in the case of Common Units, the Transfer Agent shall countersign
and deliver, in the name of the holder or the designated transferee or
transferees, as required pursuant to the holder’s instructions, one or more new
Certificates evidencing the same aggregate number and type of Limited Partner
Interests as was evidenced by the Certificate so surrendered.
     (b) Except as otherwise provided in Section 4.9 and Section 4.11, the
General Partner shall not recognize any transfer of Limited Partner Interests
until (i) the Certificates evidencing such Limited Partner Interests are
surrendered for registration of transfer and (ii) following a FERC Notice, such
Certificates are accompanied by a Taxation Certification, properly completed and
duly executed by the transferee (or the transferee’s attorney-in-fact duly
authorized in writing). No charge shall be imposed by the General Partner for
such transfer; provided, that as a condition to the issuance of any new
Certificate representing Limited Partner Interests or under

31



--------------------------------------------------------------------------------



 



this Section 4.5, the General Partner may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed
with respect thereto.
     (c) Subject to (i) the foregoing provisions of this Section 4.5, (ii)
Section 4.3, (iii) Section 4.8, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests (other
than the Incentive Distribution Rights) shall be freely transferable.
     (d) The General Partner and its Affiliates and QRC and its Affiliates shall
have the right at any time to transfer their Subordinated Units, Class C Units
and Common Units (whether issued upon conversion of the Subordinated Units or
otherwise) to one or more Persons.
     Section 4.6 Transfer of the General Partner’s General Partner Interest.
     (a) Subject to Section 4.6(c), prior to the first day of the first Quarter
beginning after the tenth anniversary of the Closing Date, the General Partner
shall not transfer all or any part of its General Partner Interest (represented
by General Partner Units) to a Person unless such transfer (i) has been approved
by the prior written consent or vote of the holders of at least a majority of
the Outstanding Common Units (excluding Common Units held by the General Partner
and its Affiliates) or (ii) is of all, but not less than all, of its General
Partner Interest to (A) an Affiliate of the General Partner (other than an
individual) or (B) another Person (other than an individual) in connection with
the merger or consolidation of the General Partner with or into such other
Person or the transfer by the General Partner of all or substantially all of its
assets to such other Person.
     (b) Subject to Section 4.6(c), on or after the first day of the first
Quarter beginning after the tenth anniversary of the Closing Date, the General
Partner may transfer all or any of its General Partner Interest without
Unitholder approval.
     (c) Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest of the General Partner as the general partner or managing member, if
any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.3, be admitted to
the Partnership as the General Partner immediately prior to the transfer of the
General Partner Interest, and the business of the Partnership shall continue
without dissolution.

32



--------------------------------------------------------------------------------



 



     Section 4.7 Transfer of Incentive Distribution Rights. Prior to the first
day of the first Quarter beginning after the tenth anniversary of the Closing
Date, a holder of Incentive Distribution Rights may transfer any or all of the
Incentive Distribution Rights held by such holder without any consent of the
Unitholders to (a) an Affiliate of such holder (other than an individual) or
(b) another Person (other than an individual) in connection with (i) the merger
or consolidation of such holder of Incentive Distribution Rights with or into
such other Person or (ii) the transfer by such holder of all or substantially
all of its assets to such other Person. Any other transfer of the Incentive
Distribution Rights prior to the first day of the first Quarter beginning after
the tenth anniversary of the Closing Date shall require the prior approval of
holders of at least a majority of the Outstanding Common Units (excluding Common
Units held by the General Partner and its Affiliates). On or after the first day
of the first Quarter beginning after the tenth anniversary of the Closing Date,
or if the Initial Public Offering has occurred, on or after the first day of the
first Quarter beginning after the tenth anniversary of the Initial Public
Offering, the General Partner or any other holder of Incentive Distribution
Rights may transfer any or all of its Incentive Distribution Rights without
Unitholder approval. Notwithstanding anything herein to the contrary, (i) the
transfer of Class C Units issued pursuant to Section 5.12, or the transfer of
Common Units issued upon conversion of the Class C Units, shall not be treated
as a transfer of all or any part of the Incentive Distribution Rights and
(ii) no transfer of Incentive Distribution Rights to another Person shall be
permitted unless the transferee agrees to be bound by the provisions of this
Agreement.
     Section 4.8 Restrictions on Transfers.
     (a) Except as provided in Section 4.8(d), but notwithstanding the other
provisions of this Article IV, no transfer of any Partnership Interests shall be
made if such transfer would (i) violate the then applicable federal or state
securities laws or rules and regulations of the Commission, any state securities
commission or any other governmental authority with jurisdiction over such
transfer, (ii) terminate the existence or qualification of the Partnership under
the laws of the jurisdiction of its formation, or (iii) cause the Partnership to
be treated as an association taxable as a corporation or otherwise to be taxed
as an entity for federal income tax purposes (to the extent not already so
treated or taxed).
     (b) The General Partner may impose restrictions on the transfer of
Partnership Interests if it receives an Opinion of Counsel that such
restrictions are necessary to avoid a significant risk of the Partnership
becoming taxable as a corporation or otherwise becoming taxable as an entity for
federal income tax purposes. The General Partner may impose such restrictions by
amending this Agreement; provided, however, that any amendment that would result
in the delisting or suspension of trading of any class of Limited Partner
Interests on the principal National Securities Exchange on which such class of
Limited Partner Interests is then listed or admitted to trading must be
approved, prior to such amendment being effected, by the holders of at least a
majority of the Outstanding Limited Partner Interests of such class.
     (c) The transfer of a Subordinated Unit that has converted into a Common
Unit shall be subject to the restrictions imposed by Section 6.7(c).
     (d) The transfer of a Class C Unit that has converted into a Common Unit
shall be subject to the restrictions imposed by Section 6.7(e).

33



--------------------------------------------------------------------------------



 



     (e) Nothing contained in this Article IV, or elsewhere in this Agreement,
shall preclude the settlement of any transactions involving Partnership
Interests entered into through the facilities of any National Securities
Exchange on which such Partnership Interests are listed or admitted to trading.
     (f) Each certificate evidencing Partnership Interests shall bear a
conspicuous legend in substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF QUEST MIDSTREAM
PARTNERS, L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF QUEST MIDSTREAM PARTNERS, L.P. UNDER THE LAWS OF THE STATE OF
DELAWARE, (C) CAUSE QUEST MIDSTREAM PARTNERS, L.P. TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED),
(D) VIOLATE THE TERMS AND CONDITIONS OF THE SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF QUEST MIDSTREAM PARTNERS, L.P., DATED
NOVEMBER 1, 2007, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, OR (E) VIOLATE
THE TERMS AND CONDITIONS OF THE AMENDED AND RESTATED INVESTORS’ RIGHTS
AGREEMENT, DATED NOVEMBER 1, 2007, AS THE SAME MAY BE AMENDED FROM TIME TO TIME,
BY AND AMONG QUEST MIDSTREAM PARTNERS, L.P. AND ITS GENERAL AND LIMITED
PARTNERS. QUEST MIDSTREAM GP, LLC, THE GENERAL PARTNER OF QUEST MIDSTREAM
PARTNERS, L.P., MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS
SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE
NECESSARY TO AVOID A SIGNIFICANT RISK OF QUEST MIDSTREAM PARTNERS, L.P. BECOMING
TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE
SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE
FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED
OR ADMITTED TO TRADING.

34



--------------------------------------------------------------------------------



 



     Section 4.9 Citizenship Certificates; Non-citizen Assignees.
     (a) If any Group Member is or becomes subject to any federal, state or
local law or regulation that the General Partner determines would create a
substantial risk of cancellation or forfeiture of any property in which the
Group Member has an interest based on the nationality, citizenship or other
related status of a Limited Partner, the General Partner may request any Limited
Partner to furnish to the General Partner, within 30 days after receipt of such
request, an executed Citizenship Certification or such other information
concerning his nationality, citizenship or other related status (or, if the
Limited Partner is a nominee holding for the account of another Person, the
nationality, citizenship or other related status of such Person) as the General
Partner may request. If a Limited Partner fails to furnish to the General
Partner within the aforementioned 30-day period such Citizenship Certification
or other requested information or if upon receipt of such Citizenship
Certification or other requested information the General Partner determines that
a Limited Partner is not an Eligible Citizen, the Limited Partner Interests
owned by such Limited Partner shall be subject to redemption in accordance with
the provisions of Section 4.10. In addition, the General Partner may require
that the status of any such Limited Partner be changed to that of a Non-citizen
Assignee and, thereupon, the General Partner shall be substituted for such
Non-citizen Assignee as the Limited Partner in respect of the Non-citizen
Assignee’s Limited Partner Interests.
     (b) The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Non-citizen Assignees,
distribute the votes in the same ratios as the votes of Partners (including the
General Partner) in respect of Limited Partner Interests other than those of
Non-citizen Assignees are cast, either for, against or abstaining as to the
matter.
     (c) Upon dissolution of the Partnership, a Non-citizen Assignee shall have
no right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Non-citizen Assignee’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Non-citizen
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).
     (d) At any time after he can and does certify that he has become an
Eligible Citizen, a Non-citizen Assignee may, upon application to the General
Partner, request that with respect to any Limited Partner Interests of such
Non-citizen Assignee not redeemed pursuant to Section 4.10, such Non-citizen
Assignee be admitted as a Limited Partner, and upon approval of the General
Partner, such Non-citizen Assignee shall be admitted as a Limited Partner and
shall no longer constitute a Non-citizen Assignee and the General Partner shall
cease to be deemed to be the Limited Partner in respect of the Non-citizen
Assignee’s Limited Partner Interests.
     Section 4.10 Redemption of Partnership Interests of Non-citizen Assignees.
     (a) If at any time a Limited Partner fails to furnish a Citizenship
Certification or other information requested within the 30-day period specified
in Section 4.9(a), or if upon receipt of such Citizenship Certification or other
information the General Partner determines, with the advice of counsel, that a
Limited Partner is not an Eligible Citizen, the Partnership may, unless the
Limited Partner establishes to the satisfaction of the General Partner that such
Limited

35



--------------------------------------------------------------------------------



 



Partner is an Eligible Citizen or has transferred his Partnership Interests to a
Person who is an Eligible Citizen and who furnishes a Citizenship Certification
to the General Partner prior to the date fixed for redemption as provided below,
redeem the Limited Partner Interest of such Limited Partner as follows:
     (i) The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner, at his
last address designated on the records of the Partnership or the Transfer Agent,
by registered or certified mail, postage prepaid. The notice shall be deemed to
have been given when so mailed. The notice shall specify the Redeemable
Interests, the date fixed for redemption, the place of payment, that payment of
the redemption price will be made upon surrender of the Certificate evidencing
the Redeemable Interests and that on and after the date fixed for redemption no
further allocations or distributions to which the Limited Partner would
otherwise be entitled in respect of the Redeemable Interests will accrue or be
made.
     (ii) The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests. The redemption price
shall be paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
     (iii) Upon surrender by or on behalf of the Limited Partner, at the place
specified in the notice of redemption, of the Certificate evidencing the
Redeemable Interests, duly endorsed in blank or accompanied by an assignment
duly executed in blank, the Limited Partner or transferee or his duly authorized
representative will be entitled to receive the payment therefor.
     (iv) After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
     (b) The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee of a Person determined to
be other than an Eligible Citizen.
     (c) Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner that he is an Eligible Citizen. If
the transferee fails to make such certification, such redemption shall be
effected from the transferee on the original redemption date.

36



--------------------------------------------------------------------------------



 



     Section 4.11 Taxation Certifications; Ineligible Assignees.
     (a) Following a FERC Notice, if a transferee or holder of a Limited Partner
Interest fails to furnish a properly completed Taxation Certification in the
manner specified in Section 4.5(b) or if, upon receipt of such Taxation
Certification or otherwise, the General Partner determines that such transferee
is not an Eligible Holder, the Limited Partner Interests owned by such
transferee shall be subject to redemption in accordance with the provisions of
Section 4.12.
     (b) Following a FERC Notice, the General Partner may request any Limited
Partner to furnish to the General Partner, within 30 days after receipt of such
request, an executed Taxation Certification or such other information concerning
his federal income tax status with respect to the income and loss generated by
the Partnership (or, if the Limited Partner is a nominee holding for the account
of another Person, the federal income tax status of such Person) as the General
Partner may reasonably request. If a Limited Partner or Assignee fails to
furnish to the General Partner within the aforementioned 30-day period such
Taxation Certification or other requested information or if upon receipt of such
Taxation Certification or other requested information the General Partner
determines that a Limited Partner is an Ineligible Assignee, the Limited Partner
Interests owned by such Limited Partner shall be subject to redemption in
accordance with the provisions of Section 4.12. The General Partner shall be
substituted for such Ineligible Assignee as the Limited Partner in respect of
the Ineligible Assignee’s Limited Partner Interests; provided , however , that
such Ineligible Assignee shall continue to receive allocations and distributions
until the date fixed for redemption of such Limited Partner Interests (if
applicable) pursuant to Section 4.12(a)(i).
     (c) Following a FERC Notice, the General Partner shall, in exercising
voting rights in respect of Limited Partner Interests held by it on behalf of
Ineligible Assignees, distribute the votes in the same ratios as the votes of
Partners (including without limitation the General Partner) in respect of
Limited Partner Interests other than those of Ineligible Assignees are cast,
either for, against or abstaining as to the matter.
     (d) Upon dissolution of the Partnership, an Ineligible Assignee shall have
no right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Assignee’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).
     (e) At any time after an Ineligible Assignee can and does certify that it
has become an Eligible Holder, such Ineligible Assignee may, upon application to
the General Partner, request that with respect to any Limited Partner Interests
of such Ineligible Assignee not redeemed pursuant to Section 4.12, such
Ineligible Assignee be admitted as a Limited Partner, and upon approval of the
General Partner, such Ineligible Assignee shall be admitted as a Limited Partner
and shall no longer constitute a Ineligible Assignee and the General Partner
shall cease to be deemed to be the Limited Partner in respect of such Ineligible
Assignee’s Limited Partner Interests.

37



--------------------------------------------------------------------------------



 



     Section 4.12 Redemption of Partnership Interests of Ineligible Assignees.
     (a) If at any time following a FERC Notice, a transferee of a Limited
Partner Interest fails to furnish the General Partner a Taxation Certification
in the manner specified in Section 4.5(b) or any Limited Partner fails to
furnish the General Partner a Taxation Certification or other information
requested within the 30-day period specified in Section 4.11(b), or if upon
receipt of such Taxation Certification or other information the General Partner
determines that a Limited Partner or transferee is not an Eligible Holder, the
Partnership may redeem the Limited Partner Interest of such Limited Partner or
transferee as follows:
     (i) The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner or
transferee, at his last address designated on the records of the Partnership or
the Transfer Agent, by registered or certified mail, postage prepaid. The notice
shall be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon surrender of the Certificate
evidencing the Redeemable Interests or, if uncertificated, upon receipt of
evidence satisfactory to the General Partner of the ownership of the Redeemable
Interests, and that on and after the date fixed for redemption no further
allocations or distributions to which the Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.
     (ii) The aggregate redemption price for Redeemable Interests shall be an
amount equal to the lesser of (A) the Current Market Price (the date of
determination of which shall be the date fixed for redemption) of Limited
Partner Interests of the class to be so redeemed multiplied by the number of
Limited Partner Interests of each such class included among the Redeemable
Interests and (B) the price paid for such Limited Partner Interests by the
Limited Partner or transferee. The redemption price shall be paid as determined
by the General Partner, in cash or by delivery of a promissory note of the
Partnership in the principal amount of the redemption price, bearing interest at
the rate of 5% annually and payable in three equal annual installments of
principal together with accrued interest, commencing one year after the
redemption date.
     (iii) Upon surrender by or on behalf of the Limited Partner, at the place
specified in the notice of redemption, of (x) if certificated, the Certificate
evidencing the Redeemable Interests, duly endorsed in blank or accompanied by an
assignment duly executed in blank, or (y) if uncertificated, upon receipt of
evidence satisfactory to the General Partner of the ownership of the Redeemable
Interests, the Limited Partner or transferee or his duly authorized
representative shall be entitled to receive the payment therefor.
     (iv) After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
     (b) The provisions of this Section 4.12 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee of a Person determined to
be other than an Eligible Holder.

38



--------------------------------------------------------------------------------



 



     (c) Nothing in this Section 4.12 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner in a Taxation Certification that he
is an Eligible Holder. If the transferee fails to make such certification, such
redemption shall be effected from the transferee on the original redemption
date.
ARTICLE V.
Capital Contributions and
Issuance of Partnership Interests
     Section 5.1 Organizational Contributions. In connection with the formation
of the Partnership under the Delaware Act, the General Partner made an initial
Capital Contribution to the Partnership in the amount of $20.00, for a 2%
General Partner Interest in the Partnership and has been admitted as the General
Partner of the Partnership, and QRC made an initial Capital Contribution to the
Partnership in the amount of $980.00 for a 98% Limited Partner Interest in the
Partnership and has been admitted as a Limited Partner of the Partnership. As of
the Closing Date, the interest of QRC was redeemed as provided in the
Contribution Agreement; and the initial Capital Contribution of QRC was
refunded.
     Section 5.2 Contributions by QRC and the General Partner.
     (a) On the Closing Date and pursuant to the Contribution Agreement: (i) the
General Partner contributed to the Partnership, as a Capital Contribution, 2.64%
of the limited liability company membership interests in Bluestem, in exchange
for (A) 200,000 General Partner Units representing a continuation of its 2%
General Partner Interest, subject to all of the rights, privileges and duties of
the General Partner under this Agreement and (B) the Incentive Distribution
Rights, and (ii) QRC contributed to the Partnership as a Capital Contribution,
97.36% of the limited liability company membership interests in Bluestem, in
exchange for an aggregate of 35,134 Class A Subordinated Units, 4,900,000
Class B Subordinated Units and the right to receive a cash payment of
$38,807,877 million (which reimbursed QRC for certain capital expenditures made
by QRC).
     (b) Upon the issuance of any additional Limited Partner Interests by the
Partnership (other than the Common Units issued pursuant to the Purchase
Agreement, the Common Units and Subordinated Units issued pursuant to
Section 5.2(a), any Class C Units issued pursuant to Section 5.12 and any Common
Units issued upon conversion of Subordinated Units or Class C Units), the
General Partner may, in exchange for a proportionate number of General Partner
Units, make additional Capital Contributions in an amount equal to the product
obtained by multiplying (i) the quotient determined by dividing (A) the General
Partner’s Percentage Interest immediately prior to the issuance of such
additional Limited Partner Interests by (B) 100 less the General Partner’s
Percentage Interest immediately prior to the issuance of such additional Limited
Partner Interests times (ii) the amount contributed to the Partnership by the
Limited Partners in exchange for such additional Limited Partner Interests.
Except as set forth in Article

39



--------------------------------------------------------------------------------



 



XII, the General Partner shall not be obligated to make any additional Capital
Contributions to the Partnership.
     Section 5.3 Contributions by Initial Limited Partners and Second Round
Private Purchasers.
     (a) On the Closing Date and pursuant to the Purchase Agreement, each
Initial Private Purchaser contributed to the Partnership cash in an amount equal
to the Issue Price per Initial Common Unit, multiplied by the number of Common
Units specified in the Purchase Agreement to be purchased by such Initial
Private Purchaser at the Closing Date. In exchange for such Capital
Contributions by the Initial Private Purchasers, the Partnership issued the
number of Common Units specified in the Purchase Agreement to be purchased by
such Initial Private Purchaser.
     (b) No Limited Partner Interests were issued or issuable as of or at the
Closing Date other than (i) the Common Units issuable pursuant to
subparagraph (a) hereof in aggregate number equal to 4,864,866, (ii) the 35,134
Class A Subordinated Units issuable pursuant to Section 5.2(a), (iii) the
4,900,000 Class B Subordinated Units issuable pursuant to Section 5.2(a), and
(iv) the Incentive Distribution Rights.
     (c) On the closing date of the Second Round Purchase Agreement, pursuant to
the Second Round Purchase Agreement, each Second Round Private Purchaser shall
contribute to the Partnership cash in an amount equal to the Issue Price per
Second Round Common Unit, multiplied by the number of Common Units specified in
the Second Round Purchase Agreement to be purchased by such Second Round Private
Purchaser at the Closing Date. In exchange for such Capital Contributions by the
Second Round Private Purchasers, the Partnership shall issue the number of
Common Units specified in the Second Round Purchase Agreement to be purchased by
such Second Round Private Purchaser.
     Section 5.4 Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon termination of the
Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions or as to profits, losses or distributions.
Any such return shall be a compromise to which all Partners agree within the
meaning of Section 17-502(b) of the Delaware Act.
     Section 5.5 Capital Accounts.
     (a) The Partnership shall maintain for each Partner (or a beneficial owner
of Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). Such Capital Account shall be increased by (i) the
amount of all Capital Contributions made to the Partnership with respect to such
Partnership Interest and

40



--------------------------------------------------------------------------------



 



     (ii) all items of Partnership income and gain (including income and gain
exempt from tax) computed in accordance with Section 5.5(b) and allocated with
respect to such Partnership Interest pursuant to Section 6.1, and decreased by
(x) the amount of cash or Net Agreed Value of all actual and deemed
distributions of cash or property made with respect to such Partnership Interest
and (y) all items of Partnership deduction and loss computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1.
     (b) For purposes of computing the amount of any item of income, gain, loss
or deduction that is to be allocated pursuant to Article VI and is to be
reflected in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:
     (i) Solely for purposes of this Section 5.5, the Partnership shall be
treated as owning directly its proportionate share (as determined by the General
Partner based upon the provisions of the applicable Group Member Agreement) of
all property owned by (x) any other Group Member that is classified as a
partnership or disregarded entity for federal income tax purposes and (y) any
other partnership, limited liability company, unincorporated business or other
entity classified as a partnership or disregarded entity for federal income tax
purposes of which a Group Member is, directly or indirectly, a partner.
     (ii) All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can be neither deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.
     (iii) Except as otherwise provided in Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), the computation of all items of income,
gain, loss and deduction shall be made without regard to any election under
Section 754 of the Code that may be made by the Partnership and, as to those
items described in Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without
regard to the fact that such items are not includable in gross income or are
neither currently deductible nor capitalized for federal income tax purposes. To
the extent an adjustment to the adjusted tax basis of any Partnership asset
pursuant to Section 734(b) or 743(b) of the Code is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment in the Capital
Accounts shall be treated as an item of gain or loss.
     (iv) Any income, gain or loss attributable to the taxable disposition of
any Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

41



--------------------------------------------------------------------------------



 



     (v) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined
(A) as if the adjusted basis of such property were equal to the Carrying Value
of such property immediately following such adjustment and (B) using a rate of
depreciation, cost recovery or amortization derived from the same method and
useful life (or, if applicable, the remaining useful life) as is applied for
federal income tax purposes; provided, however, that, if the asset has a zero
adjusted basis for federal income tax purposes, depreciation, cost recovery or
amortization deductions shall be determined using any method that the General
Partner may adopt.
     (vi) If the Partnership’s adjusted basis in a depreciable or cost recovery
property is reduced for federal income tax purposes pursuant to Section 48(q)(1)
or 48(q)(3) of the Code, the amount of such reduction shall, solely for purposes
hereof, be deemed to be an additional depreciation or cost recovery deduction in
the year such property is placed in service and shall be allocated among the
Partners pursuant to Section 6.1. Any restoration of such basis pursuant to
Section 48(q)(2) of the Code shall, to the extent possible, be allocated in the
same manner to the Partners to whom such deemed deduction was allocated.
     (c) (i) A transferee of a Partnership Interest shall succeed to a pro rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.
     (ii) Subject to Section 6.7(c), immediately prior to the transfer of a
Subordinated Unit or of a Subordinated Unit that has converted into a Common
Unit pursuant to Section 5.8 by a holder thereof (other than a transfer to an
Affiliate unless the General Partner elects to have this Section 5.5(c)(ii)
apply), the Capital Account maintained for such Person with respect to its
Subordinated Units or converted Subordinated Units will (A) first, be allocated
to the Subordinated Units or converted Subordinated Units to be transferred in
an amount equal to the product of (x) the number of such Subordinated Units or
converted Subordinated Units to be transferred and (y) the Per Unit Capital
Amount for a Common Unit, and (B) second, any remaining balance in such Capital
Account will be retained by the transferor, regardless of whether it has
retained any Subordinated Units or converted Subordinated Units (“Retained
Converted Subordinated Units”). Following any such allocation, the transferor’s
Capital Account, if any, maintained with respect to the retained Subordinated
Units or Retained Converted Subordinated Units, if any, will have a balance
equal to the amount allocated under clause (B) hereinabove, and the transferee’s
Capital Account established with respect to the transferred Subordinated Units
or converted Subordinated Units will have a balance equal to the amount
allocated under clause (A) hereinabove.
     (d) (i) In accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(f), on an issuance of additional
Partnership Interests for cash or Contributed Property, the issuance of

42



--------------------------------------------------------------------------------



 



Partnership Interests as consideration for the provision of services or the
conversion of the General Partner’s Combined Interest to Common Units pursuant
to Section 11.3(b), the Capital Account of all Partners and the Carrying Value
of each Partnership property immediately prior to such issuance shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property
immediately prior to such issuance and had been allocated to the Partners at
such time pursuant to Section 6.1 in the same manner as any item of gain or loss
actually recognized during such period would have been allocated. In determining
such Unrealized Gain or Unrealized Loss, the aggregate cash amount and fair
market value of all Partnership assets (including cash or cash equivalents)
immediately prior to the issuance of additional Partnership Interests shall be
determined by the General Partner using such method of valuation as it may
adopt; provided, however, that the General Partner, in arriving at such
valuation, must take fully into account the fair market value of the Partnership
Interests of all Partners at such time. The General Partner shall allocate such
aggregate value among the assets of the Partnership (in such manner as it
determines) to arrive at a fair market value for individual properties.
     (ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized in a sale of such property immediately prior
to such distribution for an amount equal to its fair market value, and had been
allocated to the Partners, at such time, pursuant to Section 6.1 in the same
manner as any item of gain or loss actually recognized during such period would
have been allocated. In determining such Unrealized Gain or Unrealized Loss the
aggregate cash amount and fair market value of all Partnership assets (including
cash or cash equivalents) immediately prior to a distribution shall (A) in the
case of an actual distribution that is not made pursuant to Section 12.4 or in
the case of a deemed distribution, be determined and allocated in the same
manner as that provided in Section 5.5(d)(i) or (B) in the case of a liquidating
distribution pursuant to Section 12.4, be determined and allocated by the
Liquidator using such method of valuation as it may adopt.
     (e) The Partners acknowledge and agree that the distribution to Quest
Cherokee, LLC pursuant to Section 3.4 of the Contribution Agreement shall not be
deemed to be a distribution to QRC or any other Partner for purposes of this
Agreement and shall not have any impact on any Partners’ Capital Account.
     Section 5.6 Issuances of Additional Partnership Securities.
     (a) Subject to the provisions of Section 5.6(e), the Partnership may issue
such additional Partnership Securities and options, rights, warrants and
appreciation rights relating to the Partnership Securities for any Partnership
purpose at any time and from time to time to such Persons for such consideration
and on such terms and conditions as the General Partner shall determine, all
without the approval of any Limited Partners.

43



--------------------------------------------------------------------------------



 



     (b) Each additional Partnership Security authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Securities), as shall be fixed by the General Partner, including
(i) the right to share in Partnership profits and losses or items thereof;
(ii) the right to share in Partnership distributions; (iii) the rights upon
dissolution and liquidation of the Partnership; (iv) whether, and the terms and
conditions upon which, the Partnership may or shall be required to redeem the
Partnership Security; (v) whether such Partnership Security is issued with the
privilege of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which each
Partnership Security will be issued, evidenced by certificates and assigned or
transferred; (vii) the method for determining the Percentage Interest as to such
Partnership Security; and (viii) the right, if any, of each such Partnership
Security to vote on Partnership matters, including matters relating to the
relative rights, preferences and privileges of such Partnership Security.
     (c) The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Securities and options, rights, warrants and appreciation rights relating to
Partnership Securities pursuant to this Section 5.6, (ii) the conversion of the
General Partner Interest (represented by General Partner Units) or any Incentive
Distribution Rights into Units pursuant to the terms of this Agreement,
(iii) the issuance of Class C Units pursuant to Section 5.12 and issuance of
Common Units upon the conversion of Class C Units pursuant to Section 5.12(f),
(iv) the issuance of Common Units upon the conversion of Subordinated Units
pursuant to Section 5.8, (v) reflecting admission of such additional Limited
Partners in the books and records of the Partnership as the Record Holder of
such Limited Partner Interests and (vi) all additional issuances of Partnership
Securities. The General Partner shall determine the relative rights, powers and
duties of the holders of the Units or other Partnership Securities being so
issued. The General Partner shall do all things necessary to comply with the
Delaware Act and is authorized and directed to do all things that it determines
to be necessary or appropriate in connection with any future issuance of
Partnership Securities or in connection with the conversion of the General
Partner Interest or any Incentive Distribution Rights into Units pursuant to the
terms of this Agreement, including compliance with any statute, rule, regulation
or guideline of any federal, state or other governmental agency or any National
Securities Exchange on which the Units or other Partnership Securities are
listed or admitted to trading.
     (d) No fractional Units shall be issued by the Partnership.
     (e) Notwithstanding the terms of Section 5.6(a), (b), (c) and (d), the
issuance by the Partnership of any Partnership Securities pursuant to this
Section 5.6 shall be subject to the following provisions, restrictions and
limitations:
     (i) before the closing of the Initial Public Offering, the Partnership
shall not issue additional Partnership Securities having rights to distribution
or in liquidation ranking prior or senior to the Common Units, unless the
issuance has been approved by a majority of the Outstanding Common Units; and

44



--------------------------------------------------------------------------------



 



     (ii) at any time, the Partnership shall not issue additional Partnership
Securities in violation of Section 4 of the Investors’ Rights Agreement.
     Section 5.7 Conversion of Class A Subordinated Units.
     (a) All of the Outstanding Class A Subordinated Units will convert
automatically into Common Units on a one-for-one basis on the first trading day
following the Initial Public Offering.
     (b) A Class A Subordinated Unit that has converted into a Common Unit shall
be subject to the provisions of Section 6.7(b) and Section 6.7(c).
     (c) Notwithstanding any other provision of this Agreement, all the then
Outstanding Class A Subordinated Units will automatically convert into Common
Units on a one-for-one basis as set forth in, and pursuant to the terms of,
Section 11.4.
     Section 5.8 Conversion of Class B Subordinated Units.
     (a) A total of 25% of the Outstanding Class B Subordinated Units will
convert automatically into Common Units on a one-for-one basis on the second
Business Day following the distribution of Available Cash to Partners pursuant
to Section 6.3(a) in respect of any Quarter ending on or after the last day of
the Quarter containing the third anniversary of the Initial Public Offering, in
respect of which:
     (i) distributions of Available Cash from Operating Surplus under
Section 6.4(a) on each of the Outstanding Common Units, Subordinated Units and
General Partner Units and any other Outstanding Units that are senior or equal
in right of distribution to the Subordinated Units with respect to each of the
three consecutive, non-overlapping four-Quarter periods immediately preceding
such date equaled or exceeded the sum of the Minimum Quarterly Distribution on
all of the Outstanding Common Units, Subordinated Units and General Partner
Units, and any other Outstanding Units that are senior or equal in right of
distribution to the Subordinated Units during such periods;
     (ii) the Adjusted Operating Surplus for each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on all of the Common
Units, Subordinated Units and General Partner Units any other Units that are
senior or equal in right of distribution to the Subordinated Units that were
Outstanding during such periods on a Fully Diluted Basis; and
     (iii) there are no Cumulative Common Unit Arrearages.
     (b) An additional 25% of the Outstanding Class B Subordinated Units
(without giving effect to the reduction in the number of Outstanding Class B
Subordinated Units as a result of the conversion of Class B Subordinated Units
pursuant to Section 5.8(a)) will convert into Common Units on a one-for-one
basis on the second Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any Quarter

45



--------------------------------------------------------------------------------



 



ending on or after the later of last day of the Quarter containing the fourth
anniversary of the Initial Public Offering, in respect of which:
     (i) distributions of Available Cash from Operating Surplus under
Section 6.4(a) on each of the Outstanding Common Units, Subordinated Units and
General Partner Units, and any other Outstanding Units that are senior or equal
in right of distribution to the Subordinated Units with respect to each of the
three consecutive, non-overlapping four-Quarter periods immediately preceding
such date equaled or exceeded the sum of the Minimum Quarterly Distribution on
all of the Outstanding Common Units, Subordinated Units and General Partner
Units, and any other Outstanding Units that are senior or equal in right of
distribution to the Subordinated Units during such periods;
     (ii) the Adjusted Operating Surplus for each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on all of the Common
Units, Subordinated Units and General Partner Units any other Units that are
senior or equal in right of distribution to the Subordinated Units that were
Outstanding during such periods on a Fully Diluted Basis; and
     (iii) there are no Cumulative Common Unit Arrearages;
     provided, however, that the conversion of the Class B Subordinated Units
pursuant to this Section 5.8(b) may not occur until at least one year following
the end of the last four-Quarter period in respect of which conversion of the
Class B Subordinated Units pursuant to Section 5.8(a) occurred.
     (c) In the event that less than all of the Outstanding Class B Subordinated
Units shall convert into Common Units pursuant to Section 5.8(a) or
Section 5.8(b) at a time when there shall be more than one holder of Class B
Subordinated Units, then, unless all of the holders of Class B Subordinated
Units shall agree to a different allocation, the Class B Subordinated Units that
are to be converted into Common Units shall be allocated among the holders of
Class B Subordinated Units pro rata based on the number of Class B Subordinated
Units held by each such holder.
     (d) Any Class B Subordinated Units that are not converted into Common Units
pursuant to Section 5.8(a) or Section 5.8(b) shall convert into Common Units on
a one-for-one basis on the second Business Day following the distribution of
Available Cash to Partners pursuant to Section 6.3(a) in respect of the final
Quarter of the Subordination Period.
     (e) Notwithstanding any other provision of this Agreement, all the then
Outstanding Class B Subordinated Units will automatically convert into Common
Units on a one-for-one basis as set forth in, and pursuant to the terms of,
Section 11.4.
     (f) A Class B Subordinated Unit that has converted into a Common Unit shall
be subject to the provisions of Section 6.7(b) and Section 6.7(c).
     (g) If the Partnership fails to file the shelf registration statement
required by Section 2(a) of the Registration Rights Agreement within the
required time period, or if such

46



--------------------------------------------------------------------------------



 



shelf registration statement is not declared effective within the required time
period, the financial tests required for the conversion of Class B Subordinated
Units pursuant to Section 5.8(a), Section 5.8(b) and Section 5.8(c) shall not
commence until the Partnership has complied with these obligations. In addition,
if the Partnership violates its obligations under Section 2 of the Registration
Rights Agreement after such shelf registration statement is effective, any
conversion of Class B Subordinated Units pursuant to Section 5.8(a),
Section 5.8(b) or Section 5.8(c) shall be delayed one Quarter for aggregate
violations that continue up to 90 days and shall be delayed an additional
Quarter each time such continuing violations exceed an additional 90 days.
     Section 5.9 Limited Preemptive Right. Except as provided in this
Section 5.9 and Section 5.2, no Person shall have any preemptive, preferential
or other similar right with respect to the issuance of any Partnership Security,
whether unissued, held in the treasury or hereafter created. The General Partner
shall have the right, which it may from time to time assign in whole or in part
to any of its Affiliates, to purchase Partnership Securities from the
Partnership whenever, and on the same terms that, the Partnership issues
Partnership Securities to Persons other than the General Partner and its
Affiliates, to the extent necessary to maintain the Percentage Interests of the
General Partner and its Affiliates equal to that which existed immediately prior
to the issuance of such Partnership Securities.
     Section 5.10 Splits and Combinations.
     (a) Subject to Section 5.10(d), Section 6.3, Section 6.6 and Section 6.9,
the Partnership may make a Pro Rata distribution of Partnership Securities to
all Record Holders or may effect a subdivision or combination of Partnership
Securities so long as, after any such event, each Partner shall have the same
Percentage Interest in the Partnership as before such event, and any amounts
calculated on a per Unit basis or stated as a number of Units are
proportionately adjusted.
     (b) Whenever such a distribution, subdivision or combination of Partnership
Securities is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice. The
General Partner also may cause a firm of independent public accountants selected
by it to calculate the number of Partnership Securities to be held by each
Record Holder after giving effect to such distribution, subdivision or
combination. In addition, with respect to any such distribution, subdivision or
combination of any class of Partnership Securities that is convertible into
another class of Partnership Securities or into which any class of Partnership
Securities is convertible or exchangeable, appropriate adjustment shall be made
either to assure that the specified conversion or exchange ratio is maintained
or, alternatively, is appropriately adjusted to give effect to such Pro Rata
distribution or subdivision or combination, as the case may be, as the General
Partner determines to be appropriate. The General Partner shall be entitled to
rely on any certificate provided by such firm as conclusive evidence of the
accuracy of such calculation.
     (c) Promptly following any such distribution, subdivision or combination,
the Partnership may issue Certificates to the Record Holders of Partnership
Securities as of the applicable Record Date representing the new number of
Partnership Securities held by such

47



--------------------------------------------------------------------------------



 



Record Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Securities
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of such new Certificate, the surrender of any Certificate held by
such Record Holder immediately prior to such Record Date.
     (d) The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of this Section 5.10(d), each fractional Unit shall be rounded up
or down to the nearest whole Unit (and a 0.5 Unit shall be rounded to the next
higher Unit).
     Section 5.11 Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Section 17-607 and Section 17-804 of the Delaware Act.
     Section 5.12 Issuance of Class C Units in Connection with Reset of
Incentive Distribution Rights.
     (a) Subject to the provisions of this Section 5.12, the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall have the right, at any time when there are
no Subordinated Units outstanding and the Partnership has made a distribution
pursuant to Section 6.4(b)(v) for each of the four most recently completed
Quarters and the amount of each such distribution did not exceed Adjusted
Operating Surplus for such Quarter, to make an election (the “IDR Reset
Election”) to cause the Minimum Quarterly Distribution and the Target
Distributions to be reset in accordance with the provisions of Section 5.12(e)
and, in connection therewith, the holder or holders of the Incentive
Distribution Rights will become entitled to receive their respective
proportionate share of a number of Class C Units derived by dividing (i) the
average amount of cash distributions made by the Partnership for the two full
Quarters immediately preceding the giving of the Reset Notice (as defined in
Section 5.12(b)) in respect of the Incentive Distribution Rights by (ii) the
average of the cash distributions made by the Partnership in respect of each
Common Unit for each of the two full Quarters immediately preceding the giving
of the Reset Notice (the number of Class C Units determined by such quotient is
referred to herein as the “Aggregate Quantity of Class C Units”). The making of
the IDR Reset Election in the manner specified in Section 5.12(b) shall cause
the Minimum Quarterly Distribution and the Target Distributions to be reset in
accordance with the provisions of Section 5.12(e) and, in connection therewith,
the holder or holders of the Incentive Distribution Rights will become entitled
to receive Class C Units on the basis specified above, without any further
approval required by the General Partner or the Unitholders, at the time
specified in Section 5.12(c) unless the IDR Reset Election is rescinded pursuant
to Section 5.12(d).
     (b) To exercise the right specified in Section 5.12(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the

48



--------------------------------------------------------------------------------



 



holders of a majority in interest of the Incentive Distribution Rights) shall
deliver a written notice (the “Reset Notice”) to the Partnership. Within 10
Business Days after the receipt by the Partnership of such Reset Notice, as the
case may be, the Partnership shall deliver a written notice to the holder or
holders of the Incentive Distribution Rights of the Partnership’s determination
of the aggregate number of Class C Units which each holder of Incentive
Distribution Rights will be entitled to receive.
     (c) The holder or holders of the Incentive Distribution Rights will be
entitled to receive the Aggregate Quantity of Class C Units on the fifteenth
Business Day after receipt by the Partnership of the Reset Notice, and the
Partnership shall issue Certificates for the Class C Units to the holder or
holders of the Incentive Distribution Rights; provided, however, that the
issuance of Class C Units to the holder or holders of the Incentive Distribution
Rights shall not occur prior to the approval of the listing or admission for
trading of the Common Units into which the Class C Units are convertible
pursuant to Section 5.12(f) by the principal National Securities Exchange upon
which the Common Units are then listed or admitted for trading if any such
approval is required pursuant to the rules and regulations of such National
Securities Exchange.
     (d) In the event that the principal National Securities Exchange upon which
the Common Units are then traded have not approved the listing or admission for
trading of the Common Units into which the Class C Units are convertible
pursuant to Section 5.12(f) on or before the 30th calendar day following the
Partnership’s receipt of the Reset Notice and such approval is required by the
rules and regulations of such National Securities Exchange, then the holder of
the Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall have the right to either rescind the IDR
Reset Election or elect to receive other Partnership Securities having such
terms as the General Partner may approve, with the approval of the Conflicts
Committee, that will provide (i) the same economic value, in the aggregate, as
the Aggregate Quantity of Class C Units would have had at the time of the
Partnership’s receipt of the Reset Notice, as determined by the General Partner,
and (ii) for the subsequent conversion of such Partnership Securities into
Common Units within not more than 12 months following the Partnership’s receipt
of the Reset Notice upon the satisfaction of one or more conditions that are
reasonably acceptable to the holder of the Incentive Distribution Rights (or, if
there is more than one holder of the Incentive Distribution Rights, the holders
of a majority in interest of the Incentive Distribution Rights).
     (e) The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution shall be adjusted at the time
of the issuance of Common Units or other Partnership Securities pursuant to this
Section 5.12 such that (i) the Minimum Quarterly Distribution shall be reset to
equal the average cash distribution amount per Common Unit for the two Quarters
immediately prior to the Partnership’s receipt of the Reset Notice (the “Reset
MQD”), (ii) the First Target Distribution shall be reset to equal 115% of the
Reset MQD, (iii) the Second Target Distribution shall be reset to equal 125% of
the Reset MQD; and (iv) the Third Target Distribution shall be reset to equal
150% of the Reset MQD.
     (f) Any holder of Class C Units shall have the right to elect, by giving
written notice to the General Partner, to convert all or a portion of the
Class C Units held by such holder, at any

49



--------------------------------------------------------------------------------



 



time following the first anniversary of the issuance of such Class C Units, into
Common Units on a one-for-one basis, such conversion to be effective on the
second Business Day following the General Partner’s receipt of such written
notice.
ARTICLE VI.
Allocations and Distributions
     Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.5(b)) shall be allocated among the
Partners in each taxable year (or portion thereof) as provided herein.
     (a) Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable year and all items of income, gain,
loss and deduction taken into account in computing Net Income for such taxable
year shall be allocated as follows:
     (i) First, 100% to the General Partner, until the aggregate Net Income
allocated to the General Partner pursuant to this Section 6.1(a)(i) for the
current taxable year and all previous taxable years is equal to the aggregate
Net Losses allocated to the General Partner pursuant to Section 6.1(b)(iii) for
all previous taxable years;
     (ii) Second, 100% to the General Partner and the Unitholders, in accordance
with their respective Percentage Interests, until the aggregate Net Income
allocated to such Partners pursuant to this Section 6.1(a)(ii) for the current
taxable year and all previous taxable years is equal to the aggregate Net Losses
allocated to such Partners pursuant to Section 6.1(b)(ii) for all previous
taxable years; and
     (iii) Thereafter, the balance, if any, 100% to the General Partner and to
the Unitholders, in accordance with their respective Percentage Interests.
     (b) Net Losses. After giving effect to the special allocations set forth in
Section 6.1(d), Net Losses for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Losses for such
taxable period shall be allocated as follows:
     (i) First, 100% to the General Partner and the Unitholders, in accordance
with their respective Percentage Interests, until the aggregate Net Losses
allocated to such Partners pursuant to this Section 6.1(b)(i) for the current
taxable year and all previous taxable years is equal to the aggregate Net Income
allocated to such Partners pursuant to Section 6.1(a)(iii) for all previous
taxable years, provided that the Net Losses shall not be allocated pursuant to
this Section 6.1(b)(i) to the extent that such allocation would cause any
Unitholder to have a deficit balance in its Adjusted Capital Account at the end
of such taxable year (or increase any existing deficit balance in its Adjusted
Capital Account);

50



--------------------------------------------------------------------------------



 



     (ii) Second, 100% to the General Partner and the Unitholders, in accordance
with their respective Percentage Interests; provided, that Net Losses shall not
be allocated pursuant to this Section 6.1(b)(ii) to the extent that such
allocation would cause any Unitholder to have a deficit balance in its Adjusted
Capital Account at the end of such taxable year (or increase any existing
deficit balance in its Adjusted Capital Account); and
     (iii) Thereafter, the balance, if any, 100% to the General Partner.
     (c) Net Termination Gains and Losses. After giving effect to the special
allocations set forth in Section 6.1(d), all items of income, gain, loss and
deduction taken into account in computing Net Termination Gain or Net
Termination Loss for such taxable period shall be allocated in the same manner
as such Net Termination Gain or Net Termination Loss is allocated hereunder. All
allocations under this Section 6.1(c) shall be made after Capital Account
balances have been adjusted by all other allocations provided under this
Section 6.1 and after all distributions of Available Cash provided under
Section 6.4 and Section 6.5 have been made; provided, however, that solely for
purposes of this Section 6.1(c), Capital Accounts shall not be adjusted for
distributions made pursuant to Section 12.4.
     (i) If a Net Termination Gain is recognized (or deemed recognized pursuant
to Section 5.5(d)), such Net Termination Gain shall be allocated among the
Partners in the following manner (and the Capital Accounts of the Partners shall
be increased by the amount so allocated in each of the following subclauses, in
the order listed, before an allocation is made pursuant to the next succeeding
subclause):
     (A) First, to each Partner having a deficit balance in its Capital Account,
in the proportion that such deficit balance bears to the total deficit balances
in the Capital Accounts of all Partners, until each such Partner has been
allocated Net Termination Gain equal to any such deficit balance in its Capital
Account;
     (B) Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units or Class C Units, Pro
Rata, a percentage equal to 100% less the percentage applicable to subclause
(x) of this clause (B), until the Capital Account in respect of each Common Unit
and each Class C Unit then Outstanding is equal to the sum of (1) its
Unrecovered Initial Unit Price, (2) the Minimum Quarterly Distribution for the
Quarter during which the Liquidation Date occurs, reduced by any distribution
pursuant to Section 6.4(a)(i) or Section 6.4(b)(i) with respect to such Common
Unit or Class C Unit for such Quarter (the amount determined pursuant to this
clause (2) is hereinafter defined as the “Unpaid MQD”) and (3) any then existing
Cumulative Common Unit Arrearage;
     (C) Third, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit,
(x) to the General Partner in accordance with its Percentage Interest and (y) to
all Unitholders holding Subordinated Units, Pro Rata, a percentage equal to 100%

51



--------------------------------------------------------------------------------



 



less the percentage applicable to subclause (x) of this clause (C), until the
Capital Account in respect of each Subordinated Unit then Outstanding equals the
sum of (1) its Unrecovered Initial Unit Price, determined for the taxable year
(or portion thereof) to which this allocation of gain relates, and (2) the
Minimum Quarterly Distribution for the Quarter during which the Liquidation Date
occurs, reduced by any distribution pursuant to Section 6.4(a)(iii) with respect
to such Subordinated Unit for such Quarter;
     (D) Fourth, 100% to the General Partner and all Unitholders in accordance
with their respective Percentage Interests, until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) its Unrecovered
Initial Unit Price, (2) the Unpaid MQD, (3) any then existing Cumulative Common
Unit Arrearage, and (4) the excess of (aa) the First Target Distribution less
the Minimum Quarterly Distribution for each Quarter of the Partnership’s
existence over (bb) the cumulative per Unit amount of any distributions of
Available Cash that is deemed to be Operating Surplus made pursuant to
Section 6.4(a)(v) and Section 6.4(b)(ii) (the sum of (1), (2), (3) and (4) is
hereinafter defined as the “First Liquidation Target Amount”);
     (E) Fifth, (x) to the General Partner in accordance with its Percentage
Interest, (y) 13% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclause (x) and (y) of this clause (E), until
the Capital Account in respect of each Common Unit then Outstanding is equal to
the sum of (1) the First Liquidation Target Amount, and (2) the excess of
(aa) the Second Target Distribution less the First Target Distribution for each
Quarter of the Partnership’s existence over (bb) the cumulative per Unit amount
of any distributions of Available Cash that is deemed to be Operating Surplus
made pursuant to Section 6.4(a)(vi) and Section 6.4(b)(iii) (the sum of (1) and
(2) is hereinafter defined as the “Second Liquidation Target Amount”); and
     (F) Sixth, (x) to the General Partner in accordance with its Percentage
Interest, (y) 23% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclause (x) and (y) of this clause (F), until
the Capital Account in respect of each Common Unit then Outstanding is equal to
the sum of (1) the First Liquidation Target Amount, (2) the Second Liquidation
Target Amount and (3) the excess of (aa) the Third Target Distribution less the
Second Target Distribution for each Quarter of the Partnership’s existence over
(bb) the cumulative per Unit amount of any distributions of Available Cash that
is deemed to be Operating Surplus made pursuant to Section 6.4(a)(vii) and
Section 6.4(b)(iv) (the sum of (1) and (2) is hereinafter defined as the “Third
Liquidation Target Amount”); and
     (G) Thereafter, (x) to the General Partner in accordance with its
Percentage Interest, (y) 48% to the holders of the Incentive Distribution
Rights,

52



--------------------------------------------------------------------------------



 



Pro Rata, and (z) to all Unitholders, Pro Rata, a percentage equal to 100% less
the sum of the percentages applicable to subclause (x) and (y) of this clause
(G),
     (ii) If a Net Termination Loss is recognized (or deemed recognized pursuant
to Section 5.5(d)), such Net Termination Loss shall be allocated among the
Partners in the following manner:
     (A) First, if such Net Termination Loss is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit,
(x) to the General Partner in accordance with its Percentage Interest and (y) to
all Unitholders holding Subordinated Units, Pro Rata, a percentage equal to 100%
less the percentage applicable to subclause (x) of this clause (A), until the
Capital Account in respect of each Subordinated Unit then Outstanding has been
reduced to zero;
     (B) Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units or Class C Units, Pro
Rata, a percentage equal to 100% less the percentage applicable to subclause
(x) of this clause (B) until the Capital Account in respect of each Common Unit
and each Class C Unit then Outstanding has been reduced to zero; and
     (C) Thereafter, the balance, if any, 100% to the General Partner.
     (d) Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:
     (i) Partnership Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 6.1, if there is a net decrease in Partnership Minimum
Gain during any Partnership taxable period, each Partner shall be allocated
items of Partnership income and gain for such period (and, if necessary,
subsequent periods) in the manner and amounts provided in Treasury
Regulation Sections 1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any
successor provision. For purposes of this Section 6.1(d), each Partner’s
Adjusted Capital Account balance shall be determined, and the allocation of
income or gain required hereunder shall be effected, prior to the application of
any other allocations pursuant to this Section 6.1(d) with respect to such
taxable period (other than an allocation pursuant to Section 6.1(d)(vi) and
Section 6.1(d)(vii)). This Section 6.1(d)(i) is intended to comply with the
Partnership Minimum Gain chargeback requirement in Treasury
Regulation Section 1.704-2(f) and shall be interpreted consistently therewith.
     (ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding
the other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except
as provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such

53



--------------------------------------------------------------------------------



 



period (and, if necessary, subsequent periods) in the manner and amounts
provided in Treasury Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or
any successor provisions. For purposes of this Section 6.1(d), each Partner’s
Adjusted Capital Account balance shall be determined, and the allocation of
income or gain required hereunder shall be effected, prior to the application of
any other allocations pursuant to this Section 6.1(d), other than
Section 6.1(d)(i) and other than an allocation pursuant to Section 6.1(d)(vi)
and Section 6.1(d)(vii), with respect to such taxable period. This
Section 6.1(d)(ii) is intended to comply with the chargeback of items of income
and gain requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
     (iii) Priority Allocations.
     (A) If the amount of cash or the Net Agreed Value of any property
distributed (except cash or property distributed pursuant to Section 12.4) to
any Unitholder with respect to its Units for a taxable year is greater (on a per
Unit basis) than the amount of cash or the Net Agreed Value of property
distributed to the other Unitholders with respect to their Units (on a per Unit
basis), then (1) there shall be allocated income and gain to each Unitholder
receiving such greater cash or property distribution until the aggregate amount
of such items allocated pursuant to this Section 6.1(d)(iii)(A) for the current
taxable year and all previous taxable years is equal to the product of (aa) the
amount by which the distribution (on a per Unit basis) to such Unitholder
exceeds the distribution (on a per Unit basis) to the Unitholders receiving the
smallest distribution and (bb) the number of Units owned by the Unitholder
receiving the greater distribution; and (2) the General Partner shall be
allocated income and gain in an aggregate amount equal to the product obtained
by multiplying (aa) the quotient determined by dividing (x) the General
Partner’s Percentage Interest at the time in which the greater cash or property
distribution occurs by (y) the sum of 100 less the General Partner’s Percentage
Interest at the time in which the greater cash or property distribution occurs
times (bb) the sum of the amounts allocated in clause (1).
     (B) After the application of Section 6.1(d)(iii)(A), all or any portion of
the remaining items of Partnership income or gain for the taxable period, if
any, shall be allocated (1) to the holders of Incentive Distribution Rights, Pro
Rata, until the aggregate amount of such items allocated to the holders of
Incentive Distribution Rights pursuant to this Section 6.1(d)(iii)(B) for the
current taxable year and all previous taxable years is equal to the cumulative
amount of all Incentive Distributions made to the holders of Incentive
Distribution Rights from the Closing Date to a date 45 days after the end of the
current taxable year; and (2) to the General Partner an amount equal to the
product of (aa) an amount equal to the quotient determined by dividing (x) the
General Partner’s Percentage Interest by (y) the sum of 100 less the General
Partner’s Percentage Interest times (bb) the sum of the amounts allocated in
clause (1).
     (iv) Qualified Income Offset. In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulation Sections

54



--------------------------------------------------------------------------------



 



1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Partnership income and gain shall be specially allocated to such
Partner in an amount and manner sufficient to eliminate, to the extent required
by the Treasury Regulations promulgated under Section 704(b) of the Code, the
deficit balance, if any, in its Adjusted Capital Account created by such
adjustments, allocations or distributions as quickly as possible unless such
deficit balance is otherwise eliminated pursuant to Section 6.1(d)(i) or
Section 6.1(d)(ii).
     (v) Gross Income Allocations. In the event any Partner has a deficit
balance in its Capital Account at the end of any Partnership taxable period in
excess of the sum of (A) the amount such Partner is required to restore pursuant
to the provisions of this Agreement and (B) the amount such Partner is deemed
obligated to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
income and gain in the amount of such excess as quickly as possible; provided,
that an allocation pursuant to this Section 6.1(d)(v) shall be made only if and
to the extent that such Partner would have a deficit balance in its Capital
Account as adjusted after all other allocations provided for in this Section 6.1
have been tentatively made as if this Section 6.1(d)(v) were not in this
Agreement.
     (vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners in accordance with their respective
Percentage Interests. If the General Partner determines that the Partnership’s
Nonrecourse Deductions should be allocated in a different ratio to satisfy the
safe harbor requirements of the Treasury Regulations promulgated under
Section 704(b) of the Code, the General Partner is authorized, upon notice to
the other Partners, to revise the prescribed ratio to the numerically closest
ratio that does satisfy such requirements.
     (vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for
any taxable period shall be allocated 100% to the Partner that bears the
Economic Risk of Loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Treasury
Regulation Section 1.704-2(i). If more than one Partner bears the Economic Risk
of Loss with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse
Deductions attributable thereto shall be allocated between or among such
Partners in accordance with the ratios in which they share such Economic Risk of
Loss.
     (viii) Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.
     (ix) Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis

55



--------------------------------------------------------------------------------



 



of the asset) or loss (if the adjustment decreases such basis), and such item of
gain or loss shall be specially allocated to the Partners in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
pursuant to such Section of the Treasury Regulations.
     (x) Economic Uniformity.
     (A) At the election of the General Partner with respect to any taxable
period ending upon, or after, the termination of the Subordination Period, all
or a portion of the remaining items of Partnership income or gain for such
taxable period, after taking into account allocations pursuant to
Section 6.1(d)(iii), shall be allocated 100% to each Partner holding
Subordinated Units that are Outstanding as of the termination of the
Subordination Period (“Final Subordinated Units”) in the proportion of the
number of Final Subordinated Units held by such Partner to the total number of
Final Subordinated Units then Outstanding, until each such Partner has been
allocated an amount of income or gain that increases the Capital Account
maintained with respect to such Final Subordinated Units to an amount equal to
the product of (A) the number of Final Subordinated Units held by such Partner
and (B) the Per Unit Capital Amount for a Common Unit. The purpose of this
allocation is to establish uniformity between the Capital Accounts underlying
Final Subordinated Units and the Capital Accounts underlying Common Units held
by Persons other than the General Partner and its Affiliates immediately prior
to the conversion of such Final Subordinated Units into Common Units. This
allocation method for establishing such economic uniformity will be available to
the General Partner only if the method for allocating the Capital Account
maintained with respect to the Subordinated Units between the transferred and
retained Subordinated Units pursuant to Section 5.5(c)(ii) does not otherwise
provide such economic uniformity to the Final Subordinated Units.
     (B) At the election of the General Partner with respect to any taxable
period ending upon, or after, the conversion of the Class C Units pursuant to
Section 5.12(f), all or a portion of the remaining items of Partnership income
or gain for such taxable period, after taking into account allocations pursuant
to Section 6.1(d)(iii) and Section 6.1(d)(x)(A), shall be allocated 100% to the
holder or holders of the Common Units resulting from the conversion pursuant to
Section 5.12(f) (“Converted Common Units”) in the proportion of the number of
the Converted Common Units held by such holder or holders to the total number of
Converted Common Units then Outstanding, until each such holder has been
allocated an amount of income or gain that increases the Capital Account
maintained with respect to such Converted Common Units to an amount equal to the
product of (A) the number of Converted Common Units held by such holder and
(B) the Per Unit Capital Amount for a Common Unit. The purpose of this
allocation is to establish uniformity between the Capital Accounts underlying
Converted Common Units and the Capital Accounts underlying Common Units held by
Persons other than the General Partner and its Affiliates immediately prior to
the receipt of Common Units pursuant to Section 5.12(f).

56



--------------------------------------------------------------------------------



 



     (xi) Curative Allocation.
     (A) Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of income, gain, loss and deduction allocated to each Partner pursuant to
the Required Allocations and the Agreed Allocations, together, shall be equal to
the net amount of such items that would have been allocated to each such Partner
under the Agreed Allocations had the Required Allocations and the related
Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. Allocations
pursuant to this Section 6.1(d)(xi)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners. Further, allocations pursuant to this Section 6.1(d)(xi)(A) shall be
deferred with respect to allocations pursuant to clauses (1) and (2) hereof to
the extent the General Partner determines that such allocations are likely to be
offset by subsequent Required Allocations.
     (B) The General Partner shall, with respect to each taxable period,
(1) apply the provisions of Section 6.1(d)(xi)(A) in whatever order is most
likely to minimize the economic distortions that might otherwise result from the
Required Allocations, and (2) divide all allocations pursuant to
Section 6.1(d)(xi)(A) among the Partners in a manner that is likely to minimize
such economic distortions.
     (xii) Corrective Allocations. In the event of any allocation of Additional
Book Basis Derivative Items or any Book-Down Event or any recognition of a Net
Termination Loss, the following rules shall apply:
     (A) In the case of any allocation of Additional Book Basis Derivative Items
(other than an allocation of Unrealized Gain or Unrealized Loss under
Section 5.5(d)), the General Partner shall allocate additional items of income
and gain away from the holders of Incentive Distribution Rights to the
Unitholders and the General Partner, or additional items of deduction and loss
away from the Unitholders and the General Partner to the holders of Incentive
Distribution Rights, to the extent that the Additional Book Basis Derivative
Items allocated to the Unitholders or the General Partner exceed their Share of
Additional Book Basis Derivative Items. For this purpose, the Unitholders and
the General Partner shall be treated as being allocated Additional Book Basis
Derivative Items to the extent that such Additional Book Basis Derivative Items
have reduced the amount of income that would otherwise have been allocated to
the Unitholders or the General Partner under the Partnership Agreement (e.g.,
Additional Book Basis Derivative Items taken into account in computing cost of
goods sold would reduce

57



--------------------------------------------------------------------------------



 



the amount of book income otherwise available for allocation among the
Partners). Any allocation made pursuant to this Section 6.1(d)(xii)(A) shall be
made after all of the other Agreed Allocations have been made as if this
Section 6.1(d)(xii) were not in this Agreement and, to the extent necessary,
shall require the reallocation of items that have been allocated pursuant to
such other Agreed Allocations.
     (B) In the case of any negative adjustments to the Capital Accounts of the
Partners resulting from a Book-Down Event or from the recognition of a Net
Termination Loss, such negative adjustment (1) shall first be allocated, to the
extent of the Aggregate Remaining Net Positive Adjustments, in such a manner, as
determined by the General Partner, that to the extent possible the aggregate
Capital Accounts of the Partners will equal the amount that would have been the
Capital Account balance of the Partners if no prior Book-Up Events had occurred,
and (2) any negative adjustment in excess of the Aggregate Remaining Net
Positive Adjustments shall be allocated pursuant to Section 6.1(c).
     (C) In making the allocations required under this Section 6.1(d)(xii), the
General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xii).
     (e) Required Sale Gain or Loss. If the Partnership recognizes Required Sale
Gain or Required Sale Loss upon a sale of its assets in any taxable period,
after giving effect to the special allocations set forth in Section 6.1(d), such
Required Sale Gain or Required Sale Loss shall be allocated among the Partners
in such a manner that, as of the end of such taxable period, the Capital Account
of each Partner shall be equal to the respective net amounts, positive or
negative, which would be distributed to them or for which they would be liable
to the Partnership under the Delaware Act, determined as if the Partnership were
to (i) liquidate the assets of the Partnership for an amount equal to the
proceeds received by the Partnership in the Required Sale and (ii) distribute
the proceeds of such liquidation pursuant to Section 6.4(c).
     The Partners agree that the aggregate proceeds received by the Partners
upon any sale of all their interests in the Partnership in a Required Sale shall
be distributed among the Partners in a manner such that each Partner receives
the same amount of proceeds as it would have received from the Partnership if
the Partnership had (i) sold all its assets for an amount equal to the aggregate
proceeds received by the Partners in the Required Sale, (ii) allocated Required
Sale Gain among the Partners in accordance with Section 6.1(e), and
(iii) liquidated in accordance with Section 6.4(c), assuming that the aggregate
proceeds received by the Partners would be the amount available for distribution
after payment of all Partnership liabilities.
     Section 6.2 Allocations for Tax Purposes.
     (a) Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.

58



--------------------------------------------------------------------------------



 



     (b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners as follows:
     (i) (A) In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Partners in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable to
a Contributed Property shall be allocated among the Partners in the same manner
as its correlative item of “book” gain or loss is allocated pursuant to
Section 6.1.
     (ii) (A) In the case of an Adjusted Property, such items shall (1) first,
be allocated among the Partners in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 5.5(d)(i) or Section 5.5(d)(ii), and (2) second, in the
event such property was originally a Contributed Property, be allocated among
the Partners in a manner consistent with Section 6.1(b)(i)(A); and (B) any item
of Residual Gain or Residual Loss attributable to an Adjusted Property shall be
allocated among the Partners in the same manner as its correlative item of
“book” gain or loss is allocated pursuant to Section 6.1.
     (iii) The General Partner shall apply the principles of Treasury Regulation
Section 1.704-3(d) to eliminate Book-Tax Disparities, except as otherwise
determined by the General Partner with respect to goodwill contributed to the
Partnership upon formation.
     (c) For the proper administration of the Partnership and for the
preservation of uniformity of the Limited Partner Interests (or any class or
classes thereof), the General Partner shall (i) adopt such conventions as it
deems appropriate in determining the amount of depreciation, amortization and
cost recovery deductions; (ii) make special allocations for federal income tax
purposes of income (including gross income) or deductions; and (iii) amend the
provisions of this Agreement as appropriate (x) to reflect the proposal or
promulgation of Treasury Regulations under Section 704(b) or Section 704(c) of
the Code or (y) otherwise to preserve or achieve uniformity of the Limited
Partner Interests (or any class or classes thereof). The General Partner may
adopt such conventions, make such allocations and make such amendments to this
Agreement as provided in this Section 6.2(c) only if such conventions,
allocations or amendments would not have a material adverse effect on the
Partners, the holders of any class or classes of Limited Partner Interests
issued and Outstanding or the Partnership, and if such allocations are
consistent with the principles of Section 704 of the Code.
     (d) The General Partner may determine to depreciate or amortize the portion
of an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the Partnership’s common basis of
such property, despite any inconsistency of such approach with

59



--------------------------------------------------------------------------------



 



Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so long as such conventions
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Limited Partner Interests.
     (e) In accordance with Treasury Regulation Section 1.1245-1(e), any gain
allocated to the Partners upon the sale or other taxable disposition of any
Partnership asset shall, to the extent possible, after taking into account other
required allocations of gain pursuant to this Section 6.2, be characterized as
Recapture Income in the same proportions and to the same extent as such Partners
(or their predecessors in interest) have been allocated any deductions directly
or indirectly giving rise to the treatment of such gains as Recapture Income.
     (f) All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.
     (g) Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined on an annual basis and prorated on a
monthly basis and shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Common Units may then be listed or
admitted for trading on the first Business Day of each month; provided, however,
that following an Initial Public Offering, such items for the period beginning
on the closing of the Initial Public Offering and ending on the last day of the
month in which the Option Closing Date or the expiration of the Over-Allotment
Option occurs shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Common Units may then be listed or
admitted for trading on the first Business Day of the next succeeding month; and
provided, further, that gain or loss on a sale or other disposition of any
assets of the Partnership or any other extraordinary item of income or loss
realized and recognized other than in the ordinary course of business, as
determined by the General Partner, shall be allocated to the Partners as of the
opening of the National Securities Exchange on which the Common Units may then
be listed or admitted for trading on the first Business Day of the month in
which such gain or loss is recognized for federal income tax purposes. The
General Partner may revise, alter or otherwise modify such methods of allocation
to the extent permitted or required by Section 706 of the Code and the
regulations or rulings promulgated thereunder.
     (h) Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such

60



--------------------------------------------------------------------------------



 



owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method determined by the General Partner.
     Section 6.3 Requirement and Characterization of Distributions;
Distributions to Record Holders.
     (a) Except as described in Section 6.3(b)), within 45 days following the
end of each Quarter commencing with the Quarter ending on March 31, 2007, an
amount equal to 100% of Available Cash with respect to such Quarter shall,
subject to Section 17-607 of the Delaware Act, be distributed in accordance with
this Article VI by the Partnership to the Partners as of the Record Date
selected by the General Partner. All amounts of Available Cash distributed by
the Partnership on any date from any source shall be deemed to be Operating
Surplus until the sum of all amounts of Available Cash theretofore distributed
by the Partnership to the Partners pursuant to Section 6.4 equals the Operating
Surplus from the Closing Date through the close of the immediately preceding
Quarter. Any remaining amounts of Available Cash distributed by the Partnership
on such date shall, except as otherwise provided in Section 6.5, be deemed to be
“Capital Surplus.” All distributions required to be made under this Agreement
shall be made subject to Section 17-607 of the Delaware Act.
     (b) With respect to the distribution for the Quarter in which the Initial
Public Offering occurs, the amount of Available Cash distributed to the Partners
in accordance with Section 6.3(a) shall equal 100% of the Available Cash with
respect to such Quarter multiplied by a fraction of which the numerator is the
number of days in the period commencing on the closing date of the Initial
Public Offering and ending on the last day of the Quarter in which the Initial
Public Offering occurs and of which the denominator is the number of days in
such Quarter. The remaining Available Cash with respect to such Quarter shall be
distributed to the Partners of the Partnership immediately prior to the closing
of the Initial Public Offering pursuant to Section 6.3(a).
     (c) Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all receipts received during or after the
Quarter in which the Liquidation Date occurs shall be applied and distributed
solely in accordance with, and subject to the terms and conditions of,
Section 12.4.
     (d) The General Partner may treat taxes paid by the Partnership on behalf
of, or amounts withheld with respect to, all or less than all of the Partners,
as a distribution of Available Cash to such Partners.
     (e) Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through the Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.

61



--------------------------------------------------------------------------------



 



     Section 6.4 Distributions of Available Cash from Operating Surplus.
     (a) During Subordination Period. Available Cash with respect to any Quarter
within the Subordination Period that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or Section 6.5 shall, subject to Section 17-607
of the Delaware Act, be distributed as follows, except as otherwise contemplated
by Section 5.6(b) in respect of other Partnership Securities issued pursuant
thereto:
     (i) First, to the General Partner and the Unitholders holding Common Units,
in accordance with their respective Percentage Interests, until there has been
distributed in respect of each Common Unit then Outstanding an amount equal to
the Minimum Quarterly Distribution for such Quarter;
     (ii) Second, to the General Partner and the Unitholders holding Common
Units, in accordance with their respective Percentage Interests, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Cumulative Common Unit Arrearage existing with respect to such Quarter;
     (iii) Third, to the General Partner and the Unitholders holding
Subordinated Units, in accordance with their respective Percentage Interests,
until there has been distributed in respect of each Subordinated Unit then
Outstanding an amount equal to the Minimum Quarterly Distribution for such
Quarter;
     (iv) Fourth, to the General Partner and all Unitholders, in accordance with
their respective Percentage Interests, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the First
Target Distribution over the Minimum Quarterly Distribution for such Quarter;
     (v) Fifth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (v) until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Second Target Distribution over the First Target
Distribution for such Quarter; and
     (vi) Sixth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (vi) until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and
     (vii) Thereafter, (A) to the General Partner in accordance with its
Percentage Interest, (B) 48% to the holders of the Incentive Distribution
Rights, Pro Rata; and (C) to all Unitholders, Pro Rata, a percentage equal to
100% less the sum of the percentages applicable to subclauses (A) and (B) of
this subclause (vii);

62



--------------------------------------------------------------------------------



 



provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with this
Section 6.4(a)(vii).
     (b) After Subordination Period. Available Cash with respect to any Quarter
after the Subordination Period that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or Section 6.5, subject to Section 17-607 of
the Delaware Act, shall be distributed as follows, except as otherwise required
by Section 5.6(b) in respect of additional Partnership Securities issued
pursuant thereto:
     (i) First, 100% to the General Partner and the Unitholders in accordance
with their respective Percentage Interests, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the Minimum Quarterly
Distribution for such Quarter;
     (ii) Second, 100% to the General Partner and the Unitholders in accordance
with their respective Percentage Interests, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the First
Target Distribution over the Minimum Quarterly Distribution for such Quarter;
     (iii) Third, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (iii), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Second Target Distribution over the First Target
Distribution for such Quarter; and
     (iv) Fourth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (iv), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and
     (v) Thereafter, (A) to the General Partner in accordance with its
Percentage Interest; (B) 48% to the holders of the Incentive Distribution
Rights, Pro Rata; and (C) to all Unitholders, Pro Rata, a percentage equal to
100% less the sum of the percentages applicable to subclause (A) and (B) of this
clause (v);
provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with this
Section 6.4(b)(v).

63



--------------------------------------------------------------------------------



 



     (c) Required Sale. The proceeds of any Required Sale remaining after the
payment of costs and liabilities payable pursuant to Section 12.4(b) shall be
distributed as follows, except as otherwise contemplated by Section 5.6 in
respect of other Partnership Securities issued pursuant thereto:
     (i) to all Unitholders holding Common Units, Pro Rata until each Common
Unit then Outstanding receives the sum of (1) its Initial Unit Price multiplied
by the Required Sale Premium, (2) the Minimum Quarterly Distribution for the
Quarter during which the Required Sale occurs, reduced by any distribution
pursuant to Section 6.4(a)(i) or Section 6.4(b)(i) with respect to such Common
Units for such Quarter (the amount determined pursuant to this clause (2) is
hereafter defined as “Unpaid MQD”), and (3) any then existing Cumulative Common
Unit Arrearage;
     (ii) Second, if a Required Sale occurs prior to the conversion of the last
Outstanding Subordinated Unit (x) to the General Partner in accordance with its
Percentage Interest and (y) to all Unitholders holding Subordinated Units, Pro
Rata, a percentage equal to 100% less the percentage applicable to subclause
(x) of this clause (ii), until there has been distributed in respect of each
Subordinated Unit then Outstanding an amount equal to the sum of (1) its
Unrecovered Initial Unit Price, and (2) the Minimum Quarterly Distribution for
the Quarter during which the Required Sale occurs reduced by any distribution
pursuant to Section 6.4(a)(iii) with respect to such Subordinated Units for such
Quarter; and
     (iii) Third, to the General Partner and all Unitholders, in accordance with
their respective Percentage Interests, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the First
Target Distribution over the Minimum Quarterly Distribution for such Quarter;
     (iv) Fourth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (iv) until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Second Target Distribution over the First Target
Distribution for such Quarter; and
     (v) Fifth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (v) until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and
     (vi) Thereafter, (A) to the General Partner in accordance with its
Percentage Interest, (B) 48% to the holders of the Incentive Distribution
Rights, Pro Rata; and (C) to all Unitholders, Pro Rata, a percentage equal to
100% less the sum of the percentages applicable to subclauses (A) and (B) of
this subclause (vii);

64



--------------------------------------------------------------------------------



 



     Section 6.5 Distributions of Available Cash from Capital Surplus.
     Available Cash that is deemed to be Capital Surplus pursuant to the
provisions of Section 6.3(a) shall, subject to Section 17-607 of the Delaware
Act, be distributed, unless the provisions of Section 6.3 require otherwise,
100% to the General Partner and the Unitholders in accordance with their
respective Percentage Interests, until a hypothetical holder of a Common Unit
acquired on the Closing Date has received with respect to such Common Unit,
during the period since the Closing Date through such date, distributions of
Available Cash that are deemed to be Capital Surplus in an aggregate amount
equal to the Initial Unit Price. Available Cash that is deemed to be Capital
Surplus shall then be distributed to the General Partner and all Unitholders
holding Common Units and all Unitholders holding Class C Units, in accordance
with their respective Percentage Interests, until there has been distributed in
respect of each Common Unit and Class C Unit then Outstanding an amount equal to
the Cumulative Common Unit Arrearage. Thereafter, all Available Cash shall be
distributed as if it were Operating Surplus and shall be distributed in
accordance with Section 6.4.
     Section 6.6 Adjustment of Minimum Quarterly Distribution and Target
Distribution Levels.
     (a) The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution, Third Target Distribution, Common Unit Arrearages, and
Cumulative Common Unit Arrearages shall be proportionately adjusted in the event
of any distribution, combination or subdivision (whether effected by a
distribution payable in Units or otherwise) of Units or other Partnership
Securities in accordance with Section 5.10. In the event of a distribution of
Available Cash that is deemed to be from Capital Surplus, the then applicable
Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall be adjusted proportionately
downward to equal the product obtained by multiplying the otherwise applicable
Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, as the case may be, by a fraction of
which the numerator is the Unrecovered Initial Unit Price of the Common Units
immediately after giving effect to such distribution and of which the
denominator is the Unrecovered Initial Unit Price of the Common Units
immediately prior to giving effect to such distribution.
     (b) The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution shall also be subject to
adjustment pursuant to Section 5.12 and Section 6.9.
     Section 6.7 Special Provisions Relating to the Holders of Subordinated
Units and Class C Units.
     (a) Except with respect to the right to vote on or approve matters
requiring the vote or approval of a percentage of the holders of Outstanding
Common Units and the right to participate in allocations of income, gain, loss
and deduction and distributions made with respect to Common Units, the holder of
a Subordinated Unit shall have all of the rights and obligations of a Unitholder
holding Common Units hereunder; provided, however, that immediately upon

65



--------------------------------------------------------------------------------



 



the conversion of Subordinated Units into Common Units pursuant to Section 5.7
or Section 5.8, as applicable, the Unitholder holding a Subordinated Unit shall
possess all of the rights and obligations of a Unitholder holding Common Units
hereunder, including the right to vote as a Common Unitholder and the right to
participate in allocations of income, gain, loss and deduction and distributions
made with respect to Common Units; provided, however, that such converted
Subordinated Units shall remain subject to the provisions of Section 5.5(c)(ii),
Section 6.1(d)(x)(A), Section 6.7(b) and Section 6.7(c).
     (b) A Unitholder shall not be permitted to transfer a Subordinated Unit or
a Subordinated Unit that has converted into a Common Unit pursuant to
Section 5.7 or Section 5.8, as applicable, (other than a transfer to an
Affiliate) if the remaining balance in the transferring Unitholder’s Capital
Account with respect to the retained Subordinated Units or Retained Converted
Subordinated Units would be negative after giving effect to the allocation under
Section 5.5(c)(ii)(B).
     (c) The Unitholder holding a Common Unit that has resulted from the
conversion of a Subordinated Unit pursuant to Section 5.7 or Section 5.8, as
applicable, shall not be issued a Common Unit Certificate pursuant to
Section 4.1, and shall not be permitted to transfer such Common Units to a
Person that is not an Affiliate of the holder until such time as the General
Partner determines, based on advice of counsel, that each such Common Unit
should have, as a substantive matter, like intrinsic economic and federal income
tax characteristics, in all material respects, to the intrinsic economic and
federal income tax characteristics of an Initial Common Unit. In connection with
the condition imposed by this Section 6.7(c), the General Partner may take
whatever steps are required to provide economic uniformity to such Common Units
in preparation for a transfer of such Common Units, including the application of
Section 5.5(c)(ii), Section 6.1(d)(x) and Section 6.7(b); provided, however,
that no such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units represented by Common Unit Certificates. For
purposes of this Section 6.7(c), a Common Unit that has resulted from the
conversion of a Subordinated Unit shall have like intrinsic economic and United
States federal income tax characteristics if each such Common Unit (i) has the
same right to cash distributions pursuant to Section 6.4 and Section 6.5 as does
an Initial Common Unit, (ii) has a Per Unit Capital Amount equal to the Per Unit
Capital Amount for an Initial Common Unit and (iii) is treated the same for
United States federal income tax purposes as an Initial Common Unit in the hands
of a purchaser.
     (d) Except with respect to the right to vote on or approve matters
requiring the vote or approval of a percentage of the holders of Outstanding
Common Units and the right to participate in allocations of income, gain, loss
and deduction and distributions made with respect to Common Units, the holder of
a Class C Unit shall have all the rights and obligations of a Unitholder holding
Common Units; provided, however, that immediately upon the conversion of Class C
Units into Common Units pursuant to Section 5.12, a Unitholder holding a Class C
Unit shall possess all the rights and obligations of a Unitholder holding Common
Units hereunder, including the right to vote as a Common Unitholder and the
right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units; provided, however, that such
converted Class C Units shall remain subject to the provisions of
Section 6.1(d)(x)(B) and Section 6.7(e).

66



--------------------------------------------------------------------------------



 



     (e) The holder or holders of Common Units resulting from the conversion
pursuant to Section 5.12(f) of any Class C Units pursuant to Section 5.12 shall
not be issued a Common Unit Certificate pursuant to Section 4.1, and shall not
be permitted to transfer such Common Units until such time as the General
Partner determines, based on advice of counsel, that each such Common Unit
should have, as a substantive matter, like intrinsic economic and federal income
tax characteristics, in all material respects, to the intrinsic economic and
federal income tax characteristics of an Initial Common Unit. In connection with
the condition imposed by this Section 6.7(e), the General Partner may take
whatever steps are required to provide economic uniformity to such Common Units,
including the application of Section 6.1(d)(x)(B); provided, however, that no
such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units represented by Common Unit Certificates. For
purposes of this Section 6.7(e), a Common Unit that has resulted from the
conversion of a Class C Unit shall have like intrinsic economic and United
States federal income tax characteristics if each such Common Unit (i) has the
same right to cash distributions pursuant to Section 6.4 and Section 6.5 as does
an Initial Common Unit, (ii) has a Per Unit Capital Amount equal to the Per Unit
Capital Amount for an Initial Common Unit and (iii) is treated the same for
United States federal income tax purposes as an Initial Common Unit in the hands
of a purchaser.
     Section 6.8 Special Provisions Relating to the Holders of Incentive
Distribution Rights. Notwithstanding anything to the contrary set forth in this
Agreement, the holders of the Incentive Distribution Rights (a) shall
(i) possess the rights and obligations provided in this Agreement with respect
to a Limited Partner pursuant to Article III and Article VII and (ii) have a
Capital Account as a Partner pursuant to Section 5.5 and all other provisions
related thereto and (b) shall not (i) be entitled to vote on any matters
requiring the approval or vote of the holders of Outstanding Units, except as
provided by law, (ii) be entitled to any distributions other than as provided in
Section 6.4(a)(v), Section 6.4(a)(vi), Section 6.4(a)(vii), Section 6.4(b)(iii),
Section 6.4(b)(iv), Section 6.4(b)(v) and Section 12.4 or (iii) be allocated
items of income, gain, loss or deduction other than as specified in this
Article VI.
     Section 6.9 Entity-Level Taxation. If legislation is enacted or the
interpretation of existing language is modified by a governmental taxing
authority so that a Group Member is treated as an association taxable as a
corporation or is otherwise subject to an entity-level tax for federal, state or
local income tax purposes, then the General Partner may reduce the Minimum
Quarterly Distribution, the First Target Distribution, the Second Target
Distribution and the Third Target Distribution by the amount of income taxes
that are payable by reason of any such new legislation or interpretation (the
“Incremental Income Taxes”), or any portion thereof selected by the General
Partner, in the manner provided in this Section 6.9. If the General Partner
elects to reduce the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
for any Quarter with respect to all or a portion of any Incremental Income
Taxes, the General Partner shall estimate for such Quarter the Partnership
Group’s aggregate liability (the “Estimated Incremental Quarterly Tax Amount”)
for all (or the relevant portion of) such Incremental Income Taxes; provided
that any difference between such estimate and the actual tax liability for
Incremental Income Taxes (or the relevant portion thereof) for such Quarter may,
to the extent determined by the General Partner be taken into account in
determining the Estimated Incremental Quarterly Tax Amount with respect to each
Quarter in which any such difference can be determined. For each such Quarter,
the Minimum Quarterly Distribution, First Target Distribution, Second Target

67



--------------------------------------------------------------------------------



 



Distribution and Third Target Distribution, shall be the product obtained by
multiplying (a) the amounts therefor that are set out herein prior to the
application of this Section 6.9 times (b) the quotient obtained by dividing
(i) Available Cash with respect to such Quarter by (ii) the sum of Available
Cash with respect to such Quarter and the Estimated Incremental Quarterly Tax
Amount for such Quarter, as determined by the General Partner. For purposes of
the foregoing, Available Cash with respect to a Quarter will be deemed reduced
by the Estimated Incremental Quarterly Tax Amount for that Quarter.
ARTICLE VII.
Management and Operation of Business
     Section 7.1 Management.
     (a) The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:
     (i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into Partnership Securities, and the incurring of any other
obligations;
     (ii) the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
     (iii) the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3 and Article XIV);
     (iv) the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons (including other Group
Members); the repayment or guarantee of obligations of any Group Member; and the
making of capital contributions to any Group Member;

68



--------------------------------------------------------------------------------



 



     (v) the negotiation, execution and performance of any contracts,
conveyances or other instruments (including instruments that limit the liability
of the Partnership under contractual arrangements to all or particular assets of
the Partnership, with the other party to the contract to have no recourse
against the General Partner or its assets other than its interest in the
Partnership, even if same results in the terms of the transaction being less
favorable to the Partnership than would otherwise be the case);
     (vi) the distribution of Partnership cash;
     (vii) the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;
     (viii) the maintenance of insurance for the benefit of the Partnership
Group, the Partners and Indemnitees;
     (ix) the formation of, or acquisition of an interest in, and the
contribution of property and the making of loans to, any further limited or
general partnerships, joint ventures, corporations, limited liability companies
or other relationships (including the acquisition of interests in, and the
contributions of property to, any Group Member from time to time) subject to the
restrictions set forth in Section 2.4;
     (x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
     (xi) the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
     (xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);
     (xiii) the purchase, sale or other acquisition or disposition of
Partnership Securities, or the issuance of options, rights, warrants and
appreciation rights relating to Partnership Securities;
     (xiv) the undertaking of any action in connection with the Partnership’s
participation in any Group Member; and
     (xv) the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.

69



--------------------------------------------------------------------------------



 



     (b) Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Securities hereby (i) approves, ratifies and confirms the execution, delivery
and performance by the parties thereto of this Agreement, any Group Member
Agreement, the Purchase Agreement, the Second Round Purchase Agreement, the
Registration Rights Agreement, the Omnibus Agreement, the Contribution Agreement
and the Midstream Services and Gas Dedication Agreement; (ii) agrees that the
General Partner (on its own or through any officer of the Partnership) is
authorized to execute, deliver and perform the agreements referred to in clause
(i) of this sentence and the other agreements, acts, transactions and matters
described in or contemplated by the Purchase Agreement on behalf of the
Partnership without any further act, approval or vote of the Partners or the
other Persons who may acquire an interest in Partnership Securities; and
(iii) agrees that the execution, delivery or performance by the General Partner,
any Group Member or any Affiliate of any of them of this Agreement or any
agreement authorized or permitted under this Agreement (including the exercise
by the General Partner or any Affiliate of the General Partner of the rights
accorded pursuant to Article XV) shall not constitute a breach by the General
Partner of any duty that the General Partner may owe the Partnership or the
Limited Partners or any other Persons under this Agreement (or any other
agreements) or of any duty stated or implied by law or equity.
     Section 7.2 Certificate of Limited Partnership. The General Partner has
caused the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents that the General Partner determines to be necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.4(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.
     Section 7.3 Restrictions on the General Partner’s Authority. Except as
provided in Article XII and Article XIV, the General Partner may not sell,
exchange or otherwise dispose of all or substantially all of the assets of the
Partnership Group, taken as a whole, in a single transaction or a series of
related transactions (including by way of merger, consolidation, other
combination or sale of ownership interests of the Partnership’s Subsidiaries)
without the approval of holders of a Unit Majority; provided, however, that this
provision shall not preclude or limit the General Partner’s ability to mortgage,
pledge, hypothecate or grant a security interest in all or substantially all of
the assets of the Partnership Group and shall not apply to any forced sale of
any or all of the assets of the Partnership Group pursuant to the foreclosure
of, or other realization upon, any such encumbrance. Without the approval of
holders of a Unit Majority, the General Partner shall not, on behalf of the
Partnership, except as permitted under Section 4.6,

70



--------------------------------------------------------------------------------



 



     Section 11.1 and Section 11.2, elect or cause the Partnership to elect a
successor general partner of the Partnership.
     Section 7.4 Reimbursement of the General Partner.
     (a) Except as provided in this Section 7.4 and elsewhere in this Agreement,
the General Partner shall not be compensated for its services as a general
partner or managing member of any Group Member.
     (b) The General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine, for (i) all direct and
indirect expenses it incurs or payments it makes on behalf of the Partnership
Group (including salary, bonus, incentive compensation and other amounts paid to
any Person, including Affiliates of the General Partner to perform services for
the Partnership Group or for the General Partner in the discharge of its duties
to the Partnership Group), and (ii) all other expenses allocable to the
Partnership Group or otherwise incurred by the General Partner in connection
with operating the Partnership Group’s business (including expenses allocated to
the General Partner by its Affiliates). The General Partner shall determine the
expenses that are allocable to the Partnership Group. Reimbursements pursuant to
this Section 7.4 shall be in addition to any reimbursement to the General
Partner as a result of indemnification pursuant to Section 7.7.
     (c) Subject to the restrictions on the number of Partnership Units issuable
under the LTIP and subject to the Investors’ Rights Agreement, the General
Partner, without the approval of the Limited Partners (who shall have no right
to vote in respect thereof), may propose and adopt on behalf of the Partnership
employee benefit plans, employee programs and employee practices (including
plans, programs and practices involving the issuance of Partnership Securities
or options to purchase or rights, warrants or appreciation rights relating to
Partnership Securities), or cause the Partnership to issue Partnership
Securities in connection with, or pursuant to, any employee benefit plan,
employee program or employee practice maintained or sponsored by the General
Partner, Group Member or any Affiliates in each case for the benefit of
employees of the General Partner or any of its Affiliates, in respect of
services performed, directly or indirectly, for the benefit of the Partnership
Group. The Partnership agrees to issue and sell to the General Partner or any of
its Affiliates any Partnership Securities that the General Partner or such
Affiliates are obligated to provide to any employees pursuant to any such
employee benefit plans, employee programs or employee practices. Expenses
incurred by the General Partner in connection with any such plans, programs and
practices (including the net cost to the General Partner or such Affiliates of
Partnership Securities purchased by the General Partner or such Affiliates from
the Partnership to fulfill options or awards under such plans, programs and
practices) shall be reimbursed in accordance with Section 7.4(b). Any and all
obligations of the General Partner under any employee benefit plans, employee
programs or employee practices adopted by the General Partner as permitted by
this Section 7.4(c) shall constitute obligations of the General Partner
hereunder and shall be assumed by any successor General Partner approved
pursuant to Section 11.1 or Section 11.2 or the transferee of or successor to
all of the General Partner’s General Partner Interest (represented by General
Partner Units) pursuant to Section 4.6.
     Section 7.5 Outside Activities.

71



--------------------------------------------------------------------------------



 



     (a) After the Closing Date, the General Partner, for so long as it is the
General Partner of the Partnership (i) agrees that its sole business will be to
act as a general partner or managing member, as the case may be, of the
Partnership and any other partnership or limited liability company of which the
Partnership is, directly or indirectly, a partner or member and to undertake
activities that are ancillary or related thereto (including being a limited
partner in the Partnership) and (ii) shall not engage in any business or
activity or incur any debts or liabilities except in connection with or
incidental to (A) its performance as general partner or managing member, if any,
of one or more Group Members or (B) the acquiring, owning or disposing of debt
or equity securities in any Group Member.
     (b) It shall be deemed not to be a breach of any duty (including any
fiduciary duty) existing hereunder, at law, in equity or otherwise, or any other
obligation of any type whatsoever of (i) any Indemnitee to engage in outside
business interests and activities in preference to or to the exclusion of the
Partnership or in direct competition with the Partnership, except as provided in
the Omnibus Agreement; provided such Indemnitee does not engage in such business
or activity as a result of or using confidential or proprietary information
provided by or on behalf of the Partnership to such Indemnitee or (ii) any
director, officer or employee of the General Partner to be a director, officer,
employee, manager or consultant of any Affiliate of an Indemnitee, provided that
the Board of Directors is advised of such other relationship and does not object
thereto; and further, provided, that such director, officer or employee does not
engage in such business or activity as a result of or using confidential or
proprietary information provided by or on behalf of the Partnership to such
Person.
     (c) Except as set forth in the Omnibus Agreement, none of the Indemnitees
shall have any obligation hereunder or as a result of any duty expressed or
implied by law, in equity or otherwise to present business opportunities to the
Partnership that may become available to such Indemnitees or their Affiliates or
of which directors, officers or employees of the General Partner acquire
knowledge other than while serving in such capacity. None of any Group Member,
any Limited Partner or any other Person shall have any rights by virtue of this
Agreement, any Group Member Agreement, or the partnership relationship
established hereby in any business ventures of any Indemnitee.
     (d) Notwithstanding anything to the contrary in this Agreement, to the
extent that any provisions of this Section 7.5 purport or are interpreted to
have the effect of restricting, eliminating or otherwise modifying the duties
(including fiduciary duties) that might otherwise arise, as a result of the
Delaware Act or other applicable law, be owed by the General Partner or the
directors or officers of the General Partner to the Partnership and its Limited
Partners, or to constitute a waiver or consent by the Limited Partners to any
such restriction, elimination or modification, such provisions in this
Section 7.5 shall be deemed to have been approved by the Partners, and the
Partners hereby agree that such provisions shall replace or eliminate such
duties.
     Section 7.6 Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
     (a) The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed

72



--------------------------------------------------------------------------------



 



or desired by the Group Member for such periods of time and in such amounts as
the General Partner may determine; provided, however, that in any such case the
lending party may not charge the borrowing party interest at a rate greater than
the rate that would be charged the borrowing party or impose terms less
favorable to the borrowing party than would be charged or imposed on the
borrowing party by unrelated lenders on comparable loans made on an arm’s-length
basis (without reference to the lending party’s financial abilities or
guarantees), all as determined by the General Partner. The borrowing party shall
reimburse the lending party for any costs (other than any additional interest
costs) incurred by the lending party in connection with the borrowing of such
funds. For purposes of this Section 7.6(a) and Section 7.6(b), the term “Group
Member” shall include any Affiliate of a Group Member that is controlled by the
Group Member.
     (b) The Partnership may lend or contribute to any Group Member, and any
Group Member may borrow from the Partnership, funds on terms and conditions
determined by the General Partner. No Group Member may lend funds to the General
Partner or any of its Affiliates (other than another Group Member).
     (c) No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty, expressed or
implied, of the General Partner or its Affiliates to the Partnership or the
Limited Partners by reason of the fact that the purpose or effect of such
borrowing is directly or indirectly to (i) enable distributions to the General
Partner or its Affiliates (including in their capacities as Limited Partners) to
exceed the General Partner’s Percentage Interest of the total amount distributed
to all partners or (ii) hasten the expiration of the Subordination Period or the
conversion of any Subordinated Units into Common Units.
     Section 7.7 Indemnification.
     (a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
its status as an Indemnitee; provided, that the Indemnitee shall not be
indemnified and held harmless if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 7.7, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to the General
Partner or its Affiliates (other than a Group Member) with respect to its or
their obligations incurred pursuant to the Purchase Agreement, the Registration
Rights Agreement, the Omnibus Agreement, the Contribution Agreement, the
Investors’ Rights Agreement or the Midstream Services and Gas Dedication
Agreement (other than obligations incurred by the General Partner on behalf of
the Partnership). Any indemnification pursuant to this Section 7.7 shall be made
only out of the assets of the Partnership, it being agreed that the General
Partner shall not be

73



--------------------------------------------------------------------------------



 



personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.
     (b) To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Partnership prior to a determination that
the Indemnitee is not entitled to be indemnified upon receipt by the Partnership
of any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be determined that the Indemnitee is not entitled to be indemnified as
authorized in this Section 7.7.
     (c) The indemnification provided by this Section 7.7 shall be in addition
to any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity (including any capacity
under the Purchase Agreement), and shall continue as to an Indemnitee who has
ceased to serve in such capacity and shall inure to the benefit of the heirs,
successors, assigns and administrators of the Indemnitee.
     (d) The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
     (e) For purposes of this Section 7.7, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.
     (f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
     (g) An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.

74



--------------------------------------------------------------------------------



 



     (h) The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
     (i) No amendment, modification or repeal of this Section 7.7 or any
provision hereof shall in any manner terminate, reduce or impair the right of
any past, present or future Indemnitee to be indemnified by the Partnership, nor
the obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
     Section 7.8 Liability of Indemnitees.
     (a) Notwithstanding anything to the contrary set forth in this Agreement,
no Indemnitee shall be liable for monetary damages to the Partnership, the
Limited Partners, or any other Persons who have acquired interests in the
Partnership Securities, for losses sustained or liabilities incurred as a result
of any act or omission of an Indemnitee unless there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter in question, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee’s conduct was criminal.
     (b) Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
     (c) To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.
     (d) Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
     Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
     (a) Unless otherwise expressly provided in this Agreement or any Group
Member Agreement, whenever a potential conflict of interest exists or arises
between the General Partner or any of its Affiliates or an Indemnitee, on the
one hand, and the Partnership, any Group

75



--------------------------------------------------------------------------------



 



Member or any Partner, on the other, any resolution or course of action by the
General Partner or its Affiliates or an Indemnitee in respect of such conflict
of interest shall be permitted and deemed approved by all Partners, and shall
not constitute a breach of this Agreement, of any Group Member Agreement, of any
agreement contemplated herein or therein, or of any duty stated or implied by
law or equity, if the resolution or course of action in respect of such conflict
of interest is (i) approved by Special Approval, (ii) approved by the vote of a
majority of the Common Units (excluding Common Units owned by the General
Partner and its Affiliates), (iii) on terms no less favorable to the Partnership
than those generally being provided to or available from unrelated third parties
or (iv) fair and reasonable to the Partnership, taking into account the totality
of the relationships between the parties involved (including other transactions
that may be particularly favorable or advantageous to the Partnership). The
General Partner shall be authorized but not required in connection with its
resolution of such conflict of interest to seek Special Approval of such
resolution, and the General Partner may also adopt a resolution or course of
action that has not received Special Approval. If Special Approval is not sought
and the Board of Directors determines that the resolution or course of action
taken with respect to a conflict of interest satisfies either of the standards
set forth in clauses (iii) or (iv) above, then it shall be presumed that, in
making its decision, the Board of Directors acted in good faith, and in any
proceeding brought by any Limited Partner or by or on behalf of such Limited
Partner or any other Limited Partner or the Partnership challenging such
approval, the Person bringing or prosecuting such proceeding shall have the
burden of overcoming such presumption.
     (b) Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
capacity as the general partner of the Partnership as opposed to in its
individual capacity, whether under this Agreement, any Group Member Agreement or
any other agreement contemplated hereby or otherwise, then, unless another
express standard is provided for in this Agreement, the General Partner, or such
Affiliates causing it to do so, shall make such determination or take or decline
to take such other action in good faith and shall not be subject to any other or
different standards imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity. In order for a determination or other action to
be in “good faith” for purposes of this Agreement, the Person or Persons making
such determination or taking or declining to take such other action must believe
that the determination or other action is in the best interests of the
Partnership.
     (c) Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled to make such determination or
to take or decline to take such other action free of any fiduciary duty or
obligation whatsoever to the Partnership, any Limited Partner, and the General
Partner, or such Affiliates causing it to do so, shall not be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity. By way of
illustration and not of limitation, whenever the phrase, “at the option of the
General Partner,” or some variation of that phrase, is used in this Agreement,
it indicates that the General Partner is acting in its individual capacity. For
the avoidance of doubt, whenever the General Partner votes or transfers

76



--------------------------------------------------------------------------------



 



its Partnership Interests, or refrains from voting or transferring its
Partnership Interests, it shall be acting in its individual capacity. The
General Partner’s organizational documents may provide that determinations to
take or decline to take any action in its individual, rather than
representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a partnership.
     (d) Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates or any
Indemnitee, except as may be provided in contracts entered into from time to
time specifically dealing with such use. Any determination by the General
Partner or any of its Affiliates or any Indemnitee to enter into such contracts
shall be at its option.
     (e) Except as expressly set forth in this Agreement, neither the General
Partner nor any other Indemnitee shall have any duties or liabilities, including
fiduciary duties, to the Partnership or any Limited Partner and the provisions
of this Agreement, to the extent that they restrict, eliminate or otherwise
modify the duties and liabilities, including fiduciary duties, of the General
Partner or any other Indemnitee otherwise existing at law or in equity, are
agreed by the Partners to replace such other duties and liabilities of the
General Partner or such other Indemnitee.
     (f) The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve of actions by
the general partner or managing member of such Group Member similar to those
actions permitted to be taken by the General Partner pursuant to this
Section 7.9.
     Section 7.10 Other Matters Concerning the General Partner.
     (a) The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.
     (b) The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion (including an Opinion of Counsel) of such Persons as to matters
that the General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.
     (c) The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers, a duly appointed attorney or attorneys-in-fact or the duly authorized
officers of the Partnership.
     Section 7.11 Purchase or Sale of Partnership Securities. The General
Partner may cause the Partnership to purchase or otherwise acquire Partnership
Securities; provided that,

77



--------------------------------------------------------------------------------



 



except as permitted pursuant to Section 4.10 or Section 4.12, the General
Partner may not cause any Group Member to purchase Subordinated Units. Such
Partnership Securities shall be held by the Partnership as treasury securities
unless they are expressly cancelled by action of an appropriate officer of the
General Partner. As long as Partnership Securities are held by any Group Member,
such Partnership Securities shall not be considered Outstanding for any purpose,
except as otherwise provided herein. The General Partner or any Affiliate of the
General Partner may also purchase or otherwise acquire and sell or otherwise
dispose of Partnership Securities for its own account, subject to the provisions
of Article IV and Article X.
     Section 7.12 Registration Rights of the General Partner and its Affiliates.
     (a) If (i) the General Partner or any Affiliate of the General Partner
(including for purposes of this Section 7.12, any Person that is an Affiliate of
the General Partner at the date hereof notwithstanding that it may later cease
to be an Affiliate of the General Partner) holds Partnership Securities that it
desires to sell and (ii) Rule 144 of the Securities Act (or any successor rule
or regulation to Rule 144) or another exemption from registration is not
available to enable such holder of Partnership Securities (the “Holder”) to
dispose of the number of Partnership Securities it desires to sell at the time
it desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use all
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Securities
covered by such registration statement have been sold, a registration statement
under the Securities Act registering the offering and sale of the number of
Partnership Securities specified by the Holder; provided, however, that the
Partnership shall not be required to effect more than three registrations
pursuant to Sections 7.12(a) and 7.12(b); provided, however, that if the
Conflicts Committee determines in good faith that the requested registration
would be materially detrimental to the Partnership and its Partners because such
registration would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership,
(y) require premature disclosure of material information that the Partnership
has a bona fide business purpose for preserving as confidential or (z) render
the Partnership unable to comply with requirements under applicable securities
laws, then the Partnership shall have the right to postpone such requested
registration for a period of not more than six months after receipt of the
Holder’s request, such right pursuant to this Section 7.12(a) or Section 7.12(b)
not to be utilized more than once in any twelve-month period. Except as provided
in the preceding sentence, the Partnership shall be deemed not to have used all
commercially reasonable efforts to keep the registration statement effective
during the applicable period if it voluntarily takes any action that would
result in Holders of Partnership Securities covered thereby not being able to
offer and sell such Partnership Securities at any time during such period,
unless such action is required by applicable law. In connection with any
registration pursuant to the first sentence, the Partnership shall (i) promptly
prepare and file (A) such documents as may be necessary to register or qualify
the securities subject to such registration under the securities laws of such
states as the Holder shall reasonably request; provided, however, that no such
qualification shall be required in any jurisdiction where, as a result thereof,
the Partnership would become subject to general service of process or to
taxation or qualification to do business as a foreign corporation or partnership
doing business in such jurisdiction solely as a result of such registration, and
(B) such documents as may be necessary

78



--------------------------------------------------------------------------------



 



to apply for listing or to list the Partnership Securities subject to such
registration on such National Securities Exchange as the Holder shall reasonably
request, and (ii) do any and all other acts and things that may be necessary or
appropriate to enable the Holder to consummate a public sale of such Partnership
Securities in such states. Except as set forth in Section 7.12(d), all costs and
expenses of any such registration and offering (other than the underwriting
discounts and commissions) shall be paid by the Partnership, without
reimbursement by the Holder.
     (b) If, after the Initial Public Offering, any Holder holds Partnership
Securities that it desires to sell and Rule 144 of the Securities Act (or any
successor rule or regulation to Rule 144) or another exemption from registration
is not available to enable such Holder to dispose of the number of Partnership
Securities it desires to sell at the time it desires to do so without
registration under the Securities Act, then at the option and upon the request
of the Holder, the Partnership shall file with the Commission as promptly as
practicable after receiving such request, and use all commercially reasonable
efforts to cause to become effective and remain effective for a period of not
less than six months following its effective date or such shorter period as
shall terminate when all Partnership Securities covered by such shelf
registration statement have been sold, a “shelf” registration statement covering
the Partnership Securities specified by the Holder on an appropriate form under
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the Commission; provided, however, that the Partnership shall not be required to
effect more than three registrations pursuant to Section 7.12(a) and this
Section 7.12(b); and provided further, however, that if the Conflicts Committee
determines in good faith that any offering under, or the use of any prospectus
forming a part of, the shelf registration statement would be materially
detrimental to the Partnership and its Partners because such offering or use
would (x) materially interfere with a significant acquisition, reorganization or
other similar transaction involving the Partnership, (y) require premature
disclosure of material information that the Partnership has a bona fide business
purpose for preserving as confidential or (z) render the Partnership unable to
comply with requirements under applicable securities laws, then the Partnership
shall have the right to suspend such offering or use for a period of not more
than six months after receipt of the Holder’s request, such right pursuant to
Section 7.12(a) or this Section 7.12(b) not to be utilized more than once in any
twelve-month period. Except as provided in the preceding sentence, the
Partnership shall be deemed not to have used all commercially reasonable efforts
to keep the shelf registration statement effective during the applicable period
if it voluntarily takes any action that would result in Holders of Partnership
Securities covered thereby not being able to offer and sell such Partnership
Securities at any time during such period, unless such action is required by
applicable law. In connection with any shelf registration pursuant to this
Section 7.12(b), the Partnership shall (i) promptly prepare and file (A) such
documents as may be necessary to register or qualify the securities subject to
such shelf registration under the securities laws of such states as the Holder
shall reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Partnership would
become subject to general service of process or to taxation or qualification to
do business as a foreign corporation or partnership doing business in such
jurisdiction solely as a result of such shelf registration, and (B) such
documents as may be necessary to apply for listing or to list the Partnership
Securities subject to such shelf registration on such National Securities
Exchange as the Holder shall reasonably request, and (ii) do any and all other
acts and things that may be necessary or appropriate to enable the Holder to
consummate a public sale of such Partnership Securities in such states. Except
as set forth in Section 7.12(d), all costs and expenses of any such shelf
registration and

79



--------------------------------------------------------------------------------



 



offering (other than the underwriting discounts and commissions) shall be paid
by the Partnership, without reimbursement by the Holder.
     (c) If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of equity securities of the
Partnership for cash (other than an offering relating solely to an employee
benefit plan), the Partnership shall use all commercially reasonable efforts to
include such number or amount of securities held by any Holder in such
registration statement as the Holder shall request; provided, that the
Partnership is not required to make any effort or take any action to so include
the securities of the Holder once the registration statement becomes or is
declared effective by the Commission, including any registration statement
providing for the offering from time to time of securities pursuant to Rule 415
of the Securities Act. If the proposed offering pursuant to this Section 7.12(c)
shall be an underwritten offering, then, in the event that the managing
underwriter or managing underwriters of such offering advise the Partnership and
the Holder in writing that in their opinion the inclusion of all or some of the
Holder’s Partnership Securities would adversely and materially affect the
success of the offering and subject to any superior rights granted under the
Registration Rights Agreement, the Partnership shall include in such offering
only that number or amount, if any, of securities held by the Holder that, in
the opinion of the managing underwriter or managing underwriters, will not so
adversely and materially affect the offering. Except as set forth in
Section 7.12(d), all costs and expenses of any such registration and offering
(other than the underwriting discounts and commissions) shall be paid by the
Partnership, without reimbursement by the Holder.
     (d) If underwriters are engaged in connection with any registration
referred to in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under
Section 7.7, the Partnership shall, to the fullest extent permitted by law,
indemnify and hold harmless the Holder, its officers, directors and each Person
who controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnified Person may be involved, or is threatened to be involved, as a
party or otherwise, under the Securities Act or otherwise (hereinafter referred
to in this Section 7.12(d) as a “claim” and in the plural as “claims”) based
upon, arising out of or resulting from any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which any Partnership Securities were registered under the Securities Act or any
state securities or Blue Sky laws, in any preliminary prospectus (if used prior
to the effective date of such registration statement), or in any summary or
final prospectus or in any amendment or supplement thereto (if used during the
period the Partnership is required to keep the registration statement current),
or arising out of, based upon or resulting from the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements made therein not misleading; provided, however, that the
Partnership shall not be liable to any Indemnified Person to the extent that any
such claim arises out of, is based upon or results from an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, such preliminary,

80



--------------------------------------------------------------------------------



 



summary or final prospectus or such amendment or supplement, in reliance upon
and in conformity with written information furnished to the Partnership by or on
behalf of such Indemnified Person specifically for use in the preparation
thereof.
     (e) The provisions of Sections 7.12(a), 7.12(b) and 7.12(c) shall continue
to be applicable with respect to the General Partner (and any of the General
Partner’s Affiliates), after it ceases to be a general partner of the
Partnership, during a period of two years subsequent to the effective date of
such cessation and for so long thereafter as is required for the Holder to sell
all of the Partnership Securities with respect to which it has requested during
such two-year period inclusion in a registration statement otherwise filed or
that a registration statement be filed; provided, however, that the Partnership
shall not be required to file successive registration statements covering the
same Partnership Securities for which registration was demanded during such
two-year period. The provisions of Section 7.12(d) shall continue in effect
thereafter.
     (f) The rights to cause the Partnership to register Partnership Securities
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Securities, provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Securities with respect to which such
registration rights are being assigned; and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.
     (g) Any request to register Partnership Securities pursuant to this
Section 7.12 shall (i) specify the Partnership Securities intended to be offered
and sold by the Person making the request, (ii) express such Person’s present
intent to offer such Partnership Securities for distribution, (iii) describe the
nature or method of the proposed offer and sale of Partnership Securities, and
(iv) contain the undertaking of such Person to provide all such information and
materials and take all action as may be required in order to permit the
Partnership to comply with all applicable requirements in connection with the
registration of such Partnership Securities.
     Section 7.13 Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner and any officer of the General
Partner authorized by the General Partner to act on behalf of and in the name of
the Partnership has full power and authority to encumber, sell or otherwise use
in any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner or any such officer in connection with any such dealing. In no
event shall any Person dealing with the General Partner or any such officer or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expedience of any
act or action of the General Partner or any such officer or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that (a) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full

81



--------------------------------------------------------------------------------



 



force and effect, (b) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (c) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.
ARTICLE VIII.
Books, Records, Accounting and Reports
     Section 8.1 Records and Accounting. The General Partner shall keep or cause
to be kept at the principal office of the Partnership appropriate books and
records with respect to the Partnership’s business, including all books and
records necessary to provide to the Limited Partners any information required to
be provided pursuant to Section 3.4(a). Any books and records maintained by or
on behalf of the Partnership in the regular course of its business, including
the record of the Record Holders of Units or other Partnership Securities, books
of account and records of Partnership proceedings, may be kept on, or be in the
form of, computer disks, hard drives, punch cards, magnetic tape, photographs,
micrographics or any other information storage device; provided, that the books
and records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial reporting purposes, on an accrual basis in accordance
with U.S. GAAP.
     Section 8.2 Fiscal Year. The fiscal year of the Partnership shall be a
fiscal year ending December 31.
     Section 8.3 Reports.
     (a) As soon as practicable, but in no event later than 120 days after the
close of each fiscal year of the Partnership, the General Partner shall use its
best efforts to cause to be mailed or made available, by any reasonable means
(including posting on or accessible through the Partnership’s website) to each
Record Holder of a Unit as of a date selected by the General Partner, an annual
report containing financial statements of the Partnership for such fiscal year
of the Partnership, presented in accordance with U.S. GAAP, including a balance
sheet and statements of operations, Partnership equity and cash flows, such
statements to be audited by a firm of independent public accountants selected by
the General Partner.
     (b) As soon as practicable, but in no event later than 90 days after the
close of each Quarter except the last Quarter of each fiscal year, the General
Partner shall use its best efforts to cause to be mailed or made available, by
any reasonable means (including posting on or accessible through the
Partnership’s website) to each Record Holder of a Unit, as of a date selected by
the General Partner, a report containing unaudited financial statements of the
Partnership and such other information as may be required by applicable law,
regulation or rule of any National Securities Exchange on which the Units are
listed or admitted to trading, or as the General Partner determines to be
necessary or appropriate.

82



--------------------------------------------------------------------------------



 



ARTICLE IX.
Tax Matters
     Section 9.1 Tax Returns and Information. The Partnership shall timely file
all returns of the Partnership that are required for federal, state and local
income tax purposes on the basis of the accrual method and the taxable year or
years that it is required by law to adopt, from time to time, as determined by
the General Partner. In the event the Partnership is required to use a taxable
year other than a year ending on December 31, the General Partner shall use
reasonable efforts to change the taxable year of the Partnership to a year
ending on December 31. The tax information reasonably required by Record Holders
for federal and state income tax reporting purposes with respect to a taxable
year shall be furnished to them within 90 days of the close of the calendar year
in which the Partnership’s taxable year ends. The classification, realization
and recognition of income, gain, losses and deductions and other items shall be
on the accrual method of accounting for federal income tax purposes.
     Section 9.2 Tax Elections.
     (a) The Partnership shall make the election under Section 754 of the Code
in accordance with applicable regulations thereunder, subject to the reservation
of the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, after the Initial
Public Offering, the General Partner shall be authorized (but not required) to
adopt a convention whereby the price paid by a transferee of a Limited Partner
Interest will be deemed to be the lowest quoted closing price of the Limited
Partner Interests on any National Securities Exchange on which such Limited
Partner Interests are listed or admitted to trading during the calendar month in
which such transfer is deemed to occur pursuant to Section 6.2(g) without regard
to the actual price paid by such transferee.
     (b) Except as otherwise provided herein, the General Partner shall
determine whether the Partnership should make any other elections permitted by
the Code.
     Section 9.3 Tax Controversies. Subject to the provisions hereof, the
General Partner is designated as the Tax Matters Partner (as defined in the
Code) and is authorized and required to represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith. Each Partner agrees to cooperate with the General Partner
and to do or refrain from doing any or all things reasonably required by the
General Partner to conduct such proceedings.
     Section 9.4 Withholding. Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that may be
required to cause the Partnership and other Group Members to comply with any
withholding requirements established under the Code or any other federal, state
or local law including pursuant to Sections 1441, 1442, 1445 and 1446 of the
Code. To the extent that the Partnership is required or elects to withhold and
pay over to any taxing authority any amount resulting from the allocation or
distribution of income to any

83



--------------------------------------------------------------------------------



 



Partner or assignee (including by reason of Section 1446 of the Code), the
General Partner may treat the amount withheld as a distribution of cash pursuant
to Section 6.3 in the amount of such withholding from such Partner.
ARTICLE X.
Admission of Partners
     Section 10.1 Admission of Initial Limited Partners. Upon the issuance by
the Partnership of Common Units, Subordinated Units and Incentive Distribution
Rights to the General Partner, QRC and the Initial Private Purchasers as
described in Article V in connection with the Purchase Agreement, the General
Partner shall admit such Persons to the Partnership as Initial Limited Partners
in respect of the Common Units, Subordinated Units or Incentive Distribution
Rights issued to them.
     Section 10.2 Admission of Limited Partners.
     (a) By acceptance of the transfer of any Limited Partner Interests in
accordance with Article IV or the acceptance of any Limited Partner Interests
issued pursuant to Article V or pursuant to a merger or consolidation pursuant
to Article XIV, and except as provided in Section 4.9, each transferee of, or
other such Person acquiring, a Limited Partner Interest (including any nominee
holder or an agent or representative acquiring such Limited Partner Interests
for the account of another Person) (i) shall be admitted to the Partnership as a
Limited Partner with respect to the Limited Partner Interests so transferred or
issued to such Person when any such transfer, issuance or admission is reflected
in the books and records of the Partnership and such Limited Partner becomes the
Record Holder of the Limited Partner Interests so transferred, (ii) shall become
bound by the terms of this Agreement, (iii) represents that the transferee has
the capacity, power and authority to enter into this Agreement, (iv) grants the
powers of attorney set forth in this Agreement and (v) makes the consents and
waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement. A Person may become a Limited Partner or Record Holder of a Limited
Partner Interest without the consent or approval of any of the Partners. A
Person may not become a Limited Partner without acquiring a Limited Partner
Interest and until such Person is reflected in the books and records of the
Partnership as the Record Holder of such Limited Partner Interest. The rights
and obligations of a Person who is a Non-citizen Assignee shall be determined in
accordance with Section 4.9, and the rights and obligations of a Person who is
an Ineligible Assignee shall be determined in accordance with Section 4.11.
     (b) The name and mailing address of each Limited Partner shall be listed on
the books and records of the Partnership maintained for such purpose by the
Partnership or the Transfer Agent. The General Partner shall update the books
and records of the Partnership from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable). A Limited Partner Interest may be represented by a Certificate,
as provided in Section 4.1.

84



--------------------------------------------------------------------------------



 



     (c) Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.2(a).
     Section 10.3 Admission of Successor General Partner. A successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner Interest pursuant to Section 4.6 who
is proposed to be admitted as a successor General Partner shall be admitted to
the Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or Section 11.2 or the transfer of the General Partner
Interest pursuant to Section 4.6, provided, however, that no such successor
shall be admitted to the Partnership until compliance with the terms of
Section 4.6 has occurred and such successor has executed and delivered such
other documents or instruments as may be required to effect such admission. Any
such successor shall, subject to the terms hereof, carry on the business of the
members of the Partnership Group without dissolution.
     Section 10.4 Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership, and the General Partner may for this
purpose, among others, exercise the power of attorney granted pursuant to
Section 2.6.
ARTICLE XI.
Withdrawal or Removal of Partners
     Section 11.1 Withdrawal of the General Partner.
     (a) The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);
     (i) The General Partner voluntarily withdraws from the Partnership by
giving written notice to the other Partners;
     (ii) The General Partner transfers all of its rights as General Partner
pursuant to Section 4.6;
     (iii) The General Partner is removed pursuant to Section 11.2;
     (iv) The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a

85



--------------------------------------------------------------------------------



 



petition filed against the General Partner in a proceeding of the type described
in clauses (A)-(C) of this Section 11.1(a)(iv); or (E) seeks, consents to or
acquiesces in the appointment of a trustee (but not a debtor-in-possession),
receiver or liquidator of the General Partner or of all or any substantial part
of its properties;
     (v) A final and non-appealable order of relief under Chapter 7 of the
United States Bankruptcy Code is entered by a court with appropriate
jurisdiction pursuant to a voluntary or involuntary petition by or against the
General Partner; or
     (vi) (A) in the event the General Partner is a corporation, a certificate
of dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the General Partner is a partnership or a
limited liability company, the dissolution and commencement of winding up of the
General Partner; (C) in the event the General Partner is acting in such capacity
by virtue of being a trustee of a trust, the termination of the trust; (D) in
the event the General Partner is a natural person, his death or adjudication of
incompetency; and (E) otherwise in the event of the termination of the General
Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), Section 11.1(a)(v),
or Section 11.1(a)(vi)(A), Section 11.1(a)(vi)(B), Section 11.1(a)(vi)(C) or
Section 11.1(a)(vi)(E) occurs, the withdrawing General Partner shall give notice
to the Limited Partners within 30 days after such occurrence. The Partners
hereby agree that only the Events of Withdrawal described in this Section 11.1
shall result in the withdrawal of the General Partner from the Partnership.
     (b) Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) at any time during the period
beginning on the Closing Date and ending at 12:01 a.m., Eastern Standard Time,
on the first day of the first Quarter beginning after the tenth anniversary of
the Closing Date, the General Partner voluntarily withdraws by giving at least
90 days’ advance notice of its intention to withdraw to the Limited Partners;
provided, that prior to the effective date of such withdrawal, the withdrawal is
approved by Unitholders holding at least a majority of the Outstanding Common
Units (excluding Common Units held by the General Partner and its Affiliates)
and the General Partner delivers to the Partnership an Opinion of Counsel
(“Withdrawal Opinion of Counsel”) that such withdrawal (following the selection
of the successor General Partner) would not result in the loss of the limited
liability of any Limited Partner or any Group Member or cause any Group Member
to be treated as an association taxable as a corporation or otherwise to be
taxed as an entity for federal income tax purposes (to the extent not already so
treated or taxed); (ii) at any time after 12:01 a.m., Eastern Standard Time, on
the first day of the first Quarter beginning after the tenth anniversary of the
Closing Date, the General Partner voluntarily withdraws by giving at least
90 days’ advance notice to the Unitholders, such withdrawal to take effect on
the date specified in such notice; (iii) at any time that the General Partner
ceases to be the General Partner pursuant to Section 11.1(a)(ii) or is removed
pursuant to Section 11.2; or (iv) notwithstanding clause (i) of this sentence,
at any time that the General Partner voluntarily withdraws by giving at least
90 days’ advance notice of its intention to withdraw to the Limited Partners,
such withdrawal to take effect on the date

86



--------------------------------------------------------------------------------



 



specified in the notice, if at the time such notice is given one Person and its
Affiliates (other than the General Partner and its Affiliates) own beneficially
or of record or control at least 50% of the Outstanding Units. The withdrawal of
the General Partner from the Partnership upon the occurrence of an Event of
Withdrawal shall also constitute the withdrawal of the General Partner as
general partner or managing member, if any, to the extent applicable, of the
other Group Members. If the General Partner gives a notice of withdrawal
pursuant to Section 11.1(a)(i), the holders of a Unit Majority, may, prior to
the effective date of such withdrawal, elect a successor General Partner. The
Person so elected as successor General Partner shall automatically become the
successor general partner or managing member, to the extent applicable, of the
other Group Members of which the General Partner is a general partner or a
managing member. If, prior to the effective date of the General Partner’s
withdrawal, a successor is not selected by the Unitholders as provided herein or
the Partnership does not receive a Withdrawal Opinion of Counsel, the
Partnership shall be dissolved in accordance with Section 12.1. Any successor
General Partner elected in accordance with the terms of this Section 11.1 shall
be subject to the provisions of Section 10.3.
     Section 11.2 Removal of the General Partner. The General Partner may be
removed if such removal is approved by the Unitholders holding at least 66 2/3%
of the Outstanding Units (including Units held by the General Partner and its
Affiliates) voting as a single class. Any such action by such holders for
removal of the General Partner must also provide for the election of a successor
General Partner by the Unitholders holding a majority of the Outstanding Common
Units and Class C Units, if any, voting as a single class, and a majority of the
Outstanding Subordinated Units voting as a single class (including, in each
case, Units held by the General Partner and its Affiliates). Such removal shall
be effective immediately following the admission of a successor General Partner
pursuant to Section 10.3. The removal of the General Partner shall also
automatically constitute the removal of the General Partner as general partner
or managing member, to the extent applicable, of the other Group Members of
which the General Partner is a general partner or a managing member. If a Person
is elected as a successor General Partner in accordance with the terms of this
Section 11.2, such Person shall, upon admission pursuant to Section 10.3,
automatically become a successor general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. The right of the holders of Outstanding
Units to remove the General Partner shall not exist or be exercised unless the
Partnership has received an opinion of counsel opining as to the matters covered
by a Withdrawal Opinion of Counsel. Any successor General Partner elected in
accordance with the terms of this Section 11.2 shall be subject to the
provisions of Section 10.3.
     Section 11.3 Interest of Departing General Partner and Successor General
Partner.
     (a) In the event of (i) withdrawal of the General Partner under
circumstances where such withdrawal does not violate this Agreement or
(ii) removal of the General Partner by the holders of Outstanding Units under
circumstances where Cause does not exist, if the successor General Partner is
elected in accordance with the terms of Section 11.1 or Section 11.2, the
Departing General Partner shall have the option, exercisable prior to the
effective date of the departure of such Departing General Partner, to require
its successor to purchase its General Partner Interest and its general partner
interest (or equivalent interest), if any, in the other Group Members and all of
its Incentive Distribution Rights (collectively, the “Combined Interest”) in

87



--------------------------------------------------------------------------------



 



exchange for an amount in cash equal to the fair market value of such Combined
Interest, such amount to be determined and payable as of the effective date of
its departure. If the General Partner is removed by the Unitholders under
circumstances where Cause exists or if the General Partner withdraws under
circumstances where such withdrawal violates this Agreement, and if a successor
General Partner is elected in accordance with the terms of Section 11.1 or
Section 11.2 (or if the business of the Partnership is continued pursuant to
Section 12.2 and the successor General Partner is not the former General
Partner), such successor shall have the option, exercisable prior to the
effective date of the departure of such Departing General Partner (or, in the
event the business of the Partnership is continued, prior to the date the
business of the Partnership is continued), to purchase the Combined Interest for
such fair market value of such Combined Interest of the Departing General
Partner. In either event, the Departing General Partner shall be entitled to
receive all reimbursements due such Departing General Partner pursuant to
Section 7.4, including any employee-related liabilities (including severance
liabilities), incurred in connection with the termination of any employees
employed by the Departing General Partner or its Affiliates (other than any
Group Member) for the benefit of the Partnership or the other Group Members.
     For purposes of this Section 11.3(a), the fair market value of the
Departing General Partner’s Combined Interest shall be determined by agreement
between the Departing General Partner and its successor or, failing agreement
within 30 days after the effective date of such Departing General Partner’s
departure, by an independent investment banking firm or other independent expert
selected by the Departing General Partner and its successor, which, in turn, may
rely on other experts, and the determination of which shall be conclusive as to
such matter. If such parties cannot agree upon one independent investment
banking firm or other independent expert within 45 days after the effective date
of such departure, then the Departing General Partner shall designate an
independent investment banking firm or other independent expert, the Departing
General Partner’s successor shall designate an independent investment banking
firm or other independent expert, and such firms or experts shall mutually
select a third independent investment banking firm or independent expert, which
third independent investment banking firm or other independent expert shall
determine the fair market value of the Combined Interest of the Departing
General Partner. In making its determination, such third independent investment
banking firm or other independent expert may consider the then current trading
price of Units on any National Securities Exchange on which Units are then
listed or admitted to trading, the value of the Partnership’s assets, the rights
and obligations of the Departing General Partner and other factors it may deem
relevant.
     (b) If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or

88



--------------------------------------------------------------------------------



 



its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
     (c) If a successor General Partner is elected in accordance with the terms
of Section 11.1 or Section 11.2 (or if the business of the Partnership is
continued pursuant to Section 12.2 and the successor General Partner is not the
former General Partner) and the option described in Section 11.3(a) is not
exercised by the party entitled to do so, the successor General Partner shall,
at the effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of the Percentage Interest
of the Departing General Partner and the Net Agreed Value of the Partnership’s
assets on such date. In such event, such successor General Partner shall,
subject to the following sentence, be entitled to its Percentage Interest of all
Partnership allocations and distributions to which the Departing General Partner
was entitled. In addition, the successor General Partner shall cause this
Agreement to be amended to reflect that, from and after the date of such
successor General Partner’s admission, the successor General Partner’s interest
in all Partnership distributions and allocations shall be its Percentage
Interest.
     Section 11.4 Termination of Subordination Period, Conversion of
Subordinated Units and Extinguishment of Cumulative Common Unit Arrearages.
Notwithstanding any provision of this Agreement, if the General Partner is
removed as general partner of the Partnership under circumstances where Cause
does not exist and Units held by the General Partner and its Affiliates are not
voted in favor of such removal, (i) the Subordination Period will end and all
Outstanding Subordinated Units will immediately and automatically convert into
Common Units on a one-for-one basis, (ii) all Cumulative Common Unit Arrearages
on the Common Units will be extinguished and (iii) the General Partner will have
the right to convert its General Partner Interest (represented by General
Partner Units) and its Incentive Distribution Rights into Common Units or to
receive cash in exchange therefor in accordance with Section 11.3.
     Section 11.5 Withdrawal of Limited Partners. No Limited Partner shall have
any right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.
ARTICLE XII.
Dissolution and Liquidation
     Section 12.1 Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1 or Section 11.2, the Partnership shall not be dissolved
and such successor General Partner shall continue the business of the
Partnership. The Partnership shall dissolve, and (subject to Section 12.2) its
affairs shall be wound up, upon:

89



--------------------------------------------------------------------------------



 



     (a) an Event of Withdrawal of the General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and an Opinion of Counsel is received as provided in Section 11.1(b) or
Section 11.2 and such successor is admitted to the Partnership pursuant to
Section 10.3;
     (b) an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
     (c) the entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Delaware Act; or
     (d) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
     Section 12.2 Continuation of the Business of the Partnership After
Dissolution. Upon (a) dissolution of the Partnership following an Event of
Withdrawal caused by the withdrawal or removal of the General Partner as
provided in Section 11.1(a)(i) or Section 11.1(a)(iii) and the failure of the
Partners to select a successor to such Departing General Partner pursuant to
Section 11.1 or Section 11.2, then within 90 days thereafter, or (b) dissolution
of the Partnership upon an event constituting an Event of Withdrawal as defined
in Section 11.1(a)(iv), Section 11.1(a)(v) or Section 11.1(a)(vi), then, to the
maximum extent permitted by law, within 180 days thereafter, the holders of a
Unit Majority may elect to continue the business of the Partnership on the same
terms and conditions set forth in this Agreement by appointing as a successor
General Partner a Person approved by the holders of a Unit Majority. Unless such
an election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:
     (i) the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;
     (ii) if the successor General Partner is not the former General Partner,
then the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and
     (iii) the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement; provided, that the right of the holders of a Unit
Majority to approve a successor General Partner and to continue the business of
the Partnership shall not exist and may not be exercised unless the Partnership
has received an Opinion of Counsel that (x) the exercise of the right would not
result in the loss of limited liability of any Limited Partner and (y) neither
the Partnership nor any Group Member would be treated as an association taxable
as a corporation or otherwise be taxable as an entity for federal income tax
purposes upon the exercise of such right to continue (to the extent not already
so treated or taxed).
     Section 12.3 Liquidator. Upon dissolution of the Partnership, unless the
business of the Partnership is continued pursuant to Section 12.2, the General
Partner shall select one or more Persons to act as Liquidator. The Liquidator
(if other than the General Partner) shall be entitled

90



--------------------------------------------------------------------------------



 



to receive such compensation for its services as may be approved by holders of
at least a majority of the Outstanding Common Units and Subordinated Units
voting as a single class. The Liquidator (if other than the General Partner)
shall agree not to resign at any time without 15 days’ prior notice and may be
removed at any time, with or without cause, by notice of removal approved by
holders of at least a majority of the Outstanding Common Units, Class C Units
(if any), and Subordinated Units voting as a single class. Upon dissolution,
removal or resignation of the Liquidator, a successor and substitute Liquidator
(who shall have and succeed to all rights, powers and duties of the original
Liquidator) shall within 30 days thereafter be approved by holders of at least a
majority of the Outstanding Common Units, Class C Units (if any), and
Subordinated Units voting as a single class. The right to approve a successor or
substitute Liquidator in the manner provided herein shall be deemed to refer
also to any such successor or substitute Liquidator approved in the manner
herein provided. Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than the limitation on sale set forth in
Section 7.3) necessary or appropriate to carry out the duties and functions of
the Liquidator hereunder for and during the period of time required to complete
the winding up and liquidation of the Partnership as provided for herein.
     Section 12.4 Liquidation. The Liquidator shall proceed to dispose of the
assets of the Partnership, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 17-804 of the Delaware Act and the following:
     (a) The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.
     (b) Liabilities of the Partnership include amounts owed to the Liquidator
as compensation for serving in such capacity (subject to the terms of
Section 12.3) and amounts to Partners otherwise than in respect of their
distribution rights under Article VI. With respect to any liability that is
contingent, conditional or unmatured or is otherwise not yet due and payable,
the Liquidator shall either settle such claim for such amount as it thinks
appropriate or establish a reserve of cash or other assets to provide for its
payment. When paid, any unused portion of the reserve shall be distributed as
additional liquidation proceeds.
     (c) Except as provided in Section 6.4(c), all property and all cash in
excess of that required to discharge liabilities as provided in Section 12.4(b)
shall be distributed to the Partners in accordance with, and to the extent of,
the positive balances in their respective Capital

91



--------------------------------------------------------------------------------



 



Accounts, as determined after taking into account all Capital Account
adjustments (other than those made by reason of distributions pursuant to this
Section 12.4(c)) for the taxable year of the Partnership during which the
liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable year (or, if later,
within 90 days after said date of such occurrence).
     Section 12.5 Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership shall be canceled and such other actions as may be
necessary to terminate the Partnership shall be taken.
     Section 12.6 Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Partnership assets.
     Section 12.7 Waiver of Partition. To the maximum extent permitted by law,
each Partner hereby waives any right to partition of the Partnership property.
     Section 12.8 Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable year of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.
ARTICLE XIII.
Amendment of Partnership Agreement;
Meetings; Record Date
     Section 13.1 Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner,
may amend any provision of this Agreement and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to reflect:
     (a) a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;
     (b) admission, substitution, withdrawal or removal of Partners in
accordance with this Agreement;
     (c) a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in

92



--------------------------------------------------------------------------------



 



which the Limited Partners have limited liability under the laws of any state or
to ensure that the Group Members will not be treated as associations taxable as
corporations or otherwise taxed as entities for federal income tax purposes;
     (d) a change that the General Partner determines, (i) does not adversely
affect the Limited Partners (including any particular class of Partnership
Interests as compared to other classes of Partnership Interests) in any material
respect, (ii) to be necessary or appropriate to (A) satisfy any requirements,
conditions or guidelines contained in any opinion, directive, order, ruling or
regulation of any federal or state agency or judicial authority or contained in
any federal or state statute (including the Delaware Act) or (B) facilitate the
trading of the Units (including the division of any class or classes of
Outstanding Units into different classes to facilitate uniformity of tax
consequences within such classes of Units) or comply with any rule, regulation,
guideline or requirement of any National Securities Exchange on which the Units
are or will be listed or admitted to trading, (iii) to be necessary or
appropriate in connection with action taken by the General Partner pursuant to
Section 5.10 or (iv) is required to effect the intent expressed in the Purchase
Agreement, the Second Round Purchase Agreement, this Agreement or the
registration statement for the Initial Public Offering or is otherwise
contemplated by this Agreement; provided, however, that with respect to clause
(i) above, prior to the Initial Public Offering, the Investor Representatives
must consent to such amendment;
     (e) a change in the fiscal year or taxable year of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable year of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;
     (f) an amendment that is necessary, in the Opinion of Counsel, to prevent
the Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;
     (g) an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization of issuance of any class or
series of Partnership Securities pursuant to Section 5.6, including any
amendment that the General Partner determines is necessary or appropriate in
connection with (i) the adjustments of the Minimum Quarterly Distribution, First
Target Distribution, Second Target Distribution and Third Target Distribution
pursuant to the provisions of Section 5.12, (ii) the implementation of the
provisions of Section 5.12 or (iii) any modifications to the Incentive
Distribution Rights made in connection with the issuance of Partnership
Securities pursuant to Section 5.6, provided that, with respect to this clause
(iii), the modifications to the Incentive Distribution Rights and the related
issuance of Partnership Securities have received Special Approval;
     (h) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

93



--------------------------------------------------------------------------------



 



     (i) an amendment effected, necessitated or contemplated by a Merger
Agreement approved in accordance with Section 14.3;
     (j) an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4;
     (k) merger, conveyance or conversion pursuant to Section 14.3(d); or
     (l) any other amendments substantially similar to the foregoing.
     Section 13.2 Amendment Procedures. Except as provided in Section 13.1 and
Section 13.3, all amendments to this Agreement shall be made in accordance with
the following requirements. Amendments to this Agreement may be proposed only by
the General Partner; provided, however, that the General Partner shall have no
duty or obligation to propose any amendment to this Agreement and may decline to
do so free of any fiduciary duty or obligation whatsoever to the Partnership or
any Limited Partner and, in declining to propose an amendment, to the fullest
extent permitted by law shall not be required to act in good faith or pursuant
to any other standard imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity. A proposed amendment shall be effective upon
its approval by the General Partner and the holders of a Unit Majority, unless a
greater or different percentage is required under this Agreement or by Delaware
law. Each proposed amendment that requires the approval of the holders of a
specified percentage of Outstanding Units shall be set forth in a writing that
contains the text of the proposed amendment. If such an amendment is proposed,
the General Partner shall seek the written approval of the requisite percentage
of Outstanding Units or call a meeting of the Unitholders to consider and vote
on such proposed amendment. The General Partner shall notify all Record Holders
upon final adoption of any such proposed amendments.
     Section 13.3 Amendment Requirements.
     (a) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) required to take any
action shall be amended, altered, changed, repealed or rescinded in any respect
that would have the effect of reducing such voting percentage unless such
amendment is approved by the written consent or the affirmative vote of holders
of Outstanding Units whose aggregate Outstanding Units constitute not less than
the voting requirement sought to be reduced.
     (b) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c), or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General

94



--------------------------------------------------------------------------------



 



Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.
     (c) Except as provided in Section 14.3, and without limiting the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partners or assignees as contemplated in Section 13.1, any amendment that
would have a material adverse effect on the rights or preferences of any class
of Partnership Interests in relation to other classes of Partnership Interests
must be approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected.
     (d) Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by
Section 14.3(b), no amendments shall become effective without the approval of
the holders of at least 90% of the Outstanding Units voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable partnership law of the state under whose laws the Partnership is
organized.
     (e) Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
     Section 13.4 Special Meetings. All acts of Limited Partners to be taken
pursuant to this Agreement shall be taken in the manner provided in this
Article XIII. Special meetings of the Limited Partners may be called by the
General Partner or by Limited Partners owning 20% or more of the Outstanding
Units of the class or classes for which a meeting is proposed. Limited Partners
shall call a special meeting by delivering to the General Partner one or more
requests in writing stating that the signing Limited Partners wish to call a
special meeting and indicating the general or specific purposes for which the
special meeting is to be called. Within 60 days after receipt of such a call
from Limited Partners or within such greater time as may be reasonably necessary
for the Partnership to comply with any statutes, rules, regulations, listing
agreements or similar requirements governing the holding of a meeting or the
solicitation of proxies for use at such a meeting, the General Partner shall
send a notice of the meeting to the Limited Partners either directly or
indirectly through the Transfer Agent. A meeting shall be held at a time and
place determined by the General Partner on a date not less than 10 days nor more
than 60 days after the mailing of notice of the meeting. Limited Partners shall
not vote on matters that would cause the Limited Partners to be deemed to be
taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability under
the Delaware Act or the law of any other state in which the Partnership is
qualified to do business.
     Section 13.5 Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 16.1. The notice shall be
deemed to have been given at the time when deposited in the mail or sent by
other means of written communication.
     Section 13.6 Record Date. For purposes of determining the Limited Partners
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting

95



--------------------------------------------------------------------------------



 



as provided in Section 13.11, the General Partner may set a Record Date, which
shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Units are listed
or admitted to trading, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange shall govern) or (b) in the
event that approvals are sought without a meeting, the date by which Limited
Partners are requested in writing by the General Partner to give such approvals.
If the General Partner does not set a Record Date, then (a) the Record Date for
determining the Limited Partners entitled to notice of or to vote at a meeting
of the Limited Partners shall be the close of business on the day next preceding
the day on which notice is given, and (b) the Record Date for determining the
Limited Partners entitled to give approvals without a meeting shall be the date
the first written approval is deposited with the Partnership in care of the
General Partner in accordance with Section 13.11.
     Section 13.7 Adjournment. When a meeting is adjourned to another time or
place, notice need not be given of the adjourned meeting and a new Record Date
need not be fixed, if the time and place thereof are announced at the meeting at
which the adjournment is taken, unless such adjournment shall be for more than
45 days. At the adjourned meeting, the Partnership may transact any business
that might have been transacted at the original meeting. If the adjournment is
for more than 45 days or if a new Record Date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given in accordance with
this Article XIII.
     Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes.
The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after regular call and notice, if a quorum is present either in person or
by proxy, and if, either before or after the meeting, Limited Partners
representing such quorum who were present in person or by proxy and entitled to
vote, sign a written waiver of notice or an approval of the holding of the
meeting or an approval of the minutes thereof. All waivers and approvals shall
be filed with the Partnership records or made a part of the minutes of the
meeting. Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except when the Limited Partner attends the meeting
for the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.
     Section 13.9 Quorum and Voting. The holders of a majority of the
Outstanding Units of the class or classes for which a meeting has been called
(including Outstanding Units deemed owned by the General Partner) represented in
person or by proxy shall constitute a quorum at a meeting of Limited Partners of
such class or classes unless any such action by the Limited Partners requires
approval by holders of a greater percentage of such Units, in which case the
quorum shall be such greater percentage. At any meeting of the Limited Partners
duly called and held in accordance with this Agreement at which a quorum is
present, the act of Limited Partners holding Outstanding Units that in the
aggregate represent a majority of the Outstanding Units entitled to vote and be
present in person or by proxy at such meeting shall be deemed to constitute the
act of all Limited Partners, unless a greater or different percentage is
required with respect to such action under the provisions of this Agreement, in
which case the act of the

96



--------------------------------------------------------------------------------



 



Limited Partners holding Outstanding Units that in the aggregate represent at
least such greater or different percentage shall be required. The Limited
Partners present at a duly called or held meeting at which a quorum is present
may continue to transact business until adjournment, notwithstanding the
withdrawal of enough Limited Partners to leave less than a quorum, if any action
taken (other than adjournment) is approved by the required percentage of
Outstanding Units specified in this Agreement (including Outstanding Units
deemed owned by the General Partner). In the absence of a quorum any meeting of
Limited Partners may be adjourned from time to time by the affirmative vote of
holders of at least a majority of the Outstanding Units entitled to vote at such
meeting (including Outstanding Units deemed owned by the General Partner)
represented either in person or by proxy, but no other business may be
transacted, except as provided in Section 13.7.
     Section 13.10 Conduct of a Meeting. The General Partner shall have full
power and authority concerning the manner of conducting any meeting of the
Limited Partners or solicitation of approvals in writing, including the
determination of Persons entitled to vote, the existence of a quorum, the
satisfaction of the requirements of Section 13.4, the conduct of voting, the
validity and effect of any proxies and the determination of any controversies,
votes or challenges arising in connection with or during the meeting or voting.
The General Partner shall designate a Person to serve as chairman of any meeting
and shall further designate a Person to take the minutes of any meeting. All
minutes shall be kept with the records of the Partnership maintained by the
General Partner. The General Partner may make such other regulations consistent
with applicable law and this Agreement as it may deem advisable concerning the
conduct of any meeting of the Limited Partners or solicitation of approvals in
writing, including regulations in regard to the appointment of proxies, the
appointment and duties of inspectors of votes and approvals, the submission and
examination of proxies and other evidence of the right to vote, and the
revocation of approvals in writing.
     Section 13.11 Action Without a Meeting. If authorized by the General
Partner, any action that may be taken at a meeting of the Limited Partners may
be taken without a meeting if an approval in writing setting forth the action so
taken is signed by Limited Partners owning not less than the minimum percentage
of the Outstanding Units (including Units deemed owned by the General Partner)
that would be necessary to authorize or take such action at a meeting at which
all the Limited Partners were present and voted (unless such provision conflicts
with any rule, regulation, guideline or requirement of any National Securities
Exchange on which the Units are listed or admitted to trading, in which case the
rule, regulation, guideline or requirement of such National Securities Exchange
shall govern). Prompt notice of the taking of action without a meeting shall be
given to the Limited Partners who have not approved such action in writing. The
General Partner may specify that any written ballot submitted to Limited
Partners for the purpose of taking any action without a meeting shall be
returned to the Partnership within the time period, which shall be not less than
20 days, specified by the General Partner. If a ballot returned to the
Partnership does not vote all of the Units held by the Limited Partners, the
Partnership shall be deemed to have failed to receive a ballot for the Units
that were not voted. If approval of the taking of any action by the Limited
Partners is solicited by any Person other than by or on behalf of the General
Partner, the written approvals shall have no force and effect unless and until
(a) they are deposited with the Partnership in care of the General Partner,
(b) approvals sufficient to take the action proposed are dated as of a date not
more than 90 days prior to the date sufficient approvals are deposited with the
Partnership and (c) an

97



--------------------------------------------------------------------------------



 



Opinion of Counsel is delivered to the General Partner to the effect that the
exercise of such right and the action proposed to be taken with respect to any
particular matter (i) will not cause the Limited Partners to be deemed to be
taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability, and
(ii) is otherwise permissible under the state statutes then governing the
rights, duties and liabilities of the Partnership and the Partners.
     Section 13.12 Right to Vote and Related Matters.
     (a) Only those Record Holders of the Units on the Record Date set pursuant
to Section 13.6 (and also subject to the limitations contained in the definition
of “Outstanding”) shall be entitled to notice of, and to vote at, a meeting of
Limited Partners or to act with respect to matters as to which the holders of
the Outstanding Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding Units
shall be deemed to be references to the votes or acts of the Record Holders of
such Outstanding Units.
     (b) With respect to Units that are held for a Person’s account by another
Person (such as a broker, dealer, bank, trust company or clearing corporation,
or an agent of any of the foregoing), in whose name such Units are registered,
such other Person shall, in exercising the voting rights in respect of such
Units on any matter, and unless the arrangement between such Persons provides
otherwise, vote such Units in favor of, and at the direction of, the Person who
is the beneficial owner, and the Partnership shall be entitled to assume it is
so acting without further inquiry. The provisions of this Section 13.12(b) (as
well as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.
ARTICLE XIV.
Merger, Consolidation or Conversion
     Section 14.1 Authority. The Partnership may merge or consolidate with or
into one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
the United States of America, pursuant to a written plan of merger or
consolidation (“Merger Agreement”) or a written plan of conversion (“Plan of
Conversion”), as the case may be, in accordance with this Article XIV.
     Section 14.2 Procedure for Merger, Consolidation or Conversion.
     (a) Except as provided in the Investors’ Rights Agreement, Merger,
consolidation or conversion of the Partnership pursuant to this Article XIV
requires the prior consent of the General Partner, provided, however, that, to
the fullest extent permitted by law, the General Partner shall have no duty or
obligation to consent to any merger, consolidation or conversion of the
Partnership and may decline to do so free of any fiduciary duty or obligation
whatsoever to the Partnership, or any Limited Partner and, in declining to
consent to a merger, consolidation or

98



--------------------------------------------------------------------------------



 



conversion, shall not be required to act in good faith or pursuant to any other
standard imposed by this Agreement, any other agreement contemplated hereby or
under the Delaware Act or any other law, rule or regulation or at equity.
     (b) If the General Partner shall determine to consent to the merger or
consolidation, the General partner shall approve the Merger Agreement, which
shall set forth:
     (i) name and state of domicile of each of the business entities proposing
to merge or consolidate;
     (ii) the name and state of domicile of the business entity that is to
survive the proposed merger or consolidation (the “Surviving Business Entity”);
     (iii) the terms and conditions of the proposed merger or consolidation;
     (iv) the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights, and (B) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;
     (v) a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
     (vi) the effective time of the merger, which may be the date of the filing
of the certificate of merger pursuant to Section 14.4 or a later date specified
in or determinable in accordance with the Merger Agreement (provided, that if
the effective time of the merger is to be later than the date of the filing of
such certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and
     (vii) such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.

99



--------------------------------------------------------------------------------



 



     (c) If the General Partner shall determine to consent to the conversion,
the General Partner shall approve the Plan of Conversion, which shall set forth:
     (i) the name of the converting entity and the converted entity;
     (ii) a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
     (iii) a statement as to the type of entity that the converted entity is to
be and the state or country under the laws of which the converted entity is to
be incorporated, formed or organized;
     (iv) the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;
     (v) in an attachment or exhibit, the certificate of limited partnership of
the Partnership; and
     (vi) in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
     (vii) the effective time of the conversion, which may be the date of the
filing of the articles of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided, that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such articles of conversion and
stated therein); and
     (viii) such other provisions with respect to the proposed conversion that
the General Partner determines to be necessary or appropriate.
     Section 14.3 Approval by Limited Partners.
     (a) Except as provided in Section 14.3(d), the General Partner, upon its
approval of the Merger Agreement or the Plan of Conversion, as the case may be,
shall direct that the Merger Agreement or the Plan of Conversion, as applicable,
be submitted to a vote of Limited Partners, whether at a special meeting or by
written consent, in either case in accordance with the requirements of
Article XIII. A copy or a summary of the Merger Agreement or the Plan of
Conversion, as the case may be, shall be included in or enclosed with the notice
of a special meeting or the written consent.
     (b) Except as provided in Section 14.3(d), the Merger Agreement or Plan of
Conversion, as the case may be, shall be approved upon receiving the affirmative
vote or consent of the holders of a Unit Majority.
     (c) Except as provided in Section 14.3(d), after such approval by vote or
consent of the Limited Partners, and at any time prior to the filing of the
certificate of merger or articles of

100



--------------------------------------------------------------------------------



 



conversion pursuant to Section 14.4, the merger, consolidation or conversion may
be abandoned pursuant to provisions therefor, if any, set forth in the Merger
Agreement or Plan of Conversion, as the case may be.
     (d) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of the limited liability of any Limited Partner
or cause the Partnership to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously treated or taxed as such), (ii) the sole
purpose of such conversion, merger, or conveyance is to effect a mere change in
the legal form of the Partnership into another limited liability entity and
(iii) the governing instruments of the new entity provide the Limited Partners
and the General Partner with the same rights and obligations as are herein
contained, except for any changes which the General Partner would be permitted
to make pursuant to Section 13.1.
     (e) Additionally, notwithstanding anything else contained in this
Article XIV or in this Agreement and subject to the Investors’ Rights Agreement,
the General Partner is permitted, without Limited Partner approval, to merge or
consolidate the Partnership with or into another entity if (A) the General
Partner has received an Opinion of Counsel that the merger or consolidation, as
the case may be, would not result in the loss of the limited liability of any
Limited Partner or cause the Partnership to be treated as an association taxable
as a corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously treated or taxed as such), (B) the merger
or consolidation would not result in an amendment to the Partnership Agreement,
other than any amendments that could be adopted pursuant to Section 13.1,
(C) the Partnership is the Surviving Business Entity in such merger or
consolidation, (D) each Unit outstanding immediately prior to the effective date
of the merger or consolidation is to be an identical Unit of the Partnership
after the effective date of the merger or consolidation, and (E) the number of
Partnership Securities to be issued by the Partnership in such merger or
consolidation does not exceed 20% of the Partnership Securities Outstanding
immediately prior to the effective date of such merger or consolidation.
     (f) Pursuant to Section 17-211(g) of the Delaware Act, an agreement of
merger or consolidation approved in accordance with this Article XIV may
(a) effect any amendment to this Agreement or (b) effect the adoption of a new
partnership agreement for the Partnership if it is the Surviving Business
Entity. Any such amendment or adoption made pursuant to this Section 14.3 shall
be effective at the effective time or date of the merger or consolidation.
     Section 14.4 Certificate of Merger. Upon the required approval by the
General Partner and the Unitholders of a Merger Agreement or Plan of Conversion,
as the case may be, a certificate of merger or articles of conversion, as
applicable, shall be executed and filed with the Secretary of State of the State
of Delaware in conformity with the requirements of the Delaware Act.

101



--------------------------------------------------------------------------------



 



     Section 14.5 Effect of Merger, Consolidation or Conversion.
     (a) At the effective time of the certificate of merger:
     (i) all of the rights, privileges and powers of each of the business
entities that has merged or consolidated, and all property, real, personal and
mixed, and all debts due to any of those business entities and all other things
and causes of action belonging to each of those business entities, shall be
vested in the Surviving Business Entity and after the merger or consolidation
shall be the property of the Surviving Business Entity to the extent they were
of each constituent business entity;
     (ii) the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
     (iii) all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
     (iv) all debts, liabilities and duties of those constituent business
entities shall attach to the Surviving Business Entity and may be enforced
against it to the same extent as if the debts, liabilities and duties had been
incurred or contracted by it.
     (b) At the effective time of the articles of conversion:
     (i) the Partnership shall continue to exist, without interruption, but in
the organizational form of the converted entity rather than in its prior
organizational form;
     (ii) all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;
     (iii) all liabilities and obligations of the Partnership shall continue to
be liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
     (iv) all rights of creditors or other parties with respect to or against
the prior interest holders or other owners of the Partnership in their
capacities as such in existence as of the effective time of the conversion will
continue in existence as to those liabilities and obligations and may be pursued
by such creditors and obligees as if the conversion did not occur;
     (v) a proceeding pending by or against the Partnership or by or against any
of Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and

102



--------------------------------------------------------------------------------



 



     (vi) the Partnership Units that are to be converted into partnership
interests, shares, evidences of ownership, or other securities in the converted
entity as provided in the Plan of Conversion shall be so converted, and Partners
shall be entitled only to the rights provided in the Plan of Conversion.
ARTICLE XV.
Right to Acquire Limited Partner Interests
     Section 15.1 Right to Acquire Limited Partner Interests.
     (a) Notwithstanding any other provision of this Agreement, if at any time
the General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable at its
option, to purchase all, but not less than all, of such Limited Partner
Interests of such class then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three days prior to the date that the notice described in
Section 15.1(b) is mailed and (y) the highest price paid by the General Partner
or any of its Affiliates for any such Limited Partner Interest of such class
purchased during the 90-day period preceding the date that the notice described
in Section 15.1(b) is mailed. As used in this Agreement, (i) “Current Market
Price” as of any date of any class of Limited Partner Interests means the
average of the daily Closing Prices (as hereinafter defined) per Limited Partner
Interest of such class for the 20 consecutive Trading Days (as hereinafter
defined) immediately prior to such date; (ii) “Closing Price” for any day means
the last sale price on such day, regular way, or in case no such sale takes
place on such day, the average of the closing bid and asked prices on such day,
regular way, as reported in the principal consolidated transaction reporting
system with respect to securities listed on the principal National Securities
Exchange on which such Limited Partner Interests are listed or admitted to
trading or, if such Limited Partner Interests of such class are not listed or
admitted to trading on any National Securities Exchange, the last quoted price
on such day or, if not so quoted, the average of the high bid and low asked
prices on such day in the over-the-counter market, as reported by the Nasdaq
Stock Market or such other system then in use, or, if on any such day such
Limited Partner Interests of such class are not quoted by any such organization,
the average of the closing bid and asked prices on such day as furnished by a
professional market maker making a market in such Limited Partner Interests of
such class selected by the General Partner, or if on any such day no market
maker is making a market in such Limited Partner Interests of such class, the
fair value of such Limited Interests on such day as determined by the General
Partner; and (iii) “Trading Day” means a day on which the principal National
Securities Exchange on which such Limited Partner Interests of any class are
listed or admitted for trading is open for the transaction of business or, if
Limited Partner Interests of a class are not listed or admitted for trading on
any National Securities Exchange, a day on which banking institutions in the
City of New York, New York, generally are open.
     (b) If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to

103



--------------------------------------------------------------------------------



 



purchase (the “Notice of Election to Purchase”) and shall cause the Transfer
Agent to mail a copy of such Notice of Election to Purchase to the Record
Holders of Limited Partner Interests of such class (as of a Record Date selected
by the General Partner) at least 10, but not more than 60, days prior to the
Purchase Date. Such Notice of Election to Purchase shall also be published for a
period of at least three consecutive days in at least two daily newspapers of
general circulation printed in the English language and published in the Borough
of Manhattan, New York. The Notice of Election to Purchase shall specify the
Purchase Date and the price (determined in accordance with Section 15.1(a)) at
which Limited Partner Interests will be purchased and state that the General
Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests, upon surrender of Certificates
representing such Limited Partner Interests in exchange for payment, at such
office or offices of the Transfer Agent as the Transfer Agent may specify, or as
may be required by any National Securities Exchange on which such Limited
Partner Interests are listed. Any such Notice of Election to Purchase mailed to
a Record Holder of Limited Partner Interests at his address as reflected in the
records of the Transfer Agent shall be conclusively presumed to have been given
regardless of whether the owner receives such notice. On or prior to the
Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent cash in an amount sufficient
to pay the aggregate purchase price of all of such Limited Partner Interests to
be purchased in accordance with this Section 15.1. If the Notice of Election to
Purchase shall have been duly given as aforesaid at least 10 days prior to the
Purchase Date, and if on or prior to the Purchase Date the deposit described in
the preceding sentence has been made for the benefit of the holders of Limited
Partner Interests subject to purchase as provided herein, then from and after
the Purchase Date, notwithstanding that any Certificate shall not have been
surrendered for purchase, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to Article IV, Article V, Article VI,
and Article XII) shall thereupon cease, except the right to receive the purchase
price (determined in accordance with Section 15.1(a)) for Limited Partner
Interests therefor, without interest, upon surrender to the Transfer Agent of
the Certificates representing such Limited Partner Interests, and such Limited
Partner Interests shall thereupon be deemed to be transferred to the General
Partner, its Affiliate or the Partnership, as the case may be, on the record
books of the Transfer Agent and the Partnership, and the General Partner or any
Affiliate of the General Partner, or the Partnership, as the case may be, shall
be deemed to be the owner of all such Limited Partner Interests from and after
the Purchase Date and shall have all rights as the owner of such Limited Partner
Interests (including all rights as owner of such Limited Partner Interests
pursuant to Article IV, Article V, Article VI and Article XII).
     (c) At any time from and after the Purchase Date, a holder of an
Outstanding Limited Partner Interest subject to purchase as provided in this
Section 15.1 may surrender his Certificate evidencing such Limited Partner
Interest to the Transfer Agent in exchange for payment of the amount described
in Section 15.1(a) therefor, without interest thereon.
ARTICLE XVI.
General Provisions
     Section 16.1 Addresses and Notices. Any notice, demand, request, report or
proxy materials required or permitted to be given or made to a Partner under
this Agreement shall be in writing and shall be deemed given or made when
delivered in person or when sent by first class

104



--------------------------------------------------------------------------------



 



United States mail or by other means of written communication to the Partner at
the address described below. Any notice, payment or report to be given or made
to a Partner hereunder shall be deemed conclusively to have been given or made,
and the obligation to give such notice or report or to make such payment shall
be deemed conclusively to have been fully satisfied, upon sending of such
notice, payment or report to the Record Holder of such Partnership Securities at
his address as shown on the records of the Transfer Agent or as otherwise shown
on the records of the Partnership, regardless of any claim of any Person who may
have an interest in such Partnership Securities by reason of any assignment or
otherwise. An affidavit or certificate of making of any notice, payment or
report in accordance with the provisions of this Section 16.1 executed by the
General Partner, the Transfer Agent or the mailing organization shall be prima
facie evidence of the giving or making of such notice, payment or report. If any
notice, payment or report addressed to a Record Holder at the address of such
Record Holder appearing on the books and records of the Transfer Agent or the
Partnership is returned by the United States Postal Service marked to indicate
that the United States Postal Service is unable to deliver it, such notice,
payment or report and any subsequent notices, payments and reports shall be
deemed to have been duly given or made without further mailing (until such time
as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) if they are available for the Partner at
the principal office of the Partnership for a period of one year from the date
of the giving or making of such notice, payment or report to the other Partners.
Any notice to the Partnership shall be deemed given if received by the General
Partner at the principal office of the Partnership designated pursuant to
Section 2.3. The General Partner may rely and shall be protected in relying on
any notice or other document from a Partner or other Person if believed by it to
be genuine.
     Section 16.2 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
     Section 16.3 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
     Section 16.4 Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
     Section 16.5 Creditors. None of the provisions of this Agreement shall be
for the benefit of, or shall be enforceable by, any creditor of the Partnership.
     Section 16.6 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
     Section 16.7 Third-Party Beneficiaries. Each Partner agrees that any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee.

105



--------------------------------------------------------------------------------



 



     Section 16.8 Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Section 10.2(a) without
execution hereto.
     Section 16.9 Applicable Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law.
     Section 16.10 Invalidity of Provisions. If any provision of this Agreement
is or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
     Section 16.11 Consent of Partners. Each Partner hereby expressly consents
and agrees that, whenever in this Agreement it is specified that an action may
be taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.
     Section 16.12 Facsimile Signatures. The use of facsimile signatures affixed
in the name and on behalf of the transfer agent and registrar of the Partnership
on certificates representing Common Units is expressly permitted by this
Agreement.
Remainder of Page Intentionally Left Blank.
Signature Page Follows.

106



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                      GENERAL PARTNER:    
 
                    QUEST MIDSTREAM GP, LLC    
 
               
 
      By:   /s/ Jerry D. Cash
 
      Name:  
 
Jerry D. Cash    
 
      Title:   Chief Executive Officer    
 
                    LIMITED PARTNERS:    
 
                    ALERIAN OPPORTUNITY PARTNERS IV, LP    
 
                    By:   ALERIAN OPPORTUNITY
ADVISORS IV, LLC,
its general partner    
 
               
 
      By:   /s/ Gabriel Hammond
 
               
 
      Name:   Gabriel Hammond    
 
      Title:   Managing Member    
 
                    Address for Notice:

Alerian Capital Management
45 Rockefeller Plaza, 20th Floor
New York, NY 10111
Attention: Gabriel Hammond    
 
                    ALERIAN OPPORTUNITY PARTNERS IX, LP    
 
                    By:   ALERIAN OPPORTUNITY
ADVISORS IX, LLC
its general partner    
 
               
 
      By:   /s/ Gabriel Hammond
 
               
 
      Name:   Gabriel Hammond    
 
      Title:   Managing Member    

107



--------------------------------------------------------------------------------



 



                  Address for Notice:

Alerian Capital Management
45 Rockefeller Plaza, 20th Floor
New York, NY 10111
Attention: Gabriel Hammond
Fax: (212) 332-7806
 
                SWANK MLP CONVERGENCE FUND, LP
 
           
 
  By:   SWANK ENERGY INCOME ADVISORS, L.P.
its general partner    
 
           
 
  By:   SWANK CAPITAL, LLC
its general partner    
 
           
 
  By:   /s/ Jerry V. Swank
 
           
 
  Name:   Jerry V. Swank    
 
  Title   Manager    
 
                Address for Notice:

Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219
 
                SWANK INVESTMENT PARTNERS, LP
 
           
 
  By:   SWANK ENERGY INCOME ADVISORS, L.P.
its general partner    
 
           
 
  By:   SWANK CAPITAL, LLC
its general partner    
 
           
 
  By:   /s/ Jerry V. Swank
 
  Name:  
 
Jerry V. Swank    
 
  Title:   Manager    
 
                Address for Notice:

Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219

108



--------------------------------------------------------------------------------



 



                  THE CUSHING MLP OPPORTUNITY FUND I, LP
 
           
 
  By:   CARBON COUNTY PARTNERS I, LP
its general partner    
 
           
 
  By:   CARBON COUNTY GP I, LLC
its general partner    
 
           
 
  By:   /s/ Jerry V. Swank
 
  Name:  
 
Jerry V. Swank    
 
  Title:   Manager    
 
                Address for Notice:

Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219
 
                THE CUSHING CP STRATEGIES FUND, LP
 
           
 
  By:   CARBON COUNTY PARTNERS I, LP
its general partner    
 
           
 
  By:   CARBON COUNTY GP I, LLC
its general partner    
 
           
 
  By:   /s/ Jerry V. Swank
 
           
 
  Name:   Jerry V. Swank    
 
  Title:   Manager    
 
                Address for Notice:

Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219

109



--------------------------------------------------------------------------------



 



                  BEL AIR MLP ENERGY INFRASTRUCTURE FUND, LP
 
           
 
  By:   SWANK ENERGY INCOME ADVISORS, L.P.
its investment advisor    
 
           
 
  By:   SWANK CAPITAL, LLC
its general partner    
 
           
 
  By:   /s/ Jerry V. Swank
 
  Name:  
 
Jerry V. Swank    
 
  Title:   Manager    
 
                Address for Notice:

Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219
Fax: (214) 219-2353
 
                TORTOISE CAPITAL RESOURCES CORPORATION
 
           
 
  By:   /s/ Edward Russell
 
           
 
  Name:   Edward Russell    
 
  Title:   President    
 
                Address for Notice:

Tortoise Capital Resources Corporation
10801 Mastin Blvd., Suite 222
Overland Park, KS 66210
Fax: (913) 981-1021
 
                TORTOISE GAS AND OIL CORPORATION
 
           
 
  By:   /s/ David J. Schulte
 
           
 
  Name:   David J. Schulte    
 
  Title:   President & CEO    
 
                Address for Notice:

Tortoise Gas and Oil Corporation
10801 Mastin Blvd., Suite 222

110



--------------------------------------------------------------------------------



 



                  Overland Park, KS 66210
Fax: (913) 981-1021
 
                DALEA PARTNERS, LP
 
           
 
  By:   DALEA MANAGEMENT, LLC
Its general partner    
 
           
 
  By:   /s/ N. Malone Mitchell, 3rd
 
  Name:  
 
N. Malone Mitchell, 3rd    
 
  Title:   Manager    
 
                Address for Notice:

c/o Riata Management LLC
4801 Gaillardia Parkway, Suite 225
Oklahoma City, OK 73142
Fax: (405) 286-6399
 
                HARTZ CAPITAL MLP, LLC
 
           
 
  By:   Hartz Capital, Inc.,
Its manager    
 
           
 
  By:   /s/ Ronald J. Bangs
 
           
 
  Name:   Ronald J. Bangs    
 
  Title:   Chief Operating Officer    
 
                Address for Notice:

c/o Hartz Capital, Inc.
400 Plaza Drive
Seacaucus, New Jersey 07094

Attention: Noah Lerner and Tim Terry
Fax: (201) 866-6387

111



--------------------------------------------------------------------------------



 



                  ZLP FUND, L.P.
 
           
 
  By:   Zimmer Lucas Partners, LLC,
Its general partner    
 
           
 
  By:   /s/ Craig M. Lucas
 
           
 
  Name:   Craig M. Lucas    
 
  Title:   Managing Member    
 
                Address for Notice:

c/o Zimmer Lucas Partners, LLC.
Harborside Financial Center
Plaza 10, Suite 301
Jersey City, NJ 07311
Fax: (212) 440-0750
 
                KED MME INVESTMENT PARTNERS, LP
 
           
 
  By:   KED MME Investment GP, LLC,
Its general partner    
 
           
 
  By:   /s/ James C. Baker
 
  Name:  
 
James C. Baker    
 
  Title:   Vice President    
 
                Address for Notice:

1800 Avenue of the Stars, Second Floor
Los Angeles, California 90067
Attention: David Shladovsky, Esq.
Facsimile: (310) 284-6490

with a copy to:

KED MME Investment Partners, LP
1100 Louisiana, Suite 4550
Houston, Texas 77002
Attention: Kevin McCarthy
Facsimile: (713) 655-7359

112



--------------------------------------------------------------------------------



 



                  EAGLE INCOME APPRECIATION PARTNERS, L.P.
 
           
 
  By:   Eagle Income Appreciation GP, LLC
its general partner    
 
           
 
  By:   Eagle Global Advisors, LLC
its managing member    
 
           
 
  By:   /s/ Malcom Day
 
  Name:  
 
Malcom Day    
 
  Title:   Partner    
 
                Address for Notice:

c/o Eagle Global Advisors
5847 San Felipe Road, Suite 930
Houston, TX 77057
 
                EAGLE INCOME APPRECIATION II, L.P.
 
           
 
  By:   Eagle Income Appreciation GP, LLC
its general partner    
 
           
 
  By:   Eagle Global Advisors, LLC
its managing member    
 
           
 
  By:   /s/ Malcom Day
 
           
 
  Name:   Malcom Day    
 
  Title:   Partner    
 
                Address for Notice:

c/o Eagle Global Advisors
5847 San Felipe Road, Suite 930
Houston, TX 77057

113



--------------------------------------------------------------------------------



 



                  CITIGROUP FINANCIAL PRODUCTS, INC.
 
           
 
  By:   /s/ Bret Engelkemier
 
           
 
  Name:   Bret Engelkemier    
 
  Title:   Managing Director    
 
                Address for Notice:

Citigroup Financial Products, Inc.
390 Greenwich St.
New York, NY 10013
Attn: Brendan O’Dea
Fax: (646) 291-1445

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
           
 
  By:   /s/ Jerome R. Baier
 
  Name:  
 
Jerome R. Baier    
 
  Title:   Its Authorized Representative    
 
                Address for Notice:

The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Jerome Baier
Fax: (414) 665-7124
 
                QUEST RESOURCE CORPORATION
 
           
 
  By:   /s/ Jerry D. Cash
 
           
 
  Name:   Jerry D. Cash    
 
  Title:   Chief Executive Officer    

114



--------------------------------------------------------------------------------



 



INITIAL PRIVATE INVESTORS: LIMITED PARTNERS:
     All Limited Partners now and hereafter admitted as Limited Partners of the
Partnership, pursuant to powers of attorney now and hereafter executed in favor
of, and granted and delivered to the General Partner or without execution hereof
pursuant to Section 10.2(a).

                  QUEST MIDSTREAM GP, LLC
 
           
 
  By:   /s/ Jerry D. Cash
 
     
 
Jerry D. Cash    
 
      Chief Executive Officer    

115



--------------------------------------------------------------------------------



 



SCHEDULE A
to the
Second Amended and Restated
Agreement of Limited Partnership
of
Quest Midstream Partners, L.P.
LIMITED PARTNERS:
Alerian Opportunity Partners IV, L.P., a Delaware limited partnership
Alerian Opportunity Partners IX, L.P., a Delaware limited partnership
Swank MLP Convergence Fund, LP, a Texas limited partnership
Swank Investment Partners, LP, a Texas limited partnership
The Cushing MLP Opportunity Fund I, LP, a Delaware limited partnership
The Cushing GP Strategies Fund, LP, a Delaware limited partnership
Bel Air MLP Energy Infrastructure Fund, LP
Tortoise Capital Resources Corporation, a Maryland corporation
Tortoise Gas and Oil Corporation, a Maryland corporation
Huizenga Opportunity Partners, LP, a Delaware limited partnership
HCM Energy Holdings, LLC, an Illinois limited liability company
Dalea Partners, LP, an Oklahoma limited partnership
Hartz Capital MLP, LLC, a New Jersey limited liability company
ZLP Fund, L.P., a Delaware limited partnership
KED MME Investment Partners, LP, a Delaware limited partnership
Eagle Income Appreciation Partners, L.P., a Texas limited partnership
Eagle Income Appreciation II, L.P., a Texas limited partnership
Citigroup Financial Products, Inc., a Delaware corporation
The Northwestern Mutual Life Insurance Company, a Wisconsin corporation
Exhibit A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to the
Second Amended and Restated
Agreement of Limited Partnership
of
Quest Midstream Partners, L.P.
Certificate Evidencing Common Units
Representing Limited Partner Interests
in
Quest Midstream Partners, L.P.
No. [               ] [               ]Common Units
     In accordance with Section 4.1 of the Second Amended and Restated Agreement
of Limited Partnership of Quest Midstream Partners, L.P., as amended,
supplemented or restated from time to time (the “Partnership Agreement”), Quest
Midstream Partners, L.P., a Delaware limited partnership (the “Partnership”),
hereby certifies that [                    ] (the “Holder”) is the registered
owner of Common Units representing limited partner interests in the Partnership
(the “Common Units”) transferable on the books of the Partnership, in person or
by duly authorized attorney, upon surrender of this Certificate properly
endorsed. The rights, preferences and limitations of the Common Units are set
forth in, and this Certificate and the Common Units represented hereby are
issued and shall in all respects be subject to the terms and provisions of, the
Partnership Agreement. Copies of the Partnership Agreement are on file at, and
will be furnished without charge on delivery of written request to the
Partnership at, the principal office of the Partnership located at
[                                        ]. Capitalized terms used herein but
not defined shall have the meanings given them in the Partnership Agreement.
     THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF QUEST MIDSTREAM
PARTNERS, L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF QUEST MIDSTREAM PARTNERS, L.P. UNDER THE LAWS OF THE STATE OF
DELAWARE, (C) CAUSE QUEST MIDSTREAM PARTNERS, L.P. TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED),
(D) VIOLATE THE TERMS AND CONDITIONS OF THE SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF QUEST MIDSTREAM PARTNERS, L.P., DATED
NOVEMBER 1, 2007, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, OR (E) VIOLATE
THE TERMS AND CONDITIONS
Exhibit A-2

 



--------------------------------------------------------------------------------



 



OF THE AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT, DATED NOVEMBER 1, 2007,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME, BY AND AMONG QUEST MIDSTREAM
PARTNERS, L.P. AND ITS GENERAL AND LIMITED PARTNERS. QUEST MIDSTREAM GP, LLC,
THE GENERAL PARTNER OF QUEST MIDSTREAM PARTNERS, L.P., MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF
QUEST MIDSTREAM PARTNERS, L.P. BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS
SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING
THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES
EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO TRADING.
     The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (iii) granted the powers of attorney provided for in the
Partnership Agreement and (iv) made the waivers and given the consents and
approvals contained in the Partnership Agreement.
Exhibit A-3

 



--------------------------------------------------------------------------------



 



     This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.

              Dated:                                           
Quest Midstream Partners, L.P.    
 
           
Countersigned and Registered by:
           
 
           
 
  By:        
 
     
 
   
By:                                         as Transfer Agent and Registrar
           

Exhibit A-4

 



--------------------------------------------------------------------------------



 



[Reverse of Certificate]
ABBREVIATIONS
     The following abbreviations, when used in the inscription on the face of
this Certificate, shall be construed as follows according to applicable laws or
regulations:

              TEN COM — as tenants in common   UNIF GIFT/TRANSFERS MIN ACT    
                     Custodian                     
TEN ENT — as tenants by entireties
  (Cust)     (Minor)   JT TEN — as joint tenants with right of survivorship and
not as tenants in common   Under Uniform Gifts/Transfers to CD Minors Act
(state)

Additional abbreviations, though not in the above list, may also be used.
Exhibit A-5

 



--------------------------------------------------------------------------------



 



ASSIGNMENT OF COMMON UNITS
Quest Midstream Partners, L.P.
     FOR VALUE RECEIVED,                                          hereby
assigns, conveys, sells and transfers unto

     
(Please print or typewrite name and address of Assignee)
  (Please insert Social Security or other identifying number of Assignee)

Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint                                          as its
attorney-in-fact with full power of substitution to transfer the same on the
books of Quest Midstream Partners, L.P.

     
Date:                     
  NOTE: This signature to any endorsement hereon must correspond with the name
as written upon the face of this Certificate in every particular, without
alteration, enlargement or change.
 
   
 
   
SIGNATURES MUST BE GUARANTEED BY A MEMBER OF THE FIRM OF THE NATIONAL
ASSOCIATION OF SECURITIES DEALER, INC. OR BY A COMMERCIAL BANK OR TRUST COMPANY
SIGNATURE(S) GUARANTEED
  (Signature)
 
   
 
  (Signature)

Exhibit A-6

 